[ppcfourthamendedandre128001.jpg]
Exhibit 10.1 EXECUTION VERSION FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 20, 2018 among PILGRIM’S PRIDE CORPORATION , TO-RICOS, LTD. and
TO-RICOS DISTRIBUTION, LTD. , as Borrowers , THE OTHER LOAN PARTIES PARTY HERETO
, THE LENDERS PARTY HERETO , and COBANK, ACB , as Administrative Agent and
Collateral Agent
_____________________________________________________________________ COBANK,
ACB , BARCLAYS BANK PLC, BMO CAPITAL MARKETS CORP., COÖPERATIEVE RABOBANK U.A.,
NEW YORK BRANCH, and ROYAL BANK OF CANADA, as Joint Lead Arrangers COBANK, ACB ,
BARCLAYS BANK PLC, BMO CAPITAL MARKETS CORP., COÖPERATIEVE RABOBANK U.A., NEW
YORK BRANCH, and ROYAL BANK OF CANADA, as Joint Bookrunners COBANK, ACB ,
BARCLAYS BANK PLC, BMO CAPITAL MARKETS CORP., COÖPERATIEVE RABOBANK U.A., NEW
YORK BRANCH, ROYAL BANK OF CANADA, and U.S. BANK NATIONAL ASSOCIATION, as Joint
Syndication Agents COBANK, ACB , BARCLAYS BANK PLC, BMO CAPITAL MARKETS CORP.,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, ROYAL BANK OF CANADA, and U.S. BANK
NATIONAL ASSOCIATION, as Joint Documentation Agents



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
.............................................................................................2
SECTION 1.01. Defined Terms
.....................................................................2 SECTION
1.02. Classification of Loans and Borrowings ............................54
SECTION 1.03. Terms
Generally.................................................................55
SECTION 1.04. Accounting Terms; GAAP
.................................................55 SECTION 1.05. Timing of
Payment or Performance ...................................56 ARTICLE II THE
CREDITS
.........................................................................................56
SECTION 2.01. Commitments
.....................................................................56 SECTION
2.02. Loans and Borrowings
.......................................................56 SECTION 2.03. Requests
for Borrowings....................................................57 SECTION
2.04. Protective
Advances...........................................................58 SECTION
2.05. Swingline
Loans.................................................................59 SECTION
2.06. Letters of Credit
.................................................................60 SECTION
2.07. Funding of Borrowings
......................................................65 SECTION 2.08. Interest
Elections ................................................................66
SECTION 2.09. Termination and Reduction of Commitments....................67
SECTION 2.10. Increase in Commitments.
.................................................68 SECTION 2.11. Repayment and
Amortization of Loans; Evidence of Debt
....................................................................................70
SECTION 2.12. Prepayment of Loans
.........................................................71 SECTION 2.13. Fees
....................................................................................72
SECTION 2.14.
Interest................................................................................74
SECTION 2.15. Alternate Rate of Interest
...................................................74 SECTION 2.16. Increased
Costs ..................................................................76
SECTION 2.17. Break Funding Payments
...................................................77 SECTION 2.18. Taxes
..................................................................................78
SECTION 2.19. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
...............................................................................82
SECTION 2.20. Mitigation Obligations; Replacement of Lenders ..............84
SECTION 2.21. Defaulting
Lenders.............................................................85 SECTION
2.22. Returned Payments
............................................................89 SECTION 2.23.
Bermuda Obligations .........................................................89
ARTICLE III REPRESENTATIONS AND WARRANTIES
.....................................89 SECTION 3.01. Organization; Powers
.........................................................89 SECTION 3.02.
Authorization; Enforceability ............................................89
SECTION 3.03. Governmental Approvals; No Conflicts
............................90 SECTION 3.04. Financial Condition; No Material
Adverse Effect .............90 SECTION 3.05. Properties
...........................................................................90
SECTION 3.06. Flood Zones
.......................................................................91
SECTION 3.07. Litigation
............................................................................91
SECTION 3.08. Compliance with Laws and Agreements ...........................91
SECTION 3.09. Investment Company Status
..............................................92 SECTION 3.10. Taxes
..................................................................................92
i



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128003.jpg]
TABLE OF CONTENTS (cont’d) Page SECTION 3.11. ERISA, Etc
.........................................................................92
SECTION 3.12. Disclosure
..........................................................................92
SECTION 3.13. Material Agreements
..........................................................92 SECTION 3.14.
Solvency
.............................................................................93
SECTION 3.15. Insurance
............................................................................93
SECTION 3.16. Capitalization and Subsidiaries
..........................................93 SECTION 3.17. Security Interest in
Collateral ............................................93 SECTION 3.18.
Employment Matters ..........................................................94
SECTION 3.19. Regulation U; Use of Proceeds
..........................................94 SECTION 3.20.
Sanctions/Anti-Corruption Representations ......................94 SECTION 3.21.
Food Security Act
..............................................................94 SECTION 3.22.
No Default
..........................................................................95
SECTION 3.23. Source of Repayments
.......................................................95 SECTION 3.24.
Beneficial Ownership Certification ...................................95 ARTICLE
IV CONDITIONS
.........................................................................................95
SECTION 4.01. Effective Date
....................................................................95 SECTION
4.02. Each Credit Event
..............................................................98 ARTICLE V
AFFIRMATIVE COVENANTS
..............................................................99 SECTION 5.01.
Financial Statements; Borrowing Base and Other Information
........................................................................99
SECTION 5.02. Notices of Material
Events...............................................101 SECTION 5.03.
Existence; Conduct of Business .......................................103
SECTION 5.04. Payment of
Obligations....................................................103 SECTION 5.05.
Maintenance of Properties ...............................................103
SECTION 5.06. Books and Records; Inspection Rights
............................103 SECTION 5.07. Compliance with Laws and
Contractual Obligations ......104 SECTION 5.08. Use of
Proceeds................................................................104
SECTION 5.09. Insurance
..........................................................................105
SECTION 5.10. Casualty and Condemnation
............................................106 SECTION 5.11. Appraisals
........................................................................106
SECTION 5.12. Field Examinations
..........................................................106 SECTION 5.13.
Additional Collateral; Further Assurances .......................107 SECTION
5.14. Source of Repayments
.....................................................110 Post-Closing Covenants.
......................................................................................110
ARTICLE VI NEGATIVE COVENANTS
.................................................................111 SECTION
6.01. Indebtedness
.....................................................................111 SECTION
6.02. Liens
.................................................................................115
SECTION 6.03. Fundamental Changes; Change in Nature of Business ....118 SECTION
6.04. Investments, Loans, Advances, Guarantees and Acquisitions
.....................................................................121 SECTION
6.05. Asset Sales
.......................................................................124
SECTION 6.06. Sale and Leaseback Transactions
.....................................126 ii



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128004.jpg]
TABLE OF CONTENTS (cont’d) Page SECTION 6.07. Swap Agreements
............................................................127 SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness and Management
Fees......................................................127 SECTION 6.09.
Transactions with Affiliates .............................................129
SECTION 6.10. Restrictive Agreements
....................................................131 SECTION 6.11. Amendment
of Material Documents ................................132 SECTION 6.12. Capital
Expenditures ........................................................132 SECTION
6.13. Minimum Consolidated Tangible Net Worth ..................132 SECTION
6.14. Change in Fiscal Year
......................................................132 ARTICLE VII EVENTS OF
DEFAULT .....................................................................132
ARTICLE VIII ADMINISTRATIVE AGENT, ISSUING BANK, COLLATERAL, AND AFFILIATES OF
LENDERS
.............................................................................136
SECTION 8.01. Authorization and Action.
................................................136 SECTION 8.02. Administrative
Agent and its Affiliates. ..........................137 SECTION 8.03. Duties
...............................................................................138
SECTION 8.04. Administrative Agent’s Reliance,
Etc..............................139 SECTION 8.05. Sub-Agents
.......................................................................140
SECTION 8.06. Resignation.
.....................................................................140 SECTION
8.07. Lender Credit Decision
....................................................141 SECTION 8.08. Other
Agent Titles............................................................142
SECTION 8.09. Agent May File Proofs of Claim; Bankruptcy Events .....142 SECTION
8.10. Collateral
..........................................................................142
SECTION 8.11. Issuing
Bank.....................................................................143
SECTION 8.12. Agency for Perfection
......................................................144 SECTION 8.13.
Affiliates of Lenders; Bank Product Providers ................144 Certain ERISA
Matters.
.......................................................................................145
ARTICLE IX MISCELLANEOUS
..............................................................................147
SECTION 9.01. Notices
.............................................................................147
SECTION 9.02. Waivers; Amendments
.....................................................149 SECTION 9.03. Expenses;
Indemnity; Damage Waiver ............................154 SECTION 9.04.
Successors and Assigns....................................................156
SECTION 9.05. Survival
............................................................................160
SECTION 9.06. Counterparts; Integration; Effectiveness
..........................161 SECTION 9.07. Severability
......................................................................161
SECTION 9.08. Right of
Setoff..................................................................161
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
.............................................................................162
SECTION 9.10. WAIVER OF JURY TRIAL
............................................162 SECTION 9.11. Headings
..........................................................................163
SECTION 9.12. Confidentiality
.................................................................163 SECTION
9.13. Several Obligations; Nonreliance; Violation of Law.......164 SECTION 9.14.
Patriot Act
........................................................................164 iii



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128005.jpg]
TABLE OF CONTENTS (cont’d) Page SECTION 9.15. Disclosure
........................................................................165
SECTION 9.16. Appointment for Perfection
.............................................165 SECTION 9.17. Interest Rate
Limitation ...................................................165 SECTION 9.18.
WAIVERS OF FARM CREDIT RIGHTS ......................165 SECTION 9.19. Bank
Equity Interests .......................................................166
SECTION 9.20. Amendment and Restatement of Original Credit Agreement;
Confirmation of Existing Obligations ..........166 ARTICLE X U.S. GUARANTY
...................................................................................167
SECTION 10.01. Guaranty
...........................................................................167
SECTION 10.02. Guaranty of Payment
.......................................................167 SECTION 10.03. No
Discharge or Diminishment of U.S. Guaranty ...........167 SECTION 10.04.
Defenses Waived .............................................................168
SECTION 10.05. Rights of Subrogation
......................................................168 SECTION 10.06.
Reinstatement; Stay of Acceleration ................................169 SECTION
10.07. Information
......................................................................169
SECTION 10.08. Taxes
................................................................................169
SECTION 10.09. Maximum Liability
..........................................................169 SECTION 10.10.
Contribution
.....................................................................170 SECTION
10.11. Liability Cumulative
........................................................170 SECTION 10.12.
Common Enterprise .........................................................170
ARTICLE XI THE BORROWER
REPRESENTATIVE..........................................171 SECTION 11.01.
Appointment; Nature of Relationship ..............................171 SECTION
11.02. Powers
..............................................................................171
SECTION 11.03. Employment of Agents
....................................................171 SECTION 11.04. Notices
.............................................................................171
SECTION 11.05. Successor Borrower Representative
................................171 SECTION 11.06. Execution of Loan Documents;
Borrowing Base Certificate
.........................................................................171
SECTION 11.07.
Reporting..........................................................................172
SECTION 11.08. Keepwell
..........................................................................172
SECTION 11.09. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ........................................................172 iv



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128006.jpg]
TABLE OF CONTENTS Schedules and Exhibits Schedules: Commitment Schedule Schedule
1.01 Tax Sharing Agreements Schedule 2.06 Existing Letters of Credit Schedule
3.05(a) Real Property Schedule 3.05(b) Intellectual Property Schedule 3.06 Flood
Zones Schedule 3.07 Disclosed Matters Schedule 3.15 Insurance Schedule 3.16
Capitalization and Subsidiaries Schedule 4.01(n) Mortgaged Properties Schedule
6.01(b) Existing Indebtedness Schedule 6.02(c) Existing Liens Schedule 6.04(b)
Existing Investments Schedule 6.04(m) Captive Insurance Company Investment
Guidelines Schedule 6.07 Commodity Price Risk Management Guidelines Schedule
6.10 Existing Restrictions Schedule 9.04 Voting Participants Exhibits: Exhibit A
Form of Borrowing Request Exhibit B Form of Issuance Request Exhibit C Form of
Interest Election Request Exhibit D Form of Incremental Commitment Joinder
Agreement Exhibit E-1 Form of Revolving Note Exhibit E-2 Form of Swingline Note
Exhibit E-3 Form of Term Note Exhibit H Form of Borrowing Base Certificate
Exhibit I-1 Form of U.S. Tax Compliance Certificate Exhibit I-2 Form of U.S. Tax
Compliance Certificate Exhibit I-3 Form of U.S. Tax Compliance Certificate
Exhibit I-4 Form of U.S. Tax Compliance Certificate Exhibit J Form of Bank
Product Provider Letter Exhibit K Form of Compliance Certificate Exhibit L Form
of Assignment and Assumption Exhibit M Form of Joinder Agreement v



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128007.jpg]
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 20, 2018 (as it
may be amended, restated, amended and restated or otherwise modified from time
to time, this “Agreement”), among PILGRIM’S PRIDE CORPORATION, a Delaware
corporation, TO-RICOS, LTD., a Bermuda company, and TO-RICOS DISTRIBUTION, LTD.,
a Bermuda company, as Borrowers, the other Loan Parties party hereto, the
Lenders party hereto, and COBANK, ACB, as Administrative Agent and Collateral
Agent. WHEREAS, the Borrowers, the financial institutions party thereto as
lenders (the “Original Lenders”), and Rabobank, as administrative agent and
collateral agent for the Original Lenders and as a swingline lender and issuing
bank thereunder, are parties to that certain Third Amended and Restated Credit
Agreement, dated as of May 8, 2017 (the “Original Closing Date”), as amended,
restated, supplemented, extended, renewed or otherwise modified from time to
time prior to the date hereof (the “Original Credit Agreement”); WHEREAS, the
Borrowers, the Lenders, and the Administrative Agent have agreed to amend and
restate the Original Credit Agreement in its entirety as, and in accordance with
and subject to the terms and conditions, set forth herein; WHEREAS, each of the
Borrowers acknowledges and agrees that the security interests granted to the
Administrative Agent, pursuant to the Original Credit Agreement and the other
“Loan Documents” (as defined in the Original Credit Agreement), shall remain
outstanding and in full force and effect in accordance with the Original Credit
Agreement, as modified herein, and shall continue to secure the Obligations (as
defined herein); WHEREAS, the Borrowers, the Lenders and the Administrative
Agent acknowledge and agree that (a) the Obligations (as defined herein)
represent, among other things, the amendment, restatement, renewal, extension,
consolidation and modification of the “Obligations” (as defined in the Original
Credit Agreement) arising in connection with the Original Credit Agreement and
other “Loan Documents” (as defined in the Original Credit Agreement) executed in
connection therewith, (b) the Borrowers, the Lenders, and the Administrative
Agent intend that the Original Credit Agreement and the other “Loan Documents”
(as defined in the Original Credit Agreement) executed in connection therewith
and the collateral pledged thereunder shall secure, without interruption or
impairment of any kind, all existing “Obligations” (as defined in the Original
Credit Agreement) under the Original Credit Agreement and the other “Loan
Documents” (as defined in the Original Credit Agreement) executed in connection
therewith as they may be amended, restated, renewed, extended, consolidated and
modified hereunder, together with all other obligations under this Agreement and
under the other Loan Documents, and (c) all “Liens” (as defined in the Original
Credit Agreement) created by the Original Credit Agreement and the other “Loan
Documents” (as defined in the Original Credit Agreement) executed in connection
therewith are hereby ratified, confirmed and continued; WHEREAS, the Borrowers,
the Lenders, and the Administrative Agent intend that (a) the provisions of the
Original Credit Agreement be hereby superseded and replaced by the provisions
hereof, (b) the Notes (as defined herein) restate, renew, extend, consolidate,
amend, modify, replace, are substituted for and supersede in its entirety, but
do not extinguish, the “Obligations” (as defined in the Original Credit
Agreement) evidenced by the “Notes” (as defined in the Original



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128008.jpg]
Credit Agreement) issued pursuant to the Original Credit Agreement, and (c) by
entering into and performing their respective obligations hereunder, this
transaction shall not constitute a novation; NOW, THEREFORE, in consideration of
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree to amend and restate in its entirety the Original Credit
Agreement as follows: ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms. As used
in this Agreement, the following terms have the meanings specified below: “2015
Senior Notes” means the 5.75% Senior Notes due 2025 issued by the Company on
March 11, 2015 in an original principal amount of $500,000,000 and all
agreements and instruments evidencing or governing the obligations under such
senior unsecured notes entered into in connection therewith. “2017 Senior Notes”
means the 5.875% Senior Notes due 2027 issued by the Company on September 29,
2017 in an original principal amount of $600,000,000 and all agreements and
instruments evidencing or governing the obligations under such senior unsecured
notes entered into in connection therewith. “Account” has the meaning assigned
to such term in the U.S. Security Agreement. “Account Debtor” means any Person
obligated on an Account. “Additional Equity Interest Basket” means, as of any
date, the difference of: (a) the aggregate Net Proceeds of issuances of Equity
Interests of, or contributions to, the Company, for the period from February 11,
2015 until such date; minus (b) any amounts set forth in paragraph (a) above
actually utilized on or prior to such date for (i) Permitted Acquisitions, (ii)
Investments pursuant to Section 6.04(t), (iii) Restricted Payments utilizing
amounts available pursuant to the Additional Equity Interest Basket pursuant to
Section 6.08(a)(viii), and (iv) payments or other distributions utilizing
amounts available pursuant to the Additional Equity Interest Basket pursuant to
Section 6.08(b)(iii). “Adjusted LIBO Rate” means, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum equal to (a) the
LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means CoBank, in its capacity as administrative agent for
the Lenders hereunder, and its successors and assigns in such capacity. 2



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128009.jpg]
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent. “Affiliate” means, with respect to a
specified Person, any other Person that possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
Person specified, whether through the ability to exercise voting power, by
contract or otherwise. “Agents” means, individually or collectively as the
context may require, the Administrative Agent and the Collateral Agent.
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders. “Aggregate Revolving Exposure” means, at any time, the
aggregate Revolving Exposure of all the Revolving Lenders. “Agreement” has the
meaning assigned to such term in the preamble. “Anti-Corruption Laws” means the
laws, rules, and regulations of the jurisdictions applicable to any Loan Party
or its Subsidiaries from time to time concerning or relating to bribery or
corruption, including the U.S. Foreign Corrupt Practices Act of 1977, as
amended. “Anti-Terrorism Laws” means any laws, regulations, or orders of any
Governmental Authority of the United States, the United Nations, United Kingdom,
European Union, the Netherlands or any other Governmental Authority applicable
to the Company and its Subsidiaries relating to terrorism financing or money
laundering, including, but not limited to, the International Emergency Economic
Powers Act (50 U.S.C. § 1701 et seq.), the Trading With the Enemy Act (50 U.S.C.
§ 5 et seq.), the International Security Development and Cooperation Act (22
U.S.C. § 2349aa-9 et seq.), the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Public Law 107-56 (the “Patriot Act”), and any rules or regulations
promulgated pursuant to or under the authority of any of the foregoing.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Exposure, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments (if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Aggregate Revolving Exposure at
that time); provided that in the case of Section 2.21 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation; (b) with respect to the Term Loans, a percentage
equal to a fraction the numerator of which is such Lender’s outstanding
principal amount of the Term Loans and the denominator of which is the aggregate
outstanding amount of the Term Loans of all Term Lenders; and (c) with respect
to Protective Advances or with respect to the Aggregate Credit Exposure, a
percentage based upon such Lender’s share of the Aggregate Credit Exposure and
the unused Commitments; 3



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128010.jpg]
provided that in the case of Section 2.21 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Credit Exposure shall be disregarded in the
calculation. “Applicable Rate” means (a) with respect to the period ending March
31, 2018, the rate determined based upon the Leverage Ratio as set forth in the
Compliance Certificate received by the Administrative Agent pursuant to Section
5.01(c) for such period, which shall be: (i) with respect to the Revolving Loans
and Term Loans, a rate per annum equal to (A) 0.25%, in the case of Base Rate
Loans, and (B) 1.25% in the case of Eurodollar Loans, and (ii) with respect to
the commitment fee referred to below, 0.200% per annum and (b) thereafter, as of
any date of determination, the following rates per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 5.01(c): Applicable Rate for
Eurodollar Applicable Rate Loans/Letter of for Base Rate Commitment Leverage
Ratio Credit Fees Loans Fee 1. ≥ 2.25:1.00 2.75% 1.75% 0.350% 2. < 2.25:1 but ≥
1.75:1.00 2.25% 1.25% 0.300% 3. < 1.75:1 but ≥ 1.25:1.00 1.75% 0.75% 0.250% 4. <
1.25:1 but ≥ 0.75:1.00 1.50% 0.50% 0.250% 5. < 0.75:1.00 1.25% 0.25% 0.200%
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
assignee (with the consent of any party whose consent is required by Section
9.04(b)), and accepted by the Administrative Agent, in the form of Exhibit L or
any other form approved by the Administrative Agent. “Availability” means, at
any time, an amount equal to (a) the lesser of (i) the aggregate Revolving
Commitments and (ii) the Borrowing Base minus (b) the Aggregate Revolving
Exposure. “Availability Period” means the period from and including the
Effective Date to but excluding the Maturity Date with respect to the Revolving
Loans. “Available Inventory Amount” means, as of any time it is to be
determined, the sum of: (a) the lesser of (i) 65% of the Value of Eligible
Inventory consisting of feed grains, prepaid grain in transit, feed and feed
ingredients, dressed broiler chickens and 4



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128011.jpg]
commercial eggs and (ii) 85% multiplied by the NOLV Percentage multiplied by the
Value of Eligible Inventory consisting of feed grains, prepaid grain in transit,
feed and ingredients, dressed broiler chickens and commercial eggs; plus (b) 85%
multiplied by the NOLV Percentage multiplied by the Value of Eligible Inventory
consisting of live broiler chickens; plus (c) the lesser of (i) 70% multiplied
by the difference of (A) the Value of Eligible Inventory consisting of prepared
food products minus (B) Inventory Reserves and (ii) 85% multiplied by the NOLV
Percentage multiplied by the Value of Eligible Inventory consisting of prepared
food products; plus (d) the lesser of (i) 45% of the Value of Eligible Inventory
consisting of breeder hens, breeder cockerels, breeder pullets, commercial hens,
commercial pullets and hatching eggs and (ii) 85% multiplied by the NOLV
Percentage multiplied by the Value of Eligible Inventory consisting of breeder
hens, breeder cockerels, breeder pullets, commercial hens, commercial pullets
and hatching eggs; plus (e) the lesser of (i) 40% of the Value of Eligible
Inventory consisting of vaccines on the farm and (ii) 85% multiplied by the NOLV
Percentage multiplied by the Value of Eligible Inventory consisting of vaccines
on the farm. The Administrative Agent may, in its Permitted Discretion, reduce
the advance rates (including the NOLV Percentage) used in computing the
Available Inventory Amount, with any such changes to be effective three Business
Days after delivery of notice thereof to the Borrower Representative and the
Lenders. “Available Revolving Commitment” means, at any time, the aggregate
Revolving Commitments then in effect minus the Aggregate Revolving Exposure.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bank Equity Interests” has the meaning assigned to such
term in Section 9.19. “Bank Product” means any financial accommodation extended
to any Loan Party by a Bank Product Provider in connection with (a) Swap
Agreements or (b) Banking Services. “Bank Product Agreements” means those
agreements entered into from time to time by a Loan Party with a Bank Product
Provider in connection with the obtaining of any of the Bank Products. 5



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128012.jpg]
“Bank Product Obligations” means all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by the Loan Parties to any Bank Product
Provider pursuant to or evidenced by a Bank Product Agreement and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising. “Bank
Product Provider” means any Lender or any of its Affiliates (or any Person party
to a Bank Product Agreement with a Loan Party that was a Lender or an Affiliate
of a Lender and a party to such Bank Product Agreement immediately prior to the
assignment of all of such Lender’s Commitments and Loans hereunder pursuant to
Section 2.20(b)); provided, however, that no such Person (other than CoBank or
its Affiliates) shall constitute a Bank Product Provider with respect to a Bank
Product unless and until the Administrative Agent shall have received a Bank
Product Provider Letter Agreement from such Person and with respect to the
applicable Bank Product within 30 days after the provision of such Bank Product
to a Loan Party, or, if such Bank Product Agreement was entered into prior to
the Effective Date or prior to the date on which such Bank Product Provider or
its Affiliate, as applicable, became a Lender under this Agreement, within 30
days after the Effective Date or 10 days after the date on which such Bank
Product Provider or its Affiliate, as applicable, first became a Lender under
this Agreement, as applicable. “Bank Product Provider Letter Agreement” means a
letter agreement in substantially the form of Exhibit J, or otherwise in form
and substance reasonably satisfactory to the Administrative Agent, and duly
executed by the applicable Bank Product Provider and the Borrower
Representative, and delivered to the Administrative Agent. “Banking Services”
means each and any of the following bank services provided to any Loan Party by
any Lender or any of its Affiliates: (a) credit cards for commercial customers
(including, without limitation, “commercial credit cards” and purchasing cards);
(b) stored value cards; and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items and interstate depository network services). “Banking Services
Obligations” of the Loan Parties means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services. “Banking Services Reserves” means all Reserves which the
Administrative Agent from time to time establishes in its Permitted Discretion
for Banking Services then provided or outstanding. “Bankruptcy Code” means the
Bankruptcy Code in Title 11 of the United States Code, as amended, modified,
succeeded, or replaced from time to time. “Base Rate” means, at any time, the
greatest of (a) the Prime Rate at such time, (b) 1/2 of 1% in excess of the
Federal Funds Effective Rate at such time, and (c) the Adjusted LIBO Rate for a
Eurodollar Loan with a one-month Interest Period commencing at such time plus
1.0%. For the purposes of this definition, the Adjusted LIBO Rate shall be
determined using the Adjusted LIBO Rate as otherwise determined by
Administrative Agent in accordance with the definition of 6



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128013.jpg]
“Adjusted LIBO Rate”, except that (i) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (ii) if a given day is not a Business
Day, the Adjusted LIBO Rate for such day shall be the rate determined by
Administrative Agent pursuant to preceding clause (i) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate, or such Adjusted LIBO Rate
shall be effective as of the opening of business on the day of such change in
the Prime Rate, the Federal Funds Effective Rate, or such Adjusted LIBO Rate,
respectively. “Base Rate”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Base Rate. “Beneficial
Ownership Certification” means a certification regarding beneficial ownership
required by the Beneficial Ownership Regulation. “Beneficial Ownership
Regulation” means 31 C.F.R. § 1010.230. “Benefit Plan” means any of (a) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (b) a “plan” as defined in Section 4975 of the Code or (c) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”. “Bermuda Borrowers” means, individually or
collectively as the context may require, To- Ricos, To-Ricos Distribution and
any other Persons organized under the laws of Bermuda from time to time becoming
Borrowers hereunder pursuant to Section 9.02(e), but excluding any Persons
organized under the laws of Bermuda who from time to time cease to be Borrowers
hereunder pursuant to Section 9.02(f). “Bermuda Guaranty” means that certain
Guarantee Agreement dated as of February 11, 2015, by and among the Borrowers
and the Administrative Agent (as successor-in-interest to Rabobank as collateral
agent), for the benefit of the Secured Parties, as ratified and reaffirmed by
the Borrowers on the Effective Date pursuant to the Reaffirmation Agreement.
“Bermuda Loan Guarantor” means, individually or collectively as the context may
require, each Person (other than any U.S. Loan Party) that guarantees the
payment of, or delivers a security agreement that secures the repayment of, the
Bermuda Secured Obligations, in each case pursuant to Section 5.13(c), or
pursuant to Section 9.02(e), but excluding any Persons who from time to time
cease to be Loan Parties hereunder pursuant to Section 9.02(f). “Bermuda Loan
Parties” means, individually or collectively as the context may require, the
Bermuda Borrowers and the Bermuda Loan Guarantors. “Bermuda Obligations” means
all unpaid principal of and accrued and unpaid interest on all Loans to the
Bermuda Borrowers, all LC Exposure in respect of the Bermuda Borrowers, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Bermuda Loan Parties to the Lenders or to any Lender, the
Agents, any Issuing Bank with respect to Letters of Credit of the Bermuda
Borrowers or any indemnified party arising under the Loan Documents. 7



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128014.jpg]
“Bermuda Pledge Agreement” means that certain Share Charge Agreement dated as of
February 11, 2015, between the Company and the Administrative Agent (as
successor-in-interest to Rabobank as collateral agent), for the benefit of the
Secured Parties, as ratified and reaffirmed by the Company on the Effective Date
pursuant to the Reaffirmation Agreement. “Bermuda Secured Obligations” means (a)
all Bermuda Obligations, and (a) all Bank Product Obligations of the Bermuda
Loan Parties; provided, that the “Bank Product Obligations” of a Bermuda Loan
Party shall exclude any Excluded Swap Obligations with respect to such Bermuda
Loan Party. “Bermuda Security Agreement” means that certain Deed of Security
Assignment and Charge dated as of February 11, 2015, by and among the Bermuda
Borrowers and the Administrative Agent (as successor-in-interest to Rabobank as
collateral agent), for the benefit of the Secured Parties, as ratified and
reaffirmed by the Bermuda Borrowers on the Effective Date pursuant to the
Reaffirmation Agreement. “Board” means the Board of Governors of the Federal
Reserve System of the United States. “Borrower” or “Borrowers” means,
individually or collectively as the context may require, the Company, the
Bermuda Borrowers and any other Persons from time to time becoming Borrowers
hereunder pursuant to Section 9.02(e), but excluding any Persons who from time
to time cease to be Borrowers hereunder pursuant to Section 9.02(f). “Borrower
Representative” means the Company, in its capacity as contractual representative
of the Borrowers pursuant to Article XI. “Borrowing” means (a) Revolving Loans
of the same Type, made, converted or continued on the same date and, in the case
of Eurodollar Loans, as to which a single Interest Period is in effect; (b) a
Term Loan made on the same date and, in the case of Eurodollar Loans, as to
which a single Interest Period is in effect; (c) a Swingline Loan; and (d) a
Protective Advance. “Borrowing Base” means, at any time: (a) the sum of (i) 90%
multiplied by the difference of (A) the Eligible Accounts minus (B) the Dilution
Reserve, plus (ii) the Available Inventory Amount, plus (iii) the aggregate
amount of the Borrowers’ cash deposits in restricted accounts that are subject
to the sole dominion and control of the Administrative Agent pursuant to a
Deposit Account Control Agreement, plus (iv) 90% multiplied by the net
liquidation value of the Borrowers’ commodity brokerage accounts that are
subject to a control (or similar) agreement in accordance with the proviso to
Section 6.02(p); minus (b) the sum of (i) the Rent or Collateral Access
Reserves, plus (ii) the outstanding amount of Secured Grower Payables that are
more than 15 days past due, plus (iii) without duplication of the Reserves
included in the foregoing components of the Borrowing Base, other Reserves
established by the Administrative Agent in its Permitted Discretion. 8



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128015.jpg]
Notwithstanding the foregoing, the aggregate amount of Availability under the
Borrowing Base attributable to the Bermuda Borrowers and the other Bermuda Loan
Parties shall not exceed $25,000,000. The Administrative Agent may, in its
Permitted Discretion, reduce the advance rates set forth above (including the
NOLV Percentage), adjust Reserves or reduce one or more of the other elements
used in computing the Borrowing Base, with any such changes to be effective
three Business Days after delivery of notice thereof to the Borrower
Representative and the Lenders; provided that the Administrative Agent agrees at
all times to maintain Reserves for Swap Obligations that constitute Secured
Obligations (such Reserves not to exceed the aggregate liability of the Company
and the other Loan Parties with respect to such Swap Obligations). Subject to
the preceding sentence and Section 9.02, the Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.01(f). “Borrowing Base
Certificate” means a certificate, signed and certified as accurate and complete
by a Financial Officer of the Borrower Representative, in substantially the form
of Exhibit H or another form which is acceptable to the Administrative Agent in
its sole discretion. “Borrowing Base Period” means any period (a) commencing
only when Aggregate Revolving Exposure on any date is equal to or greater than
an amount equal to 65% of the Revolving Commitments and (b) ending after
Aggregate Revolving Exposure is lesser than an amount equal to 65% of the
Revolving Commitments, for a period of 30 consecutive days. “Borrowing Request”
means a request, in substantially the form of Exhibit A, by the Borrower
Representative for a Borrowing of Revolving Loans or Term Loans, in each case in
accordance with Section 2.03. “Business Day” means any day that is not a
Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market. “Capital Expenditures” means, without duplication, with
respect to any period, any expenditure or commitment to expend money for any
purchase or other acquisition of any asset during such period which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Company, excluding: (a) expenditures of the proceeds of insurance settlements,
condemnation awards and other settlements described in paragraph (b) of the
definition of “Prepayment Event” that are reinvested in accordance with the
proviso to Section 2.12(c); (b) expenditures that are accounted for as capital
expenditures of such Person and that have actually been paid for by a third
party (other than the Company or any Subsidiary thereof) and for which neither
the Company nor any Subsidiary thereof has provided, or is required to provide
or incur, directly or indirectly (whether or not contingent upon the occurrence
of any event or circumstance), any consideration, collateral security 9



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128016.jpg]
or other obligation to such third party or any other Person (whether before,
during or after such period); (c) the book value of any asset owned by such
Person prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding cash expenditure actually having been made in such period;
provided that (i) any expenditure necessary in order to permit such asset to be
reused shall be included as a Capital Expenditure during the period in which
such expenditure is actually made and (ii) such book value shall have been
included in Capital Expenditures when such asset was originally acquired; and
(d) expenditures that are accounted for as Capital Expenditures pursuant to
transactions constituting Permitted Acquisitions. “Capital Lease Obligations” of
any Person means the obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a consolidated balance
sheet of such Person, and the amount of such obligations shall be the
capitalized amount thereof. “Captive Insurance Company” means, collectively, (a)
GK Insurance Company, organized and licensed to provide insurance under the laws
of the State of Vermont, (b) Mayflower Insurance Company, Ltd., organized and
licensed to provide insurance under the laws of Bermuda, and (c) such other
captive insurance companies that are reasonably acceptable to the Administrative
Agent, in each case which conducts no other business (nor suffers to exist any
business) other than providing insurance for the benefit of the Company and the
Subsidiaries with respect to workmen’s compensation, crime, general liability,
auto liability, employee benefits, property risks and live chicken inventory in
accordance with Section 5.09 and reinsurance arrangements or customary risk
sharing or pooling arrangements with respect thereto. “Cash Collateralize”
means, to pledge and deposit with or deliver to the Administrative Agent, for
the benefit of one or more of the Issuing Banks or Lenders, as collateral for LC
Exposure or obligations of Lenders to fund participations in respect of the LC
Exposure, cash or deposit account balances or, if the Administrative Agent and
each applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support. “Change in
Control” means (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the Effective Date) other than the Parent Entity, of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Company; (b) failure of the
Parent Entity to have the right, directly or indirectly, to designate a majority
of the board of directors of the Company; (c) occupation of a majority of the
seats (other than vacant seats) on the 10



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128017.jpg]
board of directors of the Company by Persons who were neither (i) nominated by
the board of directors of the Company nor (ii) appointed by directors so
nominated; or (d) the Company shall cease to own, directly or indirectly, free
and clear of all Liens (other than Permitted Liens), the outstanding voting
Equity Interests of any Borrower owned on a fully diluted basis by the Company
on the Effective Date, or if later, on the date such Person became a Borrower.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date; (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date; or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. “Charges” has the
meaning assigned to such term in Section 9.17. “Class”, when used in reference
to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising
such Borrowing, are Revolving Loans, Term Loans, Swingline Loans or Protective
Advances. “CoBank” means CoBank, ACB. “Code” means the Internal Revenue Code of
1986, as amended from time to time. “Collateral” means any and all real and
personal property owned, leased or operated by a Person covered by the
Collateral Documents and any and all other real and personal property of any
Loan Party, now existing or hereafter acquired, that may at any time be subject
to a Lien in favor of the Administrative Agent, on behalf of the Lender Parties,
to secure the Secured Obligations. “Collateral Access Agreement” has the meaning
assigned to such term in the U.S. Security Agreement, including any such
agreement previously delivered by any Loan Party in connection with the Original
Credit Agreement and the U.S. Security Agreement. “Collateral Agent” means
CoBank, in its capacity as collateral agent hereunder, and each of its
successors and assigns in such capacity. “Collateral Documents” means,
collectively, the U.S. Security Agreement, the Bermuda Pledge Agreement, the
Bermuda Security Agreement, the Puerto Rico Security Agreement, each Mortgage,
each Collateral Access Agreement, each IP Security Agreement, each Deposit
Account Control Agreement, each Lock Box Agreement and each other document
granting a Lien upon the Collateral as security for payment of the Secured
Obligations. 11



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128018.jpg]
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit at such time,
plus (b) the aggregate amount of all LC Disbursements relating to Commercial
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The Commercial LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate Commercial LC
Exposure at such time. “Commercial Letter of Credit” means any Letter of Credit
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by a Borrower in the
ordinary course of business of such Borrower. “Commitment” means, with respect
to each Lender, the sum of such Lender’s Revolving Commitment and Term Loan
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Revolving Lender’s and Term Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. “Commitment Schedule” means
the Schedule attached hereto identified as such. “Commodity Exchange Act” means
the Commodity Exchange Act (7 U.S.C.§ 1 et seq. ), as amended from time to time,
and any successor statute. “Communications” has the meaning assigned to such
term in Section 9.01(a). “Company” means Pilgrim’s Pride Corporation, a Delaware
corporation. “Compliance Certificate” means a certificate of a Financial Officer
of the Company, in substantially the form of Exhibit K. “Consolidated Tangible
Net Worth” means, as of any date of determination, Shareholders’ Equity, plus
the outstanding principal amount of Permitted Subordinated Indebtedness on such
date, minus Intangible Assets on such date. “Consolidated Total Assets” means,
on any date, the aggregate amount of assets of the Company on a consolidated
basis. “Credit Exposure” means, as to any Lender at any time, the sum of (a)
such Lender’s Revolving Exposure at such time, plus (b) such Lender’s Term
Exposure at such time, plus (c) an amount equal to such Lender’s Applicable
Percentage, if any, of the aggregate principal amount of Protective Advances
outstanding at such time. “Customer” means any Account Debtor of a Loan Party or
its Subsidiary that has been approved by the Administrative Agent (such approval
not to be unreasonably withheld) for the purposes of the sale of the Accounts
owing by such Person to a Customer Factoring Program. “Customer Factor” means
any Person that has been approved by a Customer as a purchaser of Accounts of
such Customer under its Customer Factoring Program. 12



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128019.jpg]
“Customer Factoring Program” means the program established by a Customer for
suppliers to such Customer for the limited recourse sale by such suppliers of
such Customer’s Accounts at the option of such suppliers, to a Customer Factor.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect. “Default” means any event or condition which constitutes
an Event of Default or which upon notice, lapse of time or both would, unless
cured or waived, become an Event of Default. “Defaulting Lender” means, subject
to Section 2.21(c), any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower Representative in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower
Representative, the Administrative Agent or any Issuing Bank or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower
Representative, to confirm in writing to the Administrative Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower Representative), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of (x) the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority or (y) an Undisclosed Administration of such Lender,
in any such case so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender 13



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128020.jpg]
(subject to Section 2.21(c)) upon delivery of written notice of such
determination to the Borrower Representative, each Issuing Bank, each Swingline
Lender and each Lender. “Deposit Account Control Agreement” has the meaning
assigned to such term in the U.S. Security Agreement, including any such
agreement previously delivered by any Loan Party in connection with the Original
Credit Agreement. “Dilution Factors” means, without duplication, with respect to
any period, the aggregate amount of all deductions, credit memos, returns,
adjustments, allowances, bad debt write-offs and other non-cash credits which
are issued to reduce accounts receivable in a manner consistent with current and
historical accounting practices of the Borrowers. “Dilution Ratio” means, at any
date, the amount (expressed as a percentage) equal to (a) the aggregate amount
of the applicable Dilution Factors for the 12 most recently ended fiscal months
divided by (b) total gross sales for the 12 most recently ended fiscal months.
“Dilution Reserve” means, at any date, the product of (a) the excess of (i) the
applicable Dilution Ratio on such date over (ii) 5.00%, multiplied by (b) the
Eligible Accounts on such date. “Disclosed Matters” means the actions, suits and
proceedings and the environmental matters disclosed in Schedule 3.07. “Document”
has the meaning assigned to such term in the U.S. Security Agreement. “dollars”
or “$” refers to lawful money of the United States. “Domestic Subsidiary” means
any Subsidiary that is organized under the laws of the United States, any State
thereof or the District of Columbia. “EBITDA” means, for any period, the sum of
(a) Net Income (or net loss) for such period, plus (b) without duplication and
solely to the extent deducted in determining Net Income (or net loss) for such
period, the sum of (i) Interest Expense for such period, (ii) provisions for
Taxes based on income, profits or capital for such period, including, without
limitation, State, foreign, franchise and similar Taxes, and Tax Distributions
made by the Company on a consolidated basis during such period, (iii)
consolidated depreciation expense of the Company for such period, (iv)
consolidated amortization expense of the Company for such period, (v)
consolidated Restructuring Charges of the Company for such period, (vi) any
extraordinary, unusual or non-recurring non- cash charges, expenses or losses
for such period (but excluding any non-cash charges, expenses or losses that
relate to the write-down or write-off of Inventory), (vii) the amount of loss or
discount on sale of receivables, Securitization Assets and related assets to any
Securitization Subsidiary in connection with a Qualified Securitization
Facility, (viii) any expenses or charges (other than depreciation or
amortization expense) related to any Permitted Investment or Permitted
Acquisition for such period, (ix) the amount of net cost savings and synergies
projected by the Company in good faith to be realized as a result of specified
actions taken or to be taken prior to or during such period (which cost savings
or synergies shall be subject only to certification by management of the Company
and shall be calculated on a Pro Forma Basis as though such cost savings or
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(A) such cost savings or 14



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128021.jpg]
synergies are reasonably identifiable and factually supportable, (B) such
actions have been taken or are to be taken within 12 months after the date of
determination to take such action, (C) no cost savings or synergies shall be
added pursuant to this clause (ix) to the extent duplicative of any expenses or
charges relating to such cost savings or revenue enhancements that are included
in clause (x) below with respect to such period and (D) the aggregate amount of
addbacks made pursuant to this clause (ix) and clause (x) below in any four
Fiscal Quarter period shall not exceed 10% of EBITDA (prior to giving effect to
such addbacks) for such four Fiscal Quarter period and (x) business optimization
expenses (including consolidation initiatives, severance costs and other costs
relating to initiatives aimed at profitability improvement); provided that the
aggregate amount of addbacks made pursuant to this clause (x) and clause (ix)
above in any four Fiscal Quarter period shall not exceed 10% of EBITDA (prior to
giving effect to such addbacks) for such four Fiscal Quarter period, minus (c)
without duplication and solely to the extent included in determining Net Income,
the sum of (i) any extraordinary, unusual or non-recurring income or gains which
were included in the calculation of Net Income (or net loss) for such period,
and (ii) cash expenditures incurred during such period, the effect of which is
to reduce balance sheet provisions previously booked and treated as an
extraordinary, unusual or non-recurring non-cash expense, in each case
determined in accordance with GAAP for such period. “ECP Loan Guarantor” means,
with respect to any transaction under a Secured Swap Agreement, a Loan Guarantor
that, at the time such transaction is entered into or, if later, when such Loan
Guarantor becomes a party hereto, is an “eligible contract participant” as
defined in Section 1a(18) of the Commodity Exchange Act (and related regulations
of the Commodities Futures Trading Commission) by virtue of having total assets
exceeding $10,000,000 and/or satisfying any other criteria relevant to such
status under said Section 1a(18) (and related regulations). “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Effective Date” means the date on which the
conditions set forth in Section 4.01 are satisfied or waived in writing by the
Administrative Agent. “Eligible Accounts” means, at any time, the Accounts of
the Borrowers and the Loan Guarantors which the Administrative Agent determines
in its Permitted Discretion are eligible as the basis for the extension of
Revolving Loans, Swingline Loans and the issuance of Letters of 15



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128022.jpg]
Credit hereunder. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include any Account: (a) which is
not subject to a first priority perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties); (b) which is
subject to any Lien other than (i) a Lien in favor of the Administrative Agent
(for the benefit of the Secured Parties), (ii) a Permitted Encumbrance which
does not have priority over the Lien in favor of the Administrative Agent (for
the benefit of the Secured Parties) or (iii) a Lien in respect of a Secured
Grower Payable; provided that Accounts shall not be deemed ineligible in respect
of Liens arising under PACA, PSA or other similar Requirements of Law to the
extent that a Reserve is maintained in respect of rights of sellers of
livestock, poultry and perishable agricultural commodities thereunder; (c) which
is unpaid more than 61 days after the date of the original invoice therefor, or
which has been written off the books of such Borrower or Loan Guarantor or
otherwise designated as uncollectible; (d) which is owing by an Account Debtor
for which more than 50% of the Accounts owing from such Account Debtor and its
Affiliates (in the case of Affiliates, solely to the extent that any Loan Party
has knowledge, after due inquiry, that such Persons are Affiliates of such
Account Debtor) are ineligible pursuant to paragraph (c) above; (e) which is
owing by an Account Debtor to the extent the aggregate amount of Accounts owing
from such Account Debtor and its Affiliates (in the case of Affiliates, solely
to the extent that any Loan Party has knowledge, after due inquiry, that such
Persons are Affiliates of such Account Debtor) to all the Borrowers and the Loan
Guarantors exceeds 15% (or 20%, if Wal-Mart is such Account Debtor and
Wal-Mart’s securities are rated BBB- or better by S&P or Baa3 or better by
Moody’s at the time of determination) of the aggregate amount of Eligible
Accounts of all the Borrowers and the Loan Guarantors; (f) with respect to which
any (i) covenant has been breached or (ii) representation or warranty is not
true and correct in all material respects, in each case to the extent contained
in this Agreement or any Security Agreement; provided that each such
representation and warranty shall be true and correct in all respects to the
extent it is already qualified by a materiality standard; (g) which (i) does not
arise from the sale of goods or performance of services in the ordinary course
of business; (ii) is not evidenced by an invoice or other documentation
reasonably satisfactory to the Administrative Agent which has been sent to the
Account Debtor; (iii) represents a progress billing; (iv) is contingent upon
such Borrower’s or Loan Guarantor’s completion of any further performance; (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis;
(vi) relates to payments of 16



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128023.jpg]
interest; or (vii) has been sold or transferred, or purported to have been sold
or transferred, under a Customer Factoring Program; (h) for which the goods
giving rise to such Account have not been shipped to the Account Debtor or for
which the services giving rise to such Account have not been performed by such
Borrower or Loan Guarantor or if such Account was invoiced more than once; (i)
to the extent any check or other instrument of payment has been returned
uncollected for any reason; (j) which is owed by an Account Debtor which has (i)
applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets; (ii) has had possession of all
or a material part of its property taken by any receiver, custodian, trustee or
liquidator; (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
Federal bankruptcy laws; (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due; (v) become insolvent; or
(vi) ceased operation of its business; (k) which is payable by any Account
Debtor which has sold all or substantially all of its assets, to the extent that
any Loan Party has or should reasonably have had knowledge thereof; (l) which is
owed by an Account Debtor which (i) does not maintain its chief executive office
in (A) the United States (including Puerto Rico), or (B) solely with respect to
Account Debtors of the Bermuda Borrowers, Bermuda; or (ii) is not organized
under the laws of (A) the U.S., any state of the U.S. (including Puerto Rico) or
the District of Columbia, or (B) solely with respect to Account Debtors of the
Bermuda Borrowers, Bermuda, unless, in either case, such Account is backed by a
Letter of Credit reasonably acceptable to the Administrative Agent which is in
the possession of, assigned to and directly drawable by the Administrative
Agent; provided that notwithstanding the failure of such Borrower or Loan
Guarantor to deliver to the Administrative Agent any such Letters of Credit with
respect to such Accounts, such Accounts in an aggregate amount not to exceed
$30,000,000 at any time shall constitute Eligible Accounts (provided, further,
that such Borrower or Loan Guarantor shall promptly deliver to the
Administrative Agent possession of any such Letters of Credit upon the request
of the Administrative Agent that is exercised in its Permitted Discretion); (m)
which is payable in any currency other than U.S. dollars; (n) which is owed by
(i) the government (or any department, agency, public corporation, or
instrumentality thereof) of any country other than the United States (including
Puerto Rico), unless such Account is backed by a Letter of Credit reasonably
acceptable to the Administrative Agent which is in the possession of, assigned
to and directly drawable by the Administrative Agent; provided that
notwithstanding the failure of such Borrower or Loan Guarantor to deliver to the
Administrative Agent any such 17



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128024.jpg]
Letters of Credit with respect to such Accounts, such Accounts in an aggregate
amount not to exceed $30,000,000 at any time shall constitute Eligible Accounts
(provided, further, that such Borrower or Loan Guarantor shall promptly deliver
to the Administrative Agent any such Letters of Credit upon the request of the
Administrative Agent that is exercised in its Permitted Discretion); or (ii) the
government of the U.S., or any department, agency, public corporation or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940 (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), has been complied with to the
Administrative Agent’s reasonable satisfaction; (o) which is owed by any
director, officer, employee or Affiliate of any Loan Party; (p) which is owed by
an Account Debtor or any Affiliate of such Account Debtor (in the case of
Affiliates, solely to the extent that any Loan Party has knowledge, after due
inquiry, that such Persons are Affiliates of such Account Debtor) to which any
Loan Party is indebted, but only to the extent of such indebtedness or is
subject to any security, deposit, progress payment, retainage or other similar
advance made by or for the benefit of an Account Debtor, in each case to the
extent thereof; (q) which is subject to (i) any contra-receivable (including any
adjustment pursuant to a cost-plus arrangement) or allowance for bad debt, but
only to the extent of any such contra-receivable or allowance; or (ii) any
counterclaim, deduction, defense, setoff or dispute but only to the extent of
any such counterclaim, deduction, defense, setoff or dispute; (r) which is
evidenced by any promissory note, chattel paper or instrument; (s) which is owed
by an Account Debtor located in the States of New Jersey, Minnesota, West
Virginia or any other jurisdiction which requires filing of a “Notice of
Business Activities Report” or other similar report in order to permit any
Borrower or Loan Guarantor to which such Account is owed to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such
Borrower or Loan Guarantor (i) has qualified to do business in New Jersey,
Minnesota, West Virginia or such other States, (ii) has filed a Notice of
Business Activities Report with the applicable division of taxation, the
department of revenue or with such other State offices, as appropriate, for the
then-current year, (iii) is exempt from such filing requirement or (iv) is
otherwise not required to make such filing pursuant to Requirements of Law;
provided that such Accounts shall be Eligible Accounts, notwithstanding the
failure to comply with clauses (i) through (iv) above, unless such Borrower or
Loan Guarantor fails to make any such filing promptly following (A) the
occurrence and during the continuance of any Event of Default or (B) a request
therefor made by the Administrative Agent in the exercise of its Permitted
Discretion or the Required Lenders, at any time that (1) any Default shall have
occurred and be continuing or (2) Availability during a Borrowing Base Period
shall be less than $100,000,000; (t) with respect to which such Borrower or Loan
Guarantor has made any agreement with the Account Debtor for any reduction
thereof, other than reductions, discounts and adjustments given in the ordinary
course of business, or any Account which 18



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128025.jpg]
was partially paid and such Borrower or Loan Guarantor created a new receivable
for the unpaid portion of such Account; (u) which does not comply in all
material respects with Requirements of Law and regulations, whether Federal,
state or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;
(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower or Loan
Guarantor has or has had an ownership interest in such goods, or which indicates
any party other than such Borrower or Loan Guarantor as payee or remittance
party; or (w) which the Administrative Agent determines, in each case in its
Permitted Discretion, may not be paid by reason of the Account Debtor’s
inability to pay or which the Administrative Agent otherwise determines is
unacceptable for any reason whatsoever. In the event that an outstanding Account
with a face amount equal to or greater than $5,000,000 which was previously an
Eligible Account ceases to be an Eligible Account hereunder, as measured from
the immediately preceding Borrowing Base Certificate delivered to the
Administrative Agent, the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower or Loan Guarantor may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)); and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by such Borrower or Loan Guarantor to reduce the
amount of such Account. Standards of eligibility may be made more restrictive
from time to time solely by the Administrative Agent in the exercise of its
Permitted Discretion, with any such changes to be effective three Business Days
after delivery of notice thereof to the Borrower Representative. With respect to
any Letter of Credit delivered by such Borrower or Loan Guarantor to the
Administrative Agent pursuant to paragraphs (l) and (n) above, the
Administrative Agent shall make drawings under such Letter of Credit promptly
following a request therefor by the Borrower Representative. “Eligible
Incremental Lender” means, with respect to any Incremental Commitment, a
prospective Lender that would meet the qualifications to be an assignee set
forth in Sections 9.04(b)(i) and (b)(ii)(C) (subject to such consents, if any,
that may be required pursuant to Section 9.04(b)(i)). “Eligible Inventory”
means, at any time, the Inventory of the Borrowers and the Loan Guarantors which
the Administrative Agent determines in its Permitted Discretion is eligible as
the basis for the extension of Revolving Loans, Swingline Loans and the issuance
of Letters of 19



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128026.jpg]
Credit hereunder. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Inventory shall not include any Inventory: (a) which
does not consist solely of feed grains, grain in transit, feed, feed
ingredients, live and dressed broiler chickens, commercial eggs, breeder hens,
breeder cockerels, breeder pullets, hatching eggs, commercial hens, commercial
pullets, prepared food products and vaccines on the farm; (b) which is not
subject to a first priority perfected Lien in favor of the Administrative Agent
(for the benefit of the Secured Parties); (c) which is subject to any Lien other
than (i) a Lien in favor of the Administrative Agent (for the benefit of the
Secured Parties), (ii) a Permitted Encumbrance which does not have priority over
the Lien in favor of the Administrative Agent (for the benefit of the Secured
Parties) or (iii) a Lien in respect of a Secured Grower Payable; provided that
Inventory shall not be deemed ineligible in respect of Liens arising under PACA,
PSA or other similar Requirements of Law to the extent that a Reserve is
maintained in respect of rights of sellers of livestock, poultry and perishable
agricultural commodities thereunder (d) which is, in the Administrative Agent’s
Permitted Discretion, slow moving, obsolete, unmerchantable, defective, used,
unfit for sale or unacceptable due to age, type, category and /or quantity; (e)
with respect to which any (i) covenant has been breached or (ii) representation
or warranty is not true and correct in all material respects, in each case to
the extent contained in this Agreement or any Security Agreement; provided that
each such representation and warranty shall be true and correct in all respects
to the extent it is already qualified by a materiality standard; (f) in which
any Person other than such Borrower or Loan Guarantor shall (i) have any direct
or indirect ownership, interest or title to such Inventory or (ii) be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein; (g) which constitutes bill-and-hold
goods, goods that are returned or goods held on consignment; (h) which is not
located in the United States (including Puerto Rico) or, solely with respect to
Inventory of the Bermuda Borrowers, Bermuda, or is in transit with a carrier
from vendors and suppliers; provided that Inventory consisting of grain in
transit in the United States from vendors and suppliers may be included as
eligible pursuant to this paragraph (h) if either (i) (A) the Administrative
Agent shall have received (1) access, during normal business hours and at other
times reasonably requested by the Administrative Agent, to a true and correct
copy of the bill of lading and other shipping documents for such Inventory; (2)
evidence of satisfactory casualty insurance naming the Administrative Agent as
loss payee and otherwise covering such risks as the 20



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128027.jpg]
Administrative Agent may reasonably request; (3) confirmation that the
applicable Borrower or Loan Guarantor has paid for the goods; and (4) if the
bill of lading is (x) non- negotiable, a duly executed Collateral Access
Agreement from the applicable carrier of such Inventory, or (y) negotiable,
confirmation that the bill is issued in the name of such Borrower or Loan
Guarantor and consigned to the order of the Administrative Agent, and an
acceptable agreement has been executed with such Borrower’s or Loan Guarantor’s
carrier, in which the carrier agrees that it holds the negotiable bill as agent
for the Administrative Agent and has granted the Administrative Agent access to
the Inventory; (B) the carrier is not an Affiliate of the applicable vendor or
supplier; and (C) the carrier is not an Affiliate of any Borrower or Loan
Guarantor; or (ii) a Rent or Collateral Access Reserve has been established in
an amount determined by the Administrative Agent in its Permitted Discretion in
accordance with the definition of “Rent or Collateral Access Reserve”; (i) which
consists of display items, packing or shipping materials, manufacturing
supplies, replacement parts or cooking ingredients; (j) other than Inventory
permitted to be included under paragraph (h) above, which is located in any
location leased by such Borrower or Loan Guarantor unless (i) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (ii) a
Rent or Collateral Access Reserve has been established in an amount determined
by the Administrative Agent in its Permitted Discretion in accordance with the
definition of “Rent or Collateral Access Reserve”; (k) other than Inventory
permitted to be included under paragraph (h) above, which is located in any
third party location (including any warehouse) or is in the possession of a
bailee (other than a third party processor), in each case which is not an
independent contract grower (provided that Inventory located with, or in the
possession of, an independent contract grower shall be excluded as Eligible
Inventory unless such grower has entered into an agreement which includes a
provision granting reasonable access, during the continuance of any Event of
Default, to the Administrative Agent to the property of any such contract grower
where any such Inventory is located), and is not evidenced by a Document (other
than bills of lading to the extent permitted pursuant to paragraph (h) above),
unless (i) such third party or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require in its Permitted Discretion or (ii) an appropriate Rent or
Collateral Access Reserve has been established by the Administrative Agent in
its Permitted Discretion; (l) other than Inventory permitted to be included
under paragraph (h) or (k) above, which is at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor; (m) which is the subject of a consignment by such Borrower or Loan
Guarantor as consignor; (n) which contains or bears any intellectual property
rights licensed to such Borrower or Loan Guarantor unless the Administrative
Agent is reasonably satisfied that 21



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128028.jpg]
it may sell or otherwise dispose of such Inventory on satisfactory terms without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement; (o) which is not reflected in a current
perpetual inventory report, or other inventory report that is reasonably
acceptable to the Administrative Agent, of such Borrower or Loan Guarantor; (p)
which does not conform in all material respects to all standards imposed by any
applicable Governmental Authority; (q) for which reclamation rights have been
asserted by the seller; or (r) which the Administrative Agent otherwise
determines, in its Permitted Discretion, is unacceptable for any reason
whatsoever. In the event that Inventory with a fair market value equal to or
greater than $5,000,000 which has not been sold and was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, as measured from the
immediately preceding Borrowing Base Certificate delivered to the Administrative
Agent, the Borrower Representative shall notify the Administrative Agent thereof
on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate. Standards of eligibility may be made more
restrictive from time to time solely by the Administrative Agent in the exercise
of its Permitted Discretion, with any such changes to be effective three
Business Days after delivery of notice thereof to the Borrower Representative.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, rules of common law, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, worker health and safety, or the management,
release or threatened release of any Hazardous Material in the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law; (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (c) exposure to any Hazardous Materials;
(d) the release or threatened release of any Hazardous Materials into the
environment; or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other ownership interests in a Person, and any warrants,
options or other rights entitling the holder thereof to purchase or acquire any
such equity or other ownership interest. “ERISA” means the Employee Retirement
Income Security Act of 1974. 22



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128029.jpg]
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code. “ERISA Event” means (a) any “reportable event”, as defined in Section
4043 of ERISA or the regulations issued thereunder with respect to a Plan (other
than a reportable event for which the 30-day notice period is extended or the
report is waived); (b) the failure to make contributions to a Plan for any plan
year that, in the aggregate, at least equal the minimum required contribution
determined under Section 412 of the Code, Section 430 of the Code or Section 303
of ERISA for the Plan for the plan year; (c) the existence with respect to any
Multiemployer Plan of an “accumulated funding deficiency” (as defined in Section
431 of the Code or Section 304 of ERISA), whether or not waived; (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (h) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
Person), as in effect from time to time. “Eurodollar”, when used in reference to
any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are accruing interest at a rate determined by reference to the
Adjusted LIBO Rate. “Event of Default” has the meaning assigned to such term in
Article VII. “Excluded Swap Obligation” means, with respect to any Loan
Guarantor, any obligations under a Secured Swap Agreement if, and to the extent
that, all or a portion of the Guarantee of such Loan Guarantor of, or the grant
under a Loan Document by such Loan Guarantor of a security interest to secure,
such obligations (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act (or the application or official interpretation thereof)
by virtue of such Loan Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 11.08) at the time of the Guarantee
of such Loan Guarantor, or grant by such Loan Guarantor of a security interest,
becomes effective with respect to such obligations. “Excluded Taxes” means any
of the following Taxes imposed on or with respect to a Recipient or required to
be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, 23



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128030.jpg]
in each case, (i) imposed as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.20) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.18, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.18(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA. “Excluded Transactions”
is defined in Section 6.09(c)(v). “Farm Credit System Institution” means any
farm credit bank, any Federal land bank association, any production credit
association, the banks for cooperatives and such other institutions as may be a
part of the Farm Credit System and chartered by and subject to regulation by the
Farm Credit Administration. “FATCA” means Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code. “Federal
Funds Effective Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the Administrative Agent from three federal funds brokers of recognized
standing selected by it; provided the “Federal Funds Effective Rate” shall in no
event be less than zero. “Fee Letter” means that certain Fee Letter dated June
27, 2018, from CoBank to the Company. “FEMA” means the Federal Emergency
Management Agency. “Financial Officer” means the chief financial officer,
principal accounting officer, treasurer, vice president and assistant to the
treasurer and chief financial officer, or controller (or other officer having
similar duties) of a Borrower. “First-Tier Foreign DRE” means any Foreign DRE
that is owned directly, or indirectly through one or more Foreign DREs, by the
Company or a Domestic Subsidiary. “First-Tier Foreign Subsidiary” means any
Foreign Subsidiary owned directly by one or more of the Company or its Domestic
Subsidiaries, or the First-Tier Foreign DREs. 24



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128031.jpg]
“Fiscal Quarter” means each of the four fiscal quarters of a Fiscal Year, each
of which shall end on a Sunday and shall consist of 13 or 14 weeks, as
appropriate with respect to such Fiscal Year. “Fiscal Year” means the 52- or
53-week fiscal year of the Company ending on the last Sunday in December. “Flood
Insurance Acts” means, collectively, (a) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto. “Foreign DRE” means
a Foreign Subsidiary that for U.S. Federal income tax purposes is classified as
a partnership or that is “disregarded as an entity separate from its owner”
(within the meaning of Treas. Reg. §301.7701-2), but not any such Foreign
Subsidiary whose assets consist solely of stock of a “controlled foreign
corporation” (within the meaning of Section 957(a) of the Code). “Foreign
Lender” means any Lender that is organized under the laws of a jurisdiction
other than the United States, each State thereof or the District of Columbia.
“Foreign Subsidiary” means each Subsidiary of the Company that is not a Domestic
Subsidiary. “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding LC Exposure with respect to Letters of Credit
issued by such Issuing Bank other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Exposure other than Swingline Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders. “FSA” means the
Food Security Act of 1985, 7 U.S.C. Section 1631 et seq . “Fully Satisfied” or
“Full Satisfaction” means, as of any date, that on or before such date: (a) with
respect to the Loans and Letters of Credit: (i) the principal of and interest
accrued to such date on the Loans (other than the contingent LC Exposure) shall
have been paid in full in cash, (ii) all fees, expenses, and other amounts then
due and payable (other than the contingent LC Exposure and other contingent
amounts for which a claim has not been made) shall have been paid in full in
cash, (iii) the Commitments shall have expired or irrevocably been terminated,
and (iv) the contingent LC Exposure, if any, shall have been secured by: (A) the
grant of a first-priority, perfected Lien on cash in an amount at least equal to
105% of the amount of such LC Exposure or other collateral which 25



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128032.jpg]
is acceptable to Issuing Bank in its sole discretion or (B) the issuance of a
“back-to-back” letter of credit in form and substance acceptable to Issuing Bank
with an original face amount at least equal to 105% of the amount of such LC
Exposure and issued by an issuing bank satisfactory to Issuing Bank in its sole
discretion; and (b) with respect to the Bank Product Obligations: (i) all
termination payments, fees, expenses, and other amounts then due and payable
under the related Bank Product Agreements shall have been paid in full in cash,
and (ii) all contingent amounts (other than contingent indemnification
obligations for which no claim has been asserted) which could be payable under
the related Bank Product Agreements shall have been secured by: (A) the grant of
a first-priority, perfected Lien on cash in an amount at least equal to 105% of
the amount of such contingent amounts or other collateral which is acceptable to
the applicable Bank Product Provider or (B) the issuance of a letter of credit
in form and substance acceptable to the applicable Bank Product Provider and in
an amount at least equal to 105% of the amount of such contingent obligations
and issued by an issuing bank reasonably satisfactory to such applicable Bank
Product Provider; provided the amount of such Bank Product Obligations shall be
determined in accordance with Section 8.13. “Funding Accounts” means those
deposit accounts of the Borrowers to which the Lenders are authorized to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement. “GAAP” means generally accepted accounting principles in the United
States. “Governmental Authority” means the government of the United States or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central
bank, or other entity exercising executive, legislative, judicial, taxing,
regulatory, or administrative powers or functions of or pertaining to government
including any supra-national bodies (such as the European Union or the European
Central Bank). “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof; (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof; (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation; or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
26



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128033.jpg]
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Improvements” means, with respect to any Mortgaged Property, all buildings,
structures and other improvements now or hereafter existing, erected or placed
on or under the Mortgaged Property, or in any way used in connection with the
use, enjoyment, occupancy or operation of such Mortgaged Property or any portion
thereof, and all fixtures of every kind and nature whatsoever now or hereafter
owned by any of the Borrowers or the Subsidiaries and used or procured for use
in connection with such Mortgaged Property. “Incremental Commitment Joinder
Agreement” has the meaning assigned to such term in Section 2.10(c).
“Incremental Commitment Request” has the meaning assigned to such term in
Section 2.10(b). “Incremental Commitments” means, individually or collectively
as the context may require, Incremental Revolving Commitments and Incremental
Term Commitments. “Incremental Revolving Commitments” has the meaning assigned
to such term in Section 2.10(a). “Incremental Term Commitments” has the meaning
assigned to such term in Section 2.10(a). “Indebtedness” of any Person means,
without duplication: (a) all obligations of such Person (i) for borrowed money
or (ii) with respect to deposits or advances of any kind, in each case owed by
such Person to a third Person; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments; (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person; (d) all obligations of such Person in respect
of the deferred purchase price of property or services; (e) all Indebtedness of
others secured by (or, if all conditions thereto have been satisfied, for which
the holder of such Indebtedness has a contingent right to be secured by) any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided that the amount of
Indebtedness of any Person pursuant to this paragraph (e) shall be deemed to
equal the lesser of (i) the 27



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128034.jpg]
aggregate unpaid amount of such Indebtedness secured by such Lien and (ii) the
fair market value of the property encumbered thereby as determined by such
Person in good faith; (f) all Guarantees by such Person of Indebtedness of
others; (g) all Capital Lease Obligations of such Person; (h) the principal
components of all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty; (i) the
principal components of all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances; (j) obligations under any liquidated earn
out, to the extent shown in the “Liabilities” section of the consolidated
balance sheet of the Company; and (k) any other Off-Balance Sheet Liability. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness shall exclude (i) accrued expenses and accounts and trade payables
incurred in the ordinary course of business, (ii) liabilities with respect to
Intercompany IRBs, (iii) reserves for deferred income taxes, (iv) endorsements
for collection or deposit in the ordinary course of business and (v) any other
indebtedness or portion thereof with respect to which and to the extent the
trustee or other applicable depository in respect of such indebtedness holds
cash or cash equivalents in an amount sufficient to repay the principal, and
accrued interest on, such indebtedness, and the foregoing shall constitute a
redemption or a complete defeasance of such indebtedness pursuant to the
applicable agreement governing such indebtedness. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of a Loan Party under any Loan Document and
(b) to the extent not otherwise described in (a), Other Taxes. “Indemnitee” has
the meaning assigned to such term in Section 9.03(b). “Information” has the
meaning assigned to such term in Section 9.12. “Intangible Assets” means assets
of the Company on a consolidated basis that are considered to be intangible
assets under GAAP, including customer lists, goodwill, copyrights, trade names,
trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.
“Intercompany IRBs” means any industrial revenue bonds, notes, debentures or
similar instruments issued by a Governmental Authority on behalf of the Company
or a Subsidiary that are (a) owned exclusively by the Company or a Subsidiary
and (b) subordinated to the repayment of the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent. 28



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128035.jpg]
“Interest Election Request” means a request, in substantially the form of
Exhibit C, by the Borrower Representative to convert or continue a Borrowing, in
each case in accordance with Section 2.08. “Interest Expense” means, with
reference to any period, total interest expense (including that attributable to
Capital Lease Obligations required to be capitalized in accordance with GAAP,
the amortization of debt discounts, the amortization of all fees payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense and capitalized interest) of the Company on a consolidated
basis for such period with respect to all outstanding Indebtedness of the
Company on a consolidated basis (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period), all of the foregoing
calculated on a consolidated basis for the Company for such period. “Interest
Payment Date” means (a) with respect to any Base Rate Loan (including any
Swingline Loan), (i) the second Business Day of each April, July, October and
January of each year, and (ii) the Maturity Date; and (b) with respect to any
Eurodollar Loan, (i) the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (ii) the
Maturity Date. “Interest Period” means with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing. “Inventory” has the meaning
assigned to such term in the U.S. Security Agreement. “Inventory Reserves” shall
mean reserves allocable to Eligible Inventory determined on a consolidated basis
in accordance with GAAP and any other reserve as deemed appropriate by the
Administrative Agent in its Permitted Discretion from time to time. “Investment”
by any Person in any other Person means (a) any direct or indirect loan, advance
or other extension of credit or capital contribution to or for the account of
such other Person (by means of any transfer of cash or other property to any
Person or any payment for property or services for the account or use of any
Person, or otherwise); (b) any direct or indirect purchase or other acquisition
of any Equity Interests, bond, note, debenture or other debt or equity 29



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128036.jpg]
security or evidence of Indebtedness, or any other ownership interest (including
the purchase price of any option, warrant or any other right to acquire any of
the foregoing), issued by such other Person, whether or not such acquisition is
from such or any other Person; (c) any direct or indirect payment by such Person
on a Guarantee of any obligation of or for the account of such other Person or
any direct or indirect issuance by such Person of such a Guarantee (provided
that for purposes of Section 6.04, payments under Guarantees not exceeding the
amount of the Investment attributable to the issuance of such Guarantee will not
be deemed to result in an increase in the amount of such Investment); (d) any
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all assets of another Person or any assets of any other
Person constituting a division or business unit (in each case, whether through
purchase of assets, merger or otherwise); or (e) any other investment of cash or
other property by such Person in or for the account of such other Person. Any
repurchase by a Borrower of its own Equity Interests or Indebtedness shall not
constitute an Investment for purposes of this Agreement. The amount of any
Investment shall be the original principal or capital amount thereof less all
returns of principal or equity thereon (and without adjustment by reason of the
financial condition of such other Person) and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such transfer or exchange. In addition, any determination of the
amount of an Investment shall include all cash and non-cash consideration paid
by or on behalf of such Person or any of its subsidiaries in connection with
such Investment, including the fair market value of all Equity Interests issued
or transferred to the sellers thereof, all indemnities, earnouts and other
contingent payment obligations of such Person set forth in the “Liabilities”
section of the balance sheet of such Person, and the aggregate amounts paid or
to be paid under noncompete, consulting and similar agreements (other than
agreements relating to the provision of services on terms at least as favorable
to the Company or the Subsidiaries as would have been obtained if negotiated on
an arms’-length basis with a third Person) with the sellers thereof, and all
assumptions of Total Indebtedness in connection therewith. “IP Security
Agreements” means any patent security agreement, trademark security agreement,
copyright security agreement or other agreement which conveys or evidences a
Lien in favor of the Administrative Agent, for the benefit of the Secured
Parties, on intellectual property of a Loan Party, including any such agreement
delivered in connection with the Original Credit Agreement and/or U.S. Security
Agreement and, in each case, any amendment, modification or supplement thereto.
“Issuance Request” means a request, in substantially the form of Exhibit B, by
the Borrower Representative for the issuance of a Letter of Credit. “Issuing
Banks” means, individually or collectively, CoBank and any other Lender proposed
by the Borrower Representative that (i) agrees in its sole discretion to act as
an Issuing Bank and (ii) is reasonably acceptable to the Administrative Agent,
each in its capacity as an issuer of Letters of Credit hereunder, and its
successors and assigns in such capacity as provided in Section 2.06(i). Each
such Issuing Bank, may, in its sole discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. “Joinder Agreement” has the meaning assigned to
such term in Section 5.13(a). 30



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128037.jpg]
“LC Collateral Account” means, individually or collectively as the context may
require, the U.S. LC Collateral Account and the Non-U.S. LC Collateral Account.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. “LC Exposure” means, at any time, the sum of the Commercial LC
Exposure and the Standby LC Exposure. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate LC Exposure at such
time. “Lead Arrangers” means CoBank, Barclays Bank PLC, BMO Capital Markets
Corp, Rabobank and Royal Bank of Canada, in their capacities as joint lead
arrangers hereunder, and their successors and assigns in such capacity. “Lender
Parties” means, individually or collectively as the context may require, the
Agents, the Lenders and the Issuing Banks. “Lenders” means the Persons (other
than the Borrowers) that are parties to this Agreement on the Effective Date and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender. “Letter of Credit” means any
Commercial Letter of Credit or Standby Letter of Credit issued pursuant to this
Agreement. “Leverage Ratio” means, on any date, the ratio of (a) Senior
Indebtedness on such date, minus the aggregate amount of cash and Permitted
Investments of the Company and its Subsidiaries on such date to (b) EBITDA for
the period of four consecutive Fiscal Quarters then most recently ended. “LIBO
Rate” means, with respect to any Borrowing for any Interest Period, a rate per
annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in dollars with a term equivalent to such Interest
Period as reported by Bloomberg Information Services (or any successor or
substitute service comparable thereto, as determined by the Administrative Agent
from time to time, that provides quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest Period
(provided that in no event shall such rate be less than zero). “LIBOR
Replacement Rate” has the meaning assigned to such term in Section 2.15(b).
“LIBOR Scheduled Unavailability Date” has the meaning assigned to such term in
Section 2.15(b). “Lien” means, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, hypothecation, encumbrance, charge or security interest
in, on or of such asset; (b) the interest of 31



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128038.jpg]
a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset; and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities (it being understood that a purchase and sale
agreement or similar agreement in respect of Equity Interests shall not be
considered a purchase option, call or similar right of a third party for
purposes of this clause (c)). “Loan Documents” means this Agreement, any Notes
issued pursuant to this Agreement, any Letters of Credit applications, the
Collateral Documents, the U.S. Guaranty, the Bermuda Guaranty, any Subordination
Agreement, the Fee Letter, the Reaffirmation Agreement and all other agreements,
instruments, documents and certificates identified in or entered into pursuant
to Section 4.01 or the other terms of this Agreement, in each case executed by
or on behalf of any Loan Party and delivered to, or in favor of, the
Administrative Agent or any other Lender Party in connection with any of the
foregoing agreements, instruments and documents. “Loan Guarantor” means (a) with
respect to the U.S. Secured Obligations, each U.S. Loan Guarantor; and (b) with
respect to the Bermuda Secured Obligations, each Loan Party, and any other
Person that becomes a Loan Guarantor pursuant to Section 5.13(a) and/or Section
9.02(e), but excluding any other Persons who from time to time cease to be Loan
Guarantors hereunder pursuant to Section 9.02(f). “Loan Guaranty” means,
individually or collectively as the context may require, the U.S. Guaranty and
the Bermuda Guaranty. “Loan Parties” means, individually or collectively as the
context may require, the U.S. Loan Parties and the Bermuda Loan Parties. “Loans”
means the loans and advances made by the Lenders pursuant to this Agreement,
including Swingline Loans and Protective Advances. “Lock Box Agreement” means,
individually and collectively, each “Lock Box Agreement” referred to in the U.S.
Security Agreement, and shall include each agreement delivered in connection
with the Original Credit Agreement and U.S. Security Agreement. “Loss” has the
meaning assigned to such term in Section 9.03(b). “Management Fees” means any
management fees, consulting fees, advisory fees or other similar fees paid to
the Parent Entity or any Affiliate thereof; provided that the term Management
Fees shall not include costs and expenses of the Parent Entity incurred in
connection with overhead services provided by the Parent Entity to the Company
and the Subsidiaries. “Material Adverse Effect” means a material adverse effect
on (a) the business, assets, property, operations or condition, financial or
otherwise, of the Company and the Subsidiaries taken as a whole; (b) the ability
of the Loan Parties, taken as a whole, to perform their payment obligations
under the Loan Documents to which they are party; or (c) the legality, validity,
binding effect or enforceability against any Loan Party of the Loan Documents or
the rights of, or benefits available to, the Administrative Agent or any other
Lender Party under the Loan Documents. 32



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128039.jpg]
“Material Agreements” means, collectively, each agreement and contract to which
any Loan Party is a party as of the Effective Date that, if terminated or
breached, could reasonably be expected to result in a Material Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and the Subsidiaries in an aggregate outstanding principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “obligations” of any Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time. “Material
Subsidiary” means any Subsidiary of the Company that is a Domestic Subsidiary or
a First-Tier Foreign DRE and (a) the portion of Consolidated Total Assets
attributable, on a stand-alone basis, to such Subsidiary exceeds 5% of the
Consolidated Total Assets as of the end of the most recently completed Fiscal
Quarter for which financial statements have been delivered pursuant to Section
5.01; or (b) the portion of EBITDA (after excluding all intercompany
transactions) attributable, on a stand-alone basis, to such Subsidiary exceeds
5% of EBITDA as of the end of the most recently completed eight Fiscal Quarters
for which financial statements have been delivered pursuant to Section 5.01;
provided that (i) any Domestic Subsidiary or First-Tier Foreign DRE that
directly or indirectly owns a Material Subsidiary shall itself be a Material
Subsidiary and (ii) in the event that Domestic Subsidiaries or First-Tier
Foreign DREs that would otherwise not be Material Subsidiaries shall in the
aggregate account for a percentage in excess of 10% of the Consolidated Total
Assets or 10% of EBITDA as of the end of and for the most recently completed
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.01, then one or more of such Subsidiaries designated by the Company
(or, if the Company shall make no designation, one or more of such Subsidiaries
in descending order based on their respective contributions to Consolidated
Total Assets), shall be included as Material Subsidiaries to the extent
necessary to eliminate such excess. “Maturity Date” means, (a) with respect to
the Revolving Loans (including Swingline Loans), July 20, 2023 or any earlier
date on which the Revolving Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof; and (b) with respect to the Term Loans,
July 20, 2023. “Maximum Liability” has the meaning assigned to such term in
Section 10.09. “Maximum Rate” has the meaning assigned to such term in Section
9.17. “Mexican Credit Facility” means, collectively, (a) that certain Credit
Agreement, dated as of September 27, 2016, among PPC Mexico, the other borrower
party thereto, the guarantors party thereto, BBVA Bancomer, S.A. Institución de
Banca Multiple, Grupo Financiero BBFA Bancomer and the other lenders party
thereto, and (b) all other agreements, instruments, documents and certificates
entered into by PPC Mexico and its subsidiaries in connection therewith, as such
credit facility may be amended, restated, refinanced, renewed or replaced from
time to time. 33



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128040.jpg]
“Mexican Holding Company” means any Mexican Subsidiary established to own,
directly or indirectly, all of the Equity Interests of each other Mexican
Subsidiary provided such Person does not own the Equity Interests of any other
Subsidiary. “Mexican Subsidiary” means, individually or collectively as the
context may require, (a) each Subsidiary organized under the laws of Mexico and
(b) any Domestic Subsidiary with no material operations or assets other than
Equity Interests of Subsidiaries organized under the laws of Mexico. “Minimum
Availability Period” means any period (a) commencing when Availability is on any
date during a Borrowing Base Period less than an amount equal to the lesser of
(i) 20% of the aggregate Revolving Commitments then in effect and (ii)
$100,000,000; and (b) ending on the date that Availability is equal to or
greater than an amount equal to the lesser of (i) 20% of the aggregate Revolving
Commitments then in effect and (ii) $100,000,000 for a period of 30 consecutive
days for purposes of the definition of “Weekly Reporting Period”. “Minimum
Collateral Amount” means, at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of all Issuing Banks with respect to Letters of Credit issued
and outstanding at such time and (ii) otherwise, an amount determined by the
Administrative Agent and the Issuing Banks in their sole discretion. “Moody’s”
means Moody’s Investors Service, Inc. “Mortgaged Property” means, initially, the
real properties referred to on Schedule 4.01(n) and includes each other parcel
of real property and improvements and leasehold interests thereto with respect
to which a Mortgage is granted (or is required to be granted) pursuant to
Section 5.13. “Mortgaged Property Requirements” means, with respect to each
Mortgaged Property, each of the following, in form and substance reasonably
satisfactory to the Administrative Agent: (a) a Mortgage (or an amendment
thereto to the extent that Administrative Agent reasonably requests such
amendment) encumbering such Mortgaged Property in favor of the Administrative
Agent, duly executed and acknowledged by each Loan Party that is the owner of or
holder of any interest in such Mortgaged Property, and otherwise in form
necessary for recording in the recording office of each applicable political
subdivision where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof in order to create in favor of
the Administrative Agent (for the benefit of the Secured Parties) a valid,
perfected first priority security interest and mortgage lien (subject to
Permitted Liens) under Requirements of Law, and such UCC-1 financing statements
and any other instruments as are, in the judgment of the Administrative Agent,
necessary to create in favor of the Administrative Agent (for the benefit of the
Secured Parties) a valid, perfected first priority security interest and
mortgage lien (subject to Permitted Liens) under Requirements of Law; 34



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128041.jpg]
(b) to the extent not previously delivered to the Administrative Agent in
connection with the Original Credit Agreement, maps or plans of an as-built
survey of the sites of such Mortgaged Property that are certified to the
Administrative Agent and the Title Insurance Company by an independent land
surveyor or engineer licensed to perform surveys in the State where such
Mortgaged Property is located and reasonably satisfactory to the Administrative
Agent and the Title Insurance Company, which maps or plans and the surveys on
which they are based shall be made in accordance with the most recent Minimum
Standard Detail Requirements for Land Title Surveys jointly established and
adopted by the American Land Title Association and the American Congress on
Surveying and Mapping and meeting the accuracy requirements as defined therein,
including the requirement that there shall be surveyed and shown on such maps,
plats or surveys the following: (A) a current “as-built” survey showing the
location of any adjoining streets, easements (including the recording
information with respect to all recorded instruments), the mean high water base
line or other legal boundary lines of any adjoining bodies of water, fences,
zoning or restriction setback lines, rights-of-way, utility lines to the points
of connection and any encroachments; (B) all means of ingress and egress, the
amount of acreage and square footage, the address of such Mortgaged Property,
the legal description of such Mortgaged Property; (C) the location of all
improvements as constructed on such Mortgaged Property; (D) the measured
distances from the Improvements to the set back and specified distances from
street or property lines in the event that deed restrictions, recorded plats or
zoning ordinances require the same; (E) all courses and distances referred to in
the legal description; and (F) the flood zone designation, if any, in which such
Mortgaged Property is located. The legal description of such Mortgaged Property
shall be shown on the face of each survey or affixed thereto. In addition, such
maps, plats or surveys shall be sufficient for the Title Insurance Company to
remove all standard survey exceptions from the title insurance policy (or
commitment) relating to such Mortgaged Property and issue the endorsements of
the type required by paragraph (c) below. Notwithstanding the foregoing, in the
event that the applicable Loan Party has surveys in its possession that are in
form sufficient to allow the Title Insurance Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relative to
the applicable Mortgaged Property and issue the endorsements of the type
required by paragraph (c) below (to the extent the same are available in the
applicable jurisdiction), then the applicable Loan Party shall not be required
to comply with the foregoing survey requirements relative to such Mortgaged
Property; (c) a mortgagee’s title insurance policy (or policies) or endorsements
to previous policies in favor of the Administrative Agent (to the extent that
Administrative Agent reasonably requests such endorsements) that is issued by
the Title Insurance Company in favor of the Administrative Agent and is in form
and substance reasonably satisfactory to the Administrative Agent. Without
limiting the foregoing, each such policy shall (A) be in an amount satisfactory
to the Administrative Agent not to exceed the value of the Mortgaged Property
covered thereby; (B) insure that the interests created by each Mortgage on the
applicable Mortgaged Property creates in favor of the Administrative Agent (for
the benefit of the Lender Parties) a valid, perfected first priority security
interest and mortgage lien thereon (subject to Permitted Liens); (C) include a
survey reading; (D) be in the form of ALTA 2006 Loan Policy (or equivalent
policies to the extent available in the applicable jurisdiction); (E) contain
such endorsements and affirmative coverages as 35



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128042.jpg]
the Administrative Agent may require, including without limitation (to the
extent applicable with respect to such Mortgaged Property and available in the
jurisdiction in which such Mortgaged Property is located), the following:
aggregation or tie-in endorsement (i.e., policies which insure against losses
regardless of location or allocated value of the insured property up to a stated
maximum coverage amount); revolving credit endorsement; zoning endorsement;
variable rate endorsement; survey endorsement; comprehensive endorsement; first
loss and last dollar endorsements; access and entry coverage; location coverage;
mineral rights, water rights and surface damage coverage; separate tax parcel
endorsement; subdivision coverage; usury endorsement; doing business
endorsement; subdivision endorsement; environmental protection lien endorsement;
CLTA 119.2 endorsement; utility availability endorsement; contiguity coverage;
waiver of arbitration endorsement; and such other endorsements as the
Administrative Agent shall require in order to provide insurance against
specific risks identified by the Administrative Agent in connection with such
Mortgaged Property; and (F) be issued directly by the Title Insurance Company
and with such co-insurance and reinsurance as may be required by the
Administrative Agent. Notwithstanding the foregoing, no zoning endorsement will
be required in the event that the applicable Loan Party obtains a property
zoning report for such Mortgaged Property indicating that the Mortgaged Property
is not in violation of the applicable zoning requirements. The Administrative
Agent shall have received evidence satisfactory to it that all premiums in
respect of each such policy, all charges for mortgage recording and similar
taxes, and all related expenses, if any, have been paid; (d) such customary
affidavits, certificates, information (including financial data) and instruments
of indemnification (including so-called “gap” indemnification) as shall be
required to induce the Title Insurance Company to issue the title policies and
endorsements contemplated herein (and the Administrative Agent shall execute
such documentation required by the applicable jurisdiction so that the Title
Insurance Company may issue such title insurance policies and endorsements); (e)
such consents, approvals, amendments, supplements, estoppels, tenant
subordination agreements or other instruments as necessary or required to
consummate the transaction contemplated herein or as shall reasonably be deemed
necessary by the Administrative Agent in order for the owner or holder of the
fee or leasehold interest constituting such Mortgaged Property to grant the Lien
contemplated by the applicable Mortgage with respect to such Mortgaged Property;
(f) to the extent not previously delivered to the Administrative Agent in
connection with the Original Credit Agreement, a copy of all documents referred
to, or listed as exceptions to title in, the title policy or policies referred
to in paragraph (c) above; (g) to the extent not previously delivered to the
Administrative Agent in connection with the Original Credit Agreement, copies of
all material leases, subleases, tenancies, occupancy agreements, rental
agreements and other similar agreements related to possessory interest, if any,
in which the applicable Loan Party holds the lessor’s interest thereunder; 36



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128043.jpg]
(h) to the extent not previously delivered to the Administrative Agent in
connection with the Original Credit Agreement, UCC-1 financing statements and
other instruments relating to such Mortgaged Property naming each applicable
Loan Party as the debtor and the Administrative Agent as the secured party, such
UCC financing statements and instruments to be filed in the same recording
office where the applicable Mortgage is filed and such other locations required
by a Requirement of Law in order to perfect its first priority perfected
security interest in such Mortgaged Property; (i) to the extent not previously
delivered to the Administrative Agent in connection with the Original Credit
Agreement, a zoning report prepared by the Planning and Zoning Resource
Corporation, or a similar firm reasonably acceptable to the Administrative
Agent, and issued in favor of the Administrative Agent stating that (A) such
Mortgaged Property is zoned in a classification which permits its intended use
and purpose; (B) there are no conditions on such Mortgaged Property that are not
in compliance with such applicable zoning ordinances or that are not legally
non-compliant; and (C) otherwise in form and substance satisfactory to the
Administrative Agent; (j) (i) with respect to any Mortgage executed in
connection with this Agreement, a legal opinion of satisfactory local counsel
admitted to practice in the State in which such Mortgaged Property is located,
covering such matters as may be reasonably requested by the Administrative
Agent; and (ii) with respect to any amendment to a Mortgage executed in
connection with this Agreement, at the reasonable request of Administrative
Agent, advice of satisfactory local counsel admitted to practice in the State in
which such Mortgaged Property is located, covering mortgage tax issues and such
other customary matters as may be reasonably requested by the Administrative
Agent) (it being agreed that any counsel that issued an opinion with respect to
the Original Credit Agreement shall be deemed “satisfactory local counsel” for
purposes hereof); and (k) such other approvals, opinions or documents as the
Administrative Agent may request, each in form and substance reasonably
satisfactory to the Administrative Agent. “Mortgages” means any mortgage, deed
of trust or other agreement, in form reasonably satisfactory to the
Administrative Agent, which conveys or evidences a Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties, on the real
property and fixtures of a Loan Party described therein to secure the Secured
Obligations, including each such agreement delivered in connection with the
Original Credit Agreement. “Moy Park Acquisition” means the acquisition by the
Moy Park Acquisition Sub of all of the Equity Interests of the Moy Park Target
pursuant to the terms of the Moy Park Acquisition Agreement. “Moy Park
Acquisition Agreement” means that certain Share Purchase Agreement by and among
JBS S.A., the Company, the Moy Park Target and the Moy Park Acquisition Sub.
“Moy Park Acquisition Sub” means the wholly owned Subsidiary of the Company that
will acquire all of the Equity Interests of the Moy Park Target. 37



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128044.jpg]
“Moy Park Entities” means Ivory Investments Luxembourg Sàrl, Granite Holdings
Sàrl and Moy Park Holdings (Europe) Limited, and each of their respective
Subsidiaries. “Moy Park Target” means Granite Holdings Sàrl, an entity organized
under the laws of Luxembourg and the owner of 100% of the Equity Interests of
Moy Park Holdings (Europe) Limited.” “Multiemployer Plan” means a multiemployer
plan as defined in Section 4001(a)(3) of ERISA. “Net Income” means, for any
period, the consolidated net income (or loss) of the Company, determined on a
consolidated basis; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any of the Subsidiaries; and (b)
the income (or deficit) of any Person (other than a Subsidiary) in which the
Company or any of the Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Company or such
Subsidiary in the form of dividends or similar distributions. “Net Proceeds”
means, with respect to any event, but only as and when received by the Company
or any of the Subsidiaries, (a) the cash proceeds received in respect of such
event including (i) any cash received in respect of any non-cash proceeds
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but excluding any interest payments), (ii) in the case
of a casualty, insurance proceeds and (iii) in the case of a condemnation or
similar event, condemnation awards and similar payments; net of (b) the sum of
(i) all reasonable fees and out- of-pocket expenses paid to third parties (other
than Affiliates) in connection with such event, (ii) all out-of-pocket expenses
reimbursed to Affiliates in connection with such event, (iii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event (it being
understood that such amount shall include the amount of all distributions and
other payments required to be made to minority equity holders by the recipient
of such Net Proceeds as a result of such sale, transfer or disposition), and
(iv) the amount of all Taxes paid or Tax Distributions (or reasonably estimated
to be payable), including in connection with the grant, exercise, conversion or
vesting of any award of Equity Interests of the Company, and the amount of any
reserves reasonably established by the Company for the purpose of funding any
liabilities that are incurred in connection with the disposition of any asset
(including pension and other post-employment benefit obligations associated with
such disposition) and contingent liabilities reasonably estimated to be payable,
in each case during the Fiscal Year that such event occurred or the next
succeeding Fiscal Year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer); provided that,
to the extent that any such reserves are not utilized by the Company or the
Subsidiaries to fund the applicable liabilities prior to the end of such
succeeding Fiscal Year, the amount of such unutilized reserves shall constitute
“Net Proceeds”. 38



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128045.jpg]
“NOLV Percentage” means, with respect to a particular category of inventory, the
net orderly liquidation value percentage identified for such category in the
most recent inventory appraisal provided by the Borrower Representative to the
Administrative Agent. “Non-Consenting Lender” has the meaning assigned to such
term in Section 9.02(d). “Non-Defaulting Lender” means, at any time, each Lender
that is not a Defaulting Lender at such time. “Non-Paying Guarantor” has the
meaning assigned to such term in Section 10.10. “Non-U.S. LC Collateral Account”
has the meaning assigned to such term in Section 2.06(j). “Notes” means,
individually or collectively as the context may require, the Revolving Notes,
the Swingline Notes and the Term Notes. “Obligated Party” has the meaning
assigned to such term in Section 10.02. “Obligations” means, individually or
collectively as the context may require, the U.S. Obligations and the Bermuda
Obligations. “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person as part of a factoring, securitization or similar
transaction and not in connection with the compromise, settlement or collection
thereof; or (b) any indebtedness, liability or obligation arising with respect
to any other transaction which is the functional equivalent of or takes the
place of any Indebtedness described in paragraph (a)(i) or (b) of the definition
thereof, but which does not constitute a liability on the balance sheets of such
Person (other than operating leases). “Original Closing Date” has the meaning
set forth in the recitals to this Agreement. “Original Credit Agreement” has the
meaning set forth in the recitals to this Agreement. “Original Lenders” has the
meaning set forth in the recitals to this Agreement. “Other Connection Taxes”
means, with respect to any Recipient, Taxes imposed as a result of a present or
former connection between such Recipient and the jurisdiction imposing such Tax
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). “Other Taxes” means all present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are 39



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128046.jpg]
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.20). “PACA” means the Perishable
Agricultural Commodities Act, 1930, 7 U.S.C. Section 499a et seq . “Parent
Entity” means JBS S.A., a corporation ( sociedade anonima ) organized under the
laws of the Federative Republic of Brazil or any direct or indirect wholly-owned
subsidiary thereof. “Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning specified in Section 9.04(d). “Patriot
Act” has the meaning assigned to such term in the definition of “Anti-Terrorism
Laws”. “Paying Guarantor” has the meaning assigned to such term in Section
10.10. “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means the purchase or other acquisition (whether by
merger, amalgamation or otherwise) by the Company or any other Subsidiary of
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person if, in the case of any purchase or
other acquisition of Equity Interests in a Person, such Person, upon the
consummation of such acquisition, will be a wholly-owned Subsidiary (including
as a result of a merger or consolidation between any Subsidiary and such
Person); provided that (a) such purchase or acquisition was not preceded by, or
consummated pursuant to, an unsolicited tender offer or proxy contest initiated
by or on behalf of the Company or any Subsidiary; (b) all transactions related
thereto are consummated in accordance with Section 5.07(a); (c) the business of
such Person, or such assets, as the case may be, constitute a business permitted
by Section 6.03(b); (d) in the case of any newly created or acquired Domestic
Subsidiary that is required to be a Loan Party pursuant to Section 5.13(a), such
Subsidiary shall be a U.S. Loan Guarantor and all of such Subsidiary’s assets
(including, if applicable, the Equity Interests of such Subsidiary) are subject
to a valid, perfected first priority security interest (subject to Permitted
Liens) in favor of the Administrative Agent (for the benefit of the Lender
Parties); (e) in the case of a newly created or acquired Subsidiary that is
organized under the laws of Bermuda, such Subsidiary shall become a party to a
guarantee agreement that guarantees repayment of the Bermuda Secured Obligations
and a security agreement that secures repayment of the Bermuda Secured
Obligations, in each case in accordance with Section 5.13(c); and (f)(i)
immediately prior to any such purchase or other acquisition or entering into a
commitment with respect to such purchase or acquisition, whichever occurs first,
(A) no Default or Event of Default shall have occurred and be continuing and (B)
the Borrowers shall be in compliance with the covenant set forth in Section
6.13; (ii) immediately after giving effect to any such purchase or other
acquisition, or entering into a commitment with respect to such purchase or
acquisition, whichever occurs first, on a Pro Forma Basis, (A) no Default or 40



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128047.jpg]
Event of Default shall have occurred and be continuing and (B) the Borrowers
shall be in compliance with the covenant set forth in Section 6.13 (it being
understood that Eligible Accounts and Eligible Inventory acquired in the
applicable Permitted Acquisition shall be included for purposes of determining
such compliance immediately after giving effect to such Permitted Acquisition)
for the Test Period ending immediately preceding the consummation of any such
purchase or other acquisition for which financial statements have been delivered
pursuant to Section 5.01(a) or (b); and (iii) the Company shall have delivered
to the Administrative Agent a certificate of its chief financial officer, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all the requirements set forth in this definition have been
satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clauses (f)(i)(B) and (f)(ii)(B) above. “Permitted Customer
Factoring Program” means the sale of any Receivables and Related Assets in
connection with a Customer Factoring Program; provided (i) the documents entered
into by any Loan Party or its Subsidiary pursuant to a Customer Factoring
Program shall be on customary terms and conditions, (ii) all such sales shall be
on a limited recourse basis and the purchase price shall be paid in cash to such
Loan Party or its Subsidiary at the time of the sale, and (iii) such Receivables
and Related Assets shall not be sold for less than a customary discount below
the face value thereof consistent with similar supply chain finance arrangements
for such Customer. “Permitted Discretion” means a determination made in good
faith and in the exercise of reasonable (from the perspective of a secured
asset-based lender) business judgment. “Permitted Encumbrances” means: (a) Liens
imposed by law for Taxes that are not yet due or are being contested or not paid
in compliance with Section 5.04; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04; (c)
other than Liens imposed by ERISA, pledges and deposits made in the ordinary
course of business (i) in compliance with workers’ compensation, unemployment
insurance, health, disability or other employee benefits or social security
legislation or property, casualty or liability insurance and other social
security laws or retirement benefits or similar laws or regulations and (ii) in
respect of letters of credit or bank guarantees that are posted to secure the
payment of items in clause (i); (d) Liens granted and deposits and other
investments made to secure (i) the performance of bids, contracts, leases,
statutory obligations, surety bonds, appeal bonds, performance bonds, bid bonds,
customs bonds and other obligations of a like nature, in each case in the
ordinary course of business and (ii) in respect of letters of credit or bank
guarantees that are posted to secure the payment of items in clause (i); 41



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128048.jpg]
(e) Liens incurred to secure appeal bonds and judgment and attachment liens in
respect of judgments; (f) easements, zoning restrictions, mineral reservations,
rights-of-way, restrictions, encroachments, covenants, servitudes and similar
encumbrances on real property customarily granted by similar situated property
owners in the Borrowers’ industry or imposed by Requirements of Law or arising
in the ordinary course of business that do not materially and adversely affect
the use, value or enjoyment of the affected property as currently used by the
applicable Loan Party or interfere with the ordinary conduct of business of any
Borrower or any of the Subsidiaries in any material respect; (g) leases,
subleases, licenses or sublicenses entered into by the Borrowers or the
Subsidiaries or granted to third Persons by the Borrowers or the Subsidiaries in
the ordinary course of business (including interests of any lessor, sublessor,
licensee or sublicensee thereunder) that do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of any Borrower or any Subsidiary; (h) Liens of a collecting bank
arising in the ordinary course of business and covering only items being
collected upon and bankers’ liens, rights of setoff and other similar Liens on
cash and investments on deposit in one or more accounts maintained by the
Company or any of the Subsidiaries, in each case in the ordinary course of
business, securing amounts owing to such bank with respect to cash management
arrangements, including those involving pooled cash management and deposit
accounts, and netting arrangements in respect of such accounts; provided that,
to the extent required by the terms of the applicable Loan Documents, such bank
shall have entered into a Deposit Account Control Agreement with the
Administrative Agent with respect to any such accounts; and (i) Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods. provided that the
term “Permitted Encumbrances” shall not include any Lien securing Indebtedness
for borrowed money. “Permitted Investments” means: (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States), in
each case maturing within one year from the date of acquisition thereof; (b)
investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-3 or better by S&P or P-3 or better by Moody’s; (c) investments in
certificates of deposit, banker’s acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic 42



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128049.jpg]
office of any commercial bank organized under the laws of the United States or
any State thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000 and which has, at the time of acquisition of the
applicable certificate of deposit, banker’s acceptance or time deposit, (i) in
the case of such investments maturing within 180 days from the date of
acquisition thereof, short-term debt ratings of A-3 or better by S&P or P-3 or
better by Moody’s, and (ii) in the case of such investments maturing later than
180 days (but in any event within one year) from the date of acquisition
thereof, long- term debt ratings of BBB- or better by S&P or Baa3 or better by
Moody’s; (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in paragraph (a) above and entered into
with a financial institution satisfying the criteria described in paragraph (c)
above; (e) direct obligations issued by any State of the United States or any
political subdivision of such state or public instrumentality thereof maturing
within one year and having, at the time of acquisition, a rating of at least
BBB- or better by S&P or Baa3 or better by Moody’s; (f) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, (ii) are rated BBB- or better by S&P or Baa3 or better by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and (g) in
respect of any Foreign Subsidiary, (i) instruments equivalent to those Permitted
Investments referred to in paragraphs (a) through (f) above that are denominated
in local currencies other than dollars, which have a credit quality and tenor no
less favorable than the credit quality and tenor of those Permitted Investments
referred to in paragraphs (a) through (f) above and customarily used by Persons
for short-term cash management purposes in the jurisdiction of the relevant
Foreign Subsidiary, to the extent reasonably required in connection with any
business conducted by such Foreign Subsidiary and (ii) in the case of PPC Mexico
and its subsidiaries, (A) Certificados de la Tesorería de la Federación (Cetes)
or Bonos de Desarrollo del Gobierno Federal (Bondes) issued by the government of
México and maturing not more than 365 days after the acquisition thereof, (B)
Investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (g), (C)
demand deposit accounts with Mexican banks specified in clause (D) of this
definition, maintained in the ordinary course of business, and (D) certificates
of deposit, bank promissory notes and bankers’ acceptances denominated in Pesos,
maturing not more than 365 days after the acquisition thereof and issued or
guaranteed by any one of the four largest banks (based on assets as of the
immediately preceding December 31) organized under the laws of México and which
are not under intervention or controlled by the Instituto para la Protección al
Ahorro Bancario or any successor thereto or any banking subsidiary of a foreign
bank which has capital, surplus and undivided profits aggregating in excess of
US$50,000,000, or the foreign currency equivalent thereof, and has outstanding
debt which is rated “A,” or such similar equivalent rating, or higher by S&P or
Moody’s. “Permitted Lien” means any Lien permitted under Section 6.02. 43



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128050.jpg]
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness owing by
the Loan Parties or the Subsidiaries at any time, provided, that, (a) such
Indebtedness shall not require any scheduled payment of principal or mandatory
prepayment or redemption at the option of the holder thereof prior to six months
following the latest Maturity Date in effect on the date of the incurrence of
such Indebtedness, provided, such Indebtedness may contain customary prepayment
events requiring payment of principal if, both concurrently with and after
giving effect to such payment under such Indebtedness, there are no Loans
outstanding, (b) such Indebtedness is subordinated in right of payment and
action to the Obligations pursuant to a Subordination Agreement, (c) such
Indebtedness does not contain any financial performance covenants, is not cross
defaulted to this Agreement and all thresholds, “baskets” and the equivalent set
forth in the covenants and events of default therein (including change of
control provisions) are less restrictive than the covenants and events of
default contained in this Agreement and is otherwise on economic terms no less
favorable to the Loan Parties and the Subsidiaries than could be obtained in an
arm’s length transaction with an unaffiliated third party, and (d) both before
and after giving effect to incurrence of such Indebtedness, no Default or Event
of Default shall exist under this Agreement or result therefrom. “Person” means
any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity. “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA. “Platform” has the meaning assigned to such term in Section 9.01(d).
“Pledged Subsidiary” has the meaning assigned to such term in Section
6.03(b)(v). “PPC Mexico” means Avícola Pilgrim’s Pride de Mexico, S. A. de C.V,
or any Mexican Holding Company. “PPC Refinancing” means the refinancing of the
Loans (as defined in the Original Credit Agreement) under the Original Credit
Agreement and reallocation of the Commitments (as defined in the Original Credit
Agreement) of the Original Lenders thereunder as set forth on the Commitment
Schedule. “Prepayment Event” means: (a) any sale, transfer or other disposition
of any property or asset of any Loan Party described in Section 6.05(e), (g),
(h) or (m); provided that the receipt of amounts from transactions described in
this paragraph (a) shall constitute a Prepayment Event only to the extent such
amounts exceed $25,000,000 in any Fiscal Year; or (b) any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of any Loan Party
with a fair value immediately prior to such event equal to or greater than 44



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128051.jpg]
$5,000,000; provided that the receipt of amounts from transactions described in
this paragraph (b) shall constitute a Prepayment Event only to the extent such
amounts exceed $25,000,000 in any Fiscal Year; or (c) [reserved]; or (d) the
incurrence by any Loan Party of any Indebtedness, other than Indebtedness
permitted under Section 6.01. “Prime Rate” means a variable rate of interest per
annum equal to the “U.S. prime rate” as reported on such day in the Money Rates
Section of the Eastern Edition of The Wall Street Journal , or if the Eastern
Edition of The Wall Street Journal is not published on such day, such rate as
last published in the Eastern Edition of The Wall Street Journal . In the event
the Eastern Edition of The Wall Street Journal ceases to publish such rate or an
equivalent on a regular basis, the term “Prime Rate” shall be determined on any
day by reference to such other regularly published average prime rate for such
date applicable to such commercial banks as is acceptable to the Administrative
Agent in its reasonable discretion. Any change in Prime Rate shall be automatic,
without the necessity of notice provided to the Company or any other Loan Party.
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (a) such event as if it happened on
the first day of such period (it being understood that with respect to any
acquisition or disposition, any such adjustments (including cost savings that
are reasonably acceptable to the Administrative Agent) shall be permitted solely
to the extent they arise out of events which are directly attributable to the
acquisition or the disposition, are factually supportable and are expected to
have a continuing impact within 180 days after the date of such acquisition or
disposition, and as certified by a Financial Officer of the Company); or (b) the
incurrence of any Indebtedness by the Company or any Subsidiary and any
incurrence, repayment, issuance or redemption of other Indebtedness of the
Company or any Subsidiary occurring at any time subsequent to the last day of
the Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be, occurred on
the first day of the Test Period. “Protective Advance” has the meaning assigned
to such term in Section 2.04(a). “PSA” means the Packers and Stockyard Act of
1921, 7 U.S.C. Section 181 et seq . “PTE” means a prohibited transaction class
exemption issued by the U.S. Department of Labor, as any such exemption may be
amended from time to time. “Puerto Rico Security Agreement” means that certain
Pledge, Assignment and Security Agreement dated as of February 11, 2015, by and
among the Bermuda Borrowers and the Administrative Agent (as
successor-in-interest to Rabobank as administrative agent), for the benefit of
the Secured Parties, as ratified and reaffirmed by the Bermuda Borrowers on the
Effective Date pursuant to the Reaffirmation Agreement. “Qualified
Securitization Facility” means any Securitization Facility (a) constituting a
securitization financing facility that meets the following conditions: (i) the
Company will have 45



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128052.jpg]
determined in good faith that such Securitization Facility (including financing
terms, covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Company and the applicable Subsidiary or
Securitization Subsidiary, and (ii) all sales or contributions of Securitization
Assets and related assets to the applicable Person or Securitization Subsidiary
are made at fair market value (as determined in good faith by the Company); or
(b) constituting a receivables financing facility. “Rabobank” means Coöperatieve
Rabobank U.A., New York Branch (formerly known as Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch), in its
individual capacity, and its successors. “Reaffirmation Agreement” means a
reaffirmation agreement dated as of the Effective Date by and among the Loan
Parties and the Administrative Agent, in form and substance acceptable to the
Administrative Agent. “Receivables and Related Assets” means Accounts of a
Customer owing to an Loan Party or its Subsidiary arising from a sale of
Inventory or the rendering of services in the ordinary course of business,
together with (a) all property subject thereto from time to time purporting to
secure payment of such obligations, whether pursuant to the contract related to
such obligations or otherwise, together with all financing statements describing
any collateral securing such obligations; (b) all rights to payment of any
interest, finance charges, freight charges and other obligations related
thereto; (c) all supporting obligations, including but not limited to, all
guaranties, insurance and other agreements or arrangements of whatever character
from time to time supporting or securing payment of such obligations whether
pursuant to the contract related to such obligations or otherwise; (d) all
contracts, chattel paper, instruments and other documents, and other information
relating to such obligations; and (e) collections and proceeds with respect to
the foregoing. “Recipient” means (a) any Agent, (b) any Lender or (c) any
Issuing Bank, as applicable. “Redomestication” has meaning assigned to such term
in Section 6.03(b)(vii). “Register” has the meaning assigned to such term in
Section 9.04(b)(iv). “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Rent or Collateral Access Reserve” means, with respect to any facility,
warehouse, distribution center, regional distribution center, depot, rail car or
other location where any Inventory subject to Liens arising by operation of
Requirements of Law is located and as to which no Collateral Access Agreement is
in effect, a reserve equal to (i) three months’ rent at such facility,
warehouse, distribution center, regional distribution center, depot or other
location or (ii) in the case of a rail car, an amount equal to the freight for
transporting such Inventory and any other amounts payable by the Loan Parties to
the applicable carrier. “Report” means reports prepared by the Collateral Agent
or another Person showing the results of appraisals, field examinations or
audits pertaining to the assets of the Borrowers and/or 46



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128053.jpg]
Loan Guarantors from information furnished by or on behalf of the Borrowers,
after the Collateral Agent has exercised its rights of inspection pursuant to
this Agreement, which Reports may be distributed to the Lender Parties by the
Administrative Agent. “Required Lenders” means, at any time, Lenders having (or,
in the case of Voting Participants, holding participations in) Credit Exposure
and unused Commitments representing more than 50% of the sum of the aggregate
Credit Exposure and unused Commitments at such time. For purposes of this
definition, the Credit Exposure and unused Commitments of each Lender shall be
reduced by the amount thereof that is allocated to Voting Participants. The
Commitment and Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. “Required Revolving Lenders” means, at
any time, Revolving Lenders having (or, in the case of Voting Participants,
holding participations in) Revolving Exposures and unused Revolving Commitments
representing more than 50% of the sum of the Aggregate Revolving Exposure and
unused Revolving Commitments at such time. For purposes of this definition, the
Revolving Exposure and unused Revolving Commitments of each Revolving Lender
shall be reduced by the amount thereof that is allocated to Voting Participants.
The unused Revolving Commitment and Revolving Exposure of any Defaulting Lender
shall be disregarded in determining Required Revolving Lenders at any time.
“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. “Reserves” means any and all reserves which the Administrative Agent
deems necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Rent or Collateral Access Reserves, Dilution
Reserves, Inventory Reserves, reserves for Swap Obligations that constitute
Secured Obligations, reserves for Permitted Liens that attach to any Loan
Party’s Accounts or Inventory pursuant to Section 6.02, reserves for contingent
liabilities of any Loan Party, reserves in respect of rights of sellers of
livestock, poultry and perishable agricultural commodities under PACA, PSA or
other similar Requirements of Law (including outstanding checks to livestock
growers, swine fee payables, deferred livestock payables and the grower
guarantee payables), reserves for consignee’s, warehousemen’s and bailee’s
charges, reserves for unpaid and accrued sales taxes, reserves for banker’s
liens, rights of setoff or similar rights and remedies as to deposit accounts,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation (whether or not previously disclosed
to the Lender Parties) and reserves for Taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party, in each
case without duplication. “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the Company or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar 47



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128054.jpg]
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Company.
“Restructuring Charges” means any asset impairment charges, lease termination
costs, severance costs, facility shutdown costs, write-offs and write-downs of
Intangible Assets and other related restructuring charges related to or
associated with a permanent reduction in capacity, closure of plants or
facilities, cut-backs or plant closures or a significant reconfiguration of a
facility. “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Sections 2.09 and 2.10, respectively, and (b)
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on the Commitment Schedule or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Revolving Commitment, as applicable. The aggregate amount of the Lenders’
Revolving Commitments as of the Effective Date is $750,000,000. “Revolving
Exposure” means, with respect to any Lender at any time, the sum (without
duplication) of (a) the outstanding principal amount of Revolving Loans of such
Lender at such time, plus (b) the Swingline Exposure of such Lender at such
time, plus (c) the LC Exposure of such Lender at such time. “Revolving Lender”
means, as of any date of determination, a Lender with a Revolving Commitment or,
if the Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure. “Revolving Loans” means the Revolving Loans extended by the Revolving
Lenders to the Borrowers pursuant to Section 2.01(a) and Section 2.10.
“Revolving Note” means a promissory note of the Borrowers that is payable to any
Revolving Lender, in substantially the form of Exhibit E-1, evidencing the
aggregate Indebtedness of the Borrowers to such Revolving Lender resulting from
outstanding Revolving Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof. “S&P” means
Standard & Poor’s Ratings Services, a division of The McGraw Hill Companies,
Inc. “Sanctioned Person” has the meaning assigned to such term in Section 3.20.
“Sanctions” means any sanctions administered by or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Netherlands, or other relevant sanctions authority.
48



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128055.jpg]
“SEC” means the Securities and Exchange Commission. “Secured Grower Payables”
means all amounts owed from time to time by any Borrower or Loan Guarantor to
any Person on account of the purchase price of agricultural products or services
(including poultry and livestock) if the Administrative Agent reasonably
determines that such Person is entitled to the benefits of any grower’s or
producer’s lien, statutory trust or similar security arrangements to secure the
payment of any amounts owed to such Person (in each case whether any of the
foregoing arises under PACA, PSA or other similar Requirements of Law). “Secured
Obligations” means, individually or collectively as the context may require, the
U.S. Secured Obligations and the Bermuda Secured Obligations. “Secured Parties”
means, individually or collectively as the context may require, each of the
Lender Parties and each Bank Product Provider. “Secured Swap Agreement” means
any Swap Agreement with a Lender or an Affiliate of a Lender at the time of
entering into such Swap Agreement that constitutes a “swap” within the meaning
of Section 1(a)(47) of the Commodity Exchange Act. “Securitization Assets” means
(a) the accounts receivable, royalty or other revenue streams and other rights
to payment and other assets related thereto subject to a Qualified
Securitization Facility and the proceeds thereof; and (b) contract rights,
lockbox accounts and records with respect to such accounts receivable and any
other assets customarily transferred together with accounts receivable in a
securitization financing. “Securitization Facility” means any transaction or
series of securitization financings that may be entered into by the Borrowers or
any Subsidiary pursuant to which such Borrower or any such Subsidiary may sell,
convey or otherwise transfer, or may grant a security interest in,
Securitization Assets to either (a) a Person that is not a Borrower or a
Subsidiary or (b) a Securitization Subsidiary that in turn sells such
Securitization Assets to a Person that is not a Borrower or a Subsidiary, or may
grant a security interest in, any Securitization Assets of a Borrower or any of
their Subsidiaries. “Securitization Fees” means distributions or payments made
directly or by means of discounts with respect to any participation interest
issued or sold in connection with, and other fees and expenses (including
reasonable fees and expenses of legal counsel) paid to a Person that is not a
Securitization Subsidiary in connection with, any Qualified Securitization
Facility. “Securitization Subsidiary” means any Subsidiary formed for the
purpose of, and that solely engages only in, one or more Qualified
Securitization Facilities and other activities reasonably related thereto.
“Security Agreements” means, individually or collectively as the context may
require, the U.S. Security Agreement, the Bermuda Pledge Agreement, the Bermuda
Security Agreement and the Puerto Rico Security Agreement. “Senior Indebtedness”
means, at any date, the aggregate principal amount of all Indebtedness (other
than unsecured Indebtedness) of the Company at such date, determined on a 49



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128056.jpg]
consolidated basis, to the extent required to be reflected in the “Liabilities”
section of the consolidated balance sheet of the Company (it being understood
that all current intercompany liabilities shall be excluded whether shown on the
consolidated balance sheet or excluded therefrom on a net basis). “Shareholders’
Equity” means, as of any date of determination, consolidated shareholders’
equity of the Company as of such date; provided that charges in an amount not to
exceed $25,000,000 in any Fiscal Year for non-cash losses related to
non-recurring items shall be excluded from the calculation of shareholders’
equity of the Company. “Standby LC Exposure” means, at any time, the sum of (a)
the aggregate undrawn amount of all outstanding Standby Letters of Credit at
such time, plus (b) the aggregate amount of all LC Disbursements relating to
Standby Letters of Credit that have not yet been reimbursed by or on behalf of
the Borrowers at such time. The Standby LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate Standby LC Exposure
at such time. “Standby Letter of Credit” means any Letter of Credit other than a
Commercial Letter of Credit. “Statutory Reserve Rate” means a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions, or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage. “Subject Loan Party” has the meaning assigned to such
term in Section 6.03(b)(vi)(B). “Subordination Agreement” means, individually
and collectively as the context may require, all subordination agreements
executed by a holder of any Permitted Subordinated Indebtedness, the Loan
Parties and the Administrative Agent from time to time, in form and substance
reasonably satisfactory to the Administrative Agent. “subsidiary” means, with
respect to any Person (the “parent”) at any date, any corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the
ordinary voting power (or, in the case of a partnership, more than 50% of the
voting power general partnership interests) are, as of such date, owned,
controlled or held; or (b) in which, as of such date, the parent is the
controlling general partner or otherwise possesses the ability (without the
consent of any other Person but giving effect to any contractual arrangements
with third Persons) to control at least a majority of the directors (or the
functional equivalent) of such Person (whether by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent). 50



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128057.jpg]
“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable; provided that notwithstanding the foregoing, in no event
will any Securitization Subsidiary be considered a Subsidiary for purposes of
Article VII. “Successor Company” has the meaning assigned to such term in
Section 6.03(b)(vi)(B)(2). “Supported Loan Guarantor” means, at any time, a Loan
Guarantor that, at such time, is not an “eligible contract participant” as
defined in Section 1a(18) of the Commodity Exchange Act and related regulations
of the Commodities Futures Trading Commission, except by virtue of the support
of the ECP Loan Guarantors under Section 11.08. “Swap Agreement” means any
agreement or exchange-traded transaction with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by present or former directors, officers, employees, members of
management or consultants of the Company or any of the Subsidiaries (or the
estate, heirs, family members, spouse, or former spouse of any of the foregoing)
shall be a Swap Agreement. “Swap Obligations” of a Person means any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements; and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction.
“Swingline Exposure” means, at any time, the sum of the aggregate outstanding
Swingline Loans at such time. The Swingline Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate Swingline Exposure
at such time. “Swingline Lender” means CoBank in its capacity as lender of
Swingline Loans hereunder. “Swingline Loan” means a Loan made pursuant to
Section 2.05. “Swingline Note” means a promissory note of the Borrowers that is
payable to the Swingline Lender, in substantially the form of Exhibit E-2,
evidencing the aggregate Indebtedness of the Borrowers to the Swingline Lender
resulting from outstanding Swingline Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.
“Tax Distribution” means, with respect to any Person, any dividend or other
distribution to any direct or indirect member of an affiliated group that files
a consolidated U.S. Federal tax return with such Person, in accordance with one
of the tax sharing agreements set forth on Schedule 1.01 or any other tax
sharing agreement or similar arrangement in each case in an amount not in excess
of the amount that such Person (or such Person and its subsidiaries) would have
been required to pay in respect of Federal, State or local Taxes, as the case
may be, in respect of such year if such Person had paid such Taxes directly as a
stand-alone taxpayer (or on behalf of a stand-alone group). 51



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128058.jpg]
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Term Exposure” means, with respect to any
Lender at any time, the outstanding principal amount of Term Loans of such
Lender at such time. “Term Lenders” means, as of any date of determination,
Lenders having a Term Loan Commitment or outstanding Term Loans. “Term Loan
Commitment” means (a) as to Term Lender, the aggregate commitment of such Term
Lender to make Term Loans as set forth in the Commitment Schedule or in the most
recent Assignment and Assumption executed by such Term Lender and (b) as to all
Term Lenders, the aggregate commitment of all Term Lenders to make Term Loans,
which aggregate commitment shall equal $500,000,000 on the Effective Date and,
in the case of clauses (a) and (b) herein, as such commitment may be increased
from time to time pursuant to Section 2.10. “Term Loans” means Term Loans
extended by the Term Lenders to the Borrowers pursuant to Section 2.01(b) and
Section 2.10. “Term Note” means a promissory note of the Borrowers that is
payable to any Term Lender, in substantially the form of Exhibit E-3, evidencing
the aggregate Indebtedness of the Borrowers to such Term Lender resulting from
outstanding Term Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof. “Test Period” means
the applicable period for testing the financial covenant set forth in Section
6.13. “Title Insurance Company” means Chicago Title Insurance Company or any
other nationally reputable title insurance company that is retained by the
Borrowers and is reasonably acceptable to the Administrative Agent. “To-Ricos”
means To-Ricos, Ltd., a Bermuda company. “To-Ricos Distribution” means To-Ricos
Distribution, Ltd., a Bermuda company. “Total Indebtedness” means, at any date,
the aggregate principal amount of all Indebtedness of the Company at such date,
determined on a consolidated basis, to the extent required to be reflected in
the “Liabilities” section of the consolidated balance sheet of the Company (it
being understood that all current intercompany liabilities shall be excluded
whether shown on the consolidated balance sheet or excluded therefrom on a net
basis). “Transactions” means, collectively, the execution, delivery and
performance by the Borrowers of this Agreement, the initial borrowing of Loans
and other credit extensions on the Effective Date, the use of the proceeds
thereof, the PPC Refinancing, and the issuance of Letters of Credit hereunder.
52



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128059.jpg]
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate. “UCC” means
the Uniform Commercial Code as in effect from time to time in the State of New
York or any other state the laws of which are required to be applied in
connection with the issue of perfection of security interests. “Undisclosed
Administration” means, in relation to any solvent Person, the precautionary
appointment of an administrator, conservator, trustee, custodian or other
similar official by a supervisory authority or regulator under or based on the
law in the country where such Person is subject to home jurisdiction supervision
if applicable law requires that such appointment is not to be publicly
disclosed. “United States” or “U.S.” means the United States. “U.S. Borrower”
means any Borrower that is a U.S. Person. “U.S. Guaranty” means Article X of
this Agreement. “U.S. LC Collateral Account” has the meaning assigned to such
term in Section 2.06(j). “U.S. Loan Guarantor” means, individually or
collectively as the context may require, each Person (other than the Company and
any Bermuda Loan Party) that guarantees the payment of the Guaranteed
Obligations pursuant to Article X hereof and any other Person that becomes a
U.S. Loan Guarantor pursuant to Section 5.13(a) and any other U.S. Persons from
time to time becoming U.S. Loan Guarantors hereunder pursuant to Section
9.02(e), but excluding any U.S. Persons who from time to time cease to be U.S.
Loan Guarantors hereunder pursuant to Section 9.02(f). “U.S. Loan Parties” means
the Company and the U.S. Loan Guarantors and their successors and assigns. “U.S.
Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the U.S. Loan Parties to
the Lenders or to any Lender, the Agents, any Issuing Bank with respect to a
Letter of Credit or any indemnified party arising under the Loan Documents.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code. “U.S. Secured Obligations” means (a) all U.S.
Obligations, and (b) all Bank Product Obligations of the U.S. Loan Parties;
provided, further, that the “Bank Product Obligations” of a U.S. Loan Party
shall exclude any Excluded Swap Obligations with respect to such U.S. Loan
Party. 53



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128060.jpg]
“U.S. Security Agreement” means that certain U.S. Pledge and Security Agreement
dated as of February 11, 2015 by and among the U.S. Loan Parties and the
Administrative Agent (as successor-in-interest to Rabobank as administrative
agent), for the benefit of the Secured Parties as ratified and reaffirmed by the
U.S. Loan Parties on the Effective Date pursuant to the Reaffirmation Agreement,
and any other pledge or security agreement entered into, after the Effective
Date by any other U.S. Loan Party (as required by this Agreement or any other
Loan Document), or any other Person. “U.S. Tax Compliance Certificate” has the
meaning specified in Section 2.18(g). “Value of Eligible Inventory” means, at
any given time, (a) with respect to Eligible Inventory consisting of feed
grains, prepaid grain in transit, feed and feed ingredients, dressed broiler
chickens, commercial eggs, breeder hens, breeder cockerels, breeder pullets,
commercial hens, commercial pullets, hatching eggs, live broiler chickens and
prepared food products, the standard and/or moving average cost determined for
such Eligible Inventory, consistently applied in accordance with GAAP; and (b)
with respect to Eligible Inventory consisting of vaccines on the farm, the
moving average cost determined for such inventory basis, consistently applied in
accordance with GAAP. “Voting Participant” has the meaning assigned to such term
in Section 9.04(f). “Voting Participant Notification” has the meaning assigned
to such term in Section 9.04(f). “Wal-Mart” means Wal-Mart Stores, Inc., a
Delaware corporation. “Weekly Reporting Period” means any period (a) during
which any Default or any Event of Default has occurred and is continuing, or (b)
that constitutes a Minimum Availability Period; provided that if the
circumstances described in clause (a) or (b), as applicable, shall occur and
cease to exist twice during any calendar year, then any subsequent Weekly
Reporting Period occurring during such calendar year shall continue through the
end of such calendar year. “Withdrawal Liability” means liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA. “Withholding Agent” means any Loan Party and the Administrative
Agent. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the “EU Bail-In Legislation Schedule.” SECTION 1.02. Classification
of Loans and Borrowings. For purposes of this Agreement, Loans may be classified
and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”). 54



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128061.jpg]
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as amended, restated, amended
and restated, or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, amendments and restatements or
other modifications set forth herein); (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, to the
extent such successors and assigns are permitted hereunder and under the other
Loan Documents; (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement; (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and (f)
any reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, together with all rules, regulations and interpretations thereunder or
related thereto. A Default or Event of Default shall be deemed to exist at all
times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
by the Administrative Agent pursuant to this Agreement or, in the case of a
Default, is cured (i) within any period of cure expressly provided for in this
Agreement (in the case of any Default occurring other than pursuant to paragraph
(f), (g) or (k) of Article VII) or (ii) prior to time that any Lender Party
exercises any remedies under any Loan Document (in the case of any Default or
Event of Default occurring pursuant to paragraph (f), (g) or (k) of Article
VII); provided that the Borrower Representative may exercise its right to cure
any such Default or Event of Default only if it has provided notice of such
Default to the Administrative Agent to the extent required pursuant to Section
5.02(a); and an Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived by the Administrative Agent. SECTION 1.04.
Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that (a) all determinations of whether
the Borrowers are in compliance with the covenant set forth in Section 6.13
shall be made in accordance with GAAP consistently applied in accordance with
the financial statements for the fiscal year of the Company ended December 31,
2017 and (b) if the Borrower Representative notifies the Administrative Agent
that the Borrowers request an amendment to any provision hereof to reflect the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the Borrower and the Administrative Agent shall negotiate in good
faith to amend such covenant and related definitions (subject to the approval of
the Required Lenders) to preserve the original intent thereof in light of such
changes in GAAP or in the application thereof; provided 55



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128062.jpg]
that such provision shall be interpreted on the basis of GAAP in accordance with
clause (a) above until such notice shall have been withdrawn or such provision
shall have been amended in accordance herewith. Notwithstanding the foregoing,
all financial statements delivered hereunder shall be prepared, and all
financial covenants herein shall be calculated, without giving effect to any
election under Statement of Accounting Financial Standards 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof. SECTION 1.05. Timing of Payment or Performance. Except
as set forth in the proviso to the definition of “Interest Period”, when the
payment of any obligation or performance of any covenant, duty or obligation is
stated to be due or performance required on a day which is not a Business Day,
the date of such payment or performance shall extend to the immediately
succeeding Business Day and, in respect of payment, such extension of time shall
be reflected in computing interest or fees, as the case may be. ARTICLE II THE
CREDITS SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, (a) each Revolving Lender, severally and not jointly, agrees to make
Revolving Loans to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment or (ii)
the Aggregate Revolving Exposure exceeding (x) the aggregate Revolving
Commitments, or (y) solely during a Borrowing Base Period, the lesser of the
aggregate Revolving Commitments and the Borrowing Base, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04; and (b) each Term Lender,
severally and not jointly, agrees to make Term Loans to the Borrowers on the
Effective Date in an amount not to exceed each such Lender’s Term Loan
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Amounts repaid in respect of Term Loans may not be reborrowed. SECTION 2.02.
Loans and Borrowings. (a) Each Loan (other than a Swingline Loan) shall be made
as part of a Borrowing consisting of Loans of the same Class and Type made by
the Lenders ratably in accordance with their respective Commitments of the
applicable Class. Any Protective Advance and any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05,
respectively. The Term Loans shall amortize as set forth in Section 2.11. (b)
Subject to Section 2.14, (i) each Borrowing of Revolving Loans shall be
comprised entirely of Base Rate Loans or Eurodollar Loans and (ii) any portion
of the Term Loan may be comprised of Base Rate Loans or Eurodollar Loans, in
each case as the Borrower Representative may request in accordance herewith;
provided that unless the Administrative Agent receives a funding indemnity
letter from Borrower Representative in form and substance satisfactory to the
Administrative Agent at least three Business Days prior to the Effective Date,
all Borrowings made on the Effective Date must be made as Base Rate Borrowings
but may be converted into Eurodollar Borrowings in accordance 56



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128063.jpg]
with Section 2.08. Each Swingline Loan shall be a Base Rate Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement. (c) Subject to Section
2.01(b), at the commencement of each Interest Period for any Borrowing of a
Eurodollar Revolving Loan, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. Subject to
Section 2.01(b), at the time that any Borrowing of a Base Rate Revolving Loan is
made, converted or continued, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that each Borrowing of a Base Rate Revolving Loan may be in an
aggregate amount that is equal to the entire unused balance of the aggregate
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e), the repayment of a Protective
Advance as contemplated by Section 2.04(a) or the repayment of a Swingline Loan
as contemplated by Section 2.05(c). Each Swingline Loan shall be in any amount
requested by the Borrower Representative. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Borrowings outstanding. (d)
Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date. SECTION 2.03. Requests for Borrowings. To
request a Borrowing, the Borrower Representative shall notify the Administrative
Agent of such request in a written Borrowing Request signed by the Borrower
Representative and delivered by electronic mail or facsimile (a) in the case of
a Eurodollar Borrowing, not later than 10:00 a.m., Denver, Colorado time, three
Business Days before the date of the proposed Borrowing; or (b) in the case of a
Base Rate Borrowing, not later than 10:00 a.m., Denver, Colorado time, on the
date of the proposed Borrowing. Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.01: (i) the
name of the applicable Borrower; (ii) the aggregate amount of the requested
Borrowing and a breakdown of the separate wires comprising such Borrowing; (iii)
the date of such Borrowing, which shall be a Business Day; (iv) whether such
Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing; and 57



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128064.jpg]
(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto and the last day of such Interest Period, which shall be a
period contemplated by the definition of the term “Interest Period”. If no
election as to the Type of Revolving Borrowing is specified, then the requested
Revolving Borrowing shall be a Base Rate Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then the
applicable Borrower(s) shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing. SECTION 2.04. Protective Advances. (a) Subject
to the limitations set forth below, the Administrative Agent is authorized by
the Borrowers and the Lenders, from time to time in the Administrative Agent’s
sole discretion (but with absolutely no obligation), to make Revolving Loans to
the Borrowers, on behalf of all Lenders, which the Administrative Agent, in its
Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, or any portion thereof; (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations; or (iii)
to pay any other amount chargeable to or required to be paid by the Borrowers
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees and expenses as described in Section 9.03) and
other sums payable under the Loan Documents (any of such Revolving Loans are
herein referred to as “Protective Advances”); provided that the aggregate amount
of Protective Advances outstanding at any time shall not at any time exceed 5%
of the aggregate Revolving Commitments; and provided, further, that the
aggregate amount of outstanding Protective Advances plus the Aggregate Revolving
Exposure shall not exceed the aggregate Revolving Commitments. Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Administrative Agent (for the benefit of the Secured Parties) in
and to the Collateral of the U.S. Loan Parties (in the case of Protective
Advances made to the Company) or the Collateral of all the Loan Parties (in the
case of Protective Advances made to the Bermuda Borrowers) and shall constitute
U.S. Secured Obligations (in the case of Protective Advances made to the
Company) or Bermuda Secured Obligations (in the case of Protective Advances made
to the Bermuda Borrowers). All Protective Advances shall be Base Rate
Borrowings. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. At any time that there is sufficient Availability and
the conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the Revolving Lenders to make a Revolving Loan
to repay a Protective Advance. At any other time the Administrative Agent may
require the Lenders to fund their risk participations described in Section
2.04(b). (b) Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Revolving Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Revolving Lender is 58



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128065.jpg]
required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Revolving
Lender, such Revolving Lender’s Applicable Percentage of all payments of
principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance. SECTION 2.05.
Swingline Loans. (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrowers, from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $75,000,000 or (ii) the sum of the
Aggregate Revolving Exposure exceeding (x) the aggregate Revolving Commitments,
or (y) during a Borrowing Base Period, the lesser of the aggregate Revolving
Commitments and the Borrowing Base, in each case both before and immediately
after giving effect to such Swingline Loan; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans. (b) To request a Swingline Loan, the Borrower Representative
shall notify the Administrative Agent of such request by electronic mail or
facsimile, not later than 2:00 p.m., Denver, Colorado time (or such shorter time
period as may be acceptable to the Administrative Agent in its sole discretion),
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower
Representative. The Swingline Lender shall make each Swingline Loan available to
the Borrowers by means of a credit to the Funding Account(s) (or, in the case of
a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank). (c)
Upon the making of a Swingline Loan (whether before or after the occurrence of a
Default or Event of Default and regardless of whether any Revolving Lender is
then required to fund its Applicable Percentage of the Swingline Exposure
pursuant to Section 2.05(d)), each Revolving Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Swingline Lender or the Administrative Agent, as the case may
be, without recourse or warranty, an undivided interest and participation in
such Swingline Loan in proportion to its Applicable Percentage of the Revolving
Commitment. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Swingline Loans
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Swingline Loan
or the occurrence and continuance of a Default or reduction or termination of
the Revolving Commitment, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. The Swingline Lender or
the Administrative Agent may, at any time, require the Revolving Lenders to fund
their participations. From and after the date, if any, on which any Revolving
Lender is required to fund its participation in any Swingline Loan purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable 59



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128066.jpg]
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Loan. (d)
Promptly following (i) notice by the Administrative Agent to any Revolving
Lender of the occurrence of any Event of Default or (ii) any request therefor
(which request the Swingline Lender may make from time to time in its sole and
absolute discretion) by the Swingline Lender to the Administrative Agent (which
request the Administrative Agent shall promptly forward to each Revolving
Lender), each Revolving Lender shall make a Revolving Loan in a principal amount
equal to such Revolving Lender’s Applicable Percentage of the Swingline Exposure
then outstanding. Each Revolving Lender receiving any such notice or request
shall wire transfer, at or before 2:00 p.m., Denver, Colorado time, on the
Business Day that it receives such notice or request immediately available funds
in an amount equal to such Revolving Lender’s Applicable Percentage of the
Swingline Exposure specified in such notice or request to the account of the
Administrative Agent most recently designated for such purpose by notice to the
Revolving Lenders, and the Administrative Agent shall promptly pay over such
amounts to the Swingline Lender for application to the outstanding Swingline
Loans; provided that if any such notice or request is received by a Revolving
Lender after 12:00 noon, Denver, Colorado time, on any Business Day, such
amounts shall not be required to be so wire transferred until 2:00 p.m., Denver,
Colorado time, on the next following Business Day. SECTION 2.06. Letters of
Credit. (a) General. Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of Letters of Credit for its
own account or for the account of another Borrower, pursuant to a written
Issuance Request, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Issuance Request, form of
letter of credit application or other agreement submitted by the Borrowers to,
or entered into by the Borrowers with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. (b) Notice of
Issuance, Amendment, Renewal, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower Representative shall deliver via
electronic mail or facsimile to the Issuing Bank that it may request issue the
applicable Letter of Credit and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a written
Issuance Request. Each such written Issuance Request shall specify the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. It is understood that the
reinstatement of all or a portion of a Letter of Credit in accordance with the
terms thereof following a drawing thereunder shall not constitute an amendment,
renewal or extension of such Letter of Credit. If requested by the applicable
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. No Issuing Bank shall agree to issue, amend, renew or
extend a Letter of Credit if, after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall exceed 60



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128067.jpg]
$125,000,000, (ii) the Aggregate Revolving Exposure shall exceed (x) the
aggregate Revolving Commitments, or (y) during a Borrowing Base Period, the
lesser of the aggregate Revolving Commitments and the Borrowing Base, or (iii)
the conditions set forth in Section 4.02 have not been satisfied. (c) Expiration
Date. Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five Business Days
prior to the Maturity Date with respect to the Revolving Loans; provided that
any Letter of Credit with a one-year tenor may provide for the renewal thereof
for additional one-year periods (which shall not in any event extend beyond the
date that is five Business Days prior to the Maturity Date with respect to the
Revolving Loans) under customary “evergreen” provisions. (d) Participations. By
the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of any
Issuing Bank or the Revolving Lenders, the applicable Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
applicable Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. (e) Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrowers shall, subject to
the terms hereof, reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 10:00 a.m., Denver,
Colorado time, on the Business Day that the Borrower Representative receives
notice of such LC Disbursement, if such notice is received prior to 8:00 a.m.,
Denver, Colorado time, on such Business Day (or, if the Borrower Representative
receives notice of such LC Disbursement after 8:00 a.m., Denver, Colorado time,
on any Business Day, by 10:00 a.m., Denver, Colorado time, on the next following
Business Day); provided that the Borrower Representative may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with a Base Rate Revolving Borrowing
or Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Revolving Borrowing or Swingline Loan (or applicable
portion thereof). If the Borrowers fail to make 61



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128068.jpg]
such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Lender’s Applicable Percentage thereof,
and the Bermuda Borrowers shall have no obligation to reimburse any Person with
respect to any LC Disbursement in respect of a Letter of Credit that does not
constitute a Bermuda Obligation. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrowers, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Revolving Lenders and the applicable Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the applicable Issuing Bank for any LC Disbursement
(other than the funding of Base Rate Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement. Notwithstanding
any other provision of this Agreement, in no case shall the Bermuda Borrowers be
obligated to reimburse, nor shall any reimbursement made hereunder by the
Bermuda Borrowers be applied to reimburse, an LC Disbursement which does not
constitute a Bermuda Obligation. (f) Obligations Absolute. The Borrowers’
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein; (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect; (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit; or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to consequential damages, claims in respect of 62



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128069.jpg]
which are hereby waived by the Borrowers to the extent permitted by Requirements
of Law) suffered by any Borrower that are caused by the applicable Issuing
Bank’s failure to exercise the standard of care hereunder to be applicable when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction by
final and nonappealable judgment), such Issuing Bank shall be deemed to have
exercised such standard of care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit. (g) Disbursement Procedures.
The applicable Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. The applicable Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by electronic mail or
facsimile of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the applicable Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement. (h) Interim Interest. If any Issuing Bank shall
make any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall accrue interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to Base Rate Revolving
Loans; provided that if the Borrowers fail to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.14(e) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse the applicable Issuing Bank shall be for the account of such Revolving
Lender to the extent of such payment. (i) Replacement of the Issuing Bank. Any
Issuing Bank may be replaced at any time by written agreement among the Borrower
Representative, the Administrative Agent and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of an Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.13(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor 63



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128070.jpg]
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit. (j) Cash Collateralization. Subject to Section 2.19(b), if any Event
of Default shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent or the Required
Revolving Lenders demanding the deposit of cash collateral pursuant to this
paragraph, (i) the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the Lender
Parties (the “U.S. LC Collateral Account”), an amount in cash equal to 105% of
the LC Exposure as of such date plus accrued and unpaid interest thereon, and
(ii) without duplication under clause (i), the Bermuda Borrowers shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lender Parties (the “Non-U.S. LC Collateral
Account”), an amount in cash equal to 105% of the LC Exposure with respect to
the Bermuda Borrowers as of such date plus accrued and unpaid interest thereon;
provided that in each case the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in paragraph (h) or (i)
of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations, in the
case of deposits in the U.S. LC Collateral Account, and the Bermuda Secured
Obligations, in the case of deposits in the Non-U.S. LC Collateral Account. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over each such account and (x) the Company hereby
grants the Administrative Agent (for the benefit of the Lender Parties) a
security interest in the U.S. LC Collateral Account to secure the Secured
Obligations and (y) the Bermuda Borrowers hereby grant the Administrative Agent
(for the benefit of the Lender Parties) a security interest in the Non-U.S. LC
Collateral Account to secure the Bermuda Secured Obligations. Other than any
interest earned on the investment of such deposits, which investments shall be
in the form of Permitted Investments made at the option and sole discretion of
the Administrative Agent (in accordance with its usual and customary practices
for investments of this type) and at the Borrowers’ risk and reasonable expense,
such deposits shall not accrue interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in each such account shall
be applied by the Administrative Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Company or the Bermuda Borrowers, as applicable, for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of the Required Revolving Lenders), be applied, in the case of
deposits in the U.S. LC Collateral Account, to satisfy other Secured Obligations
or, in the case of deposits in the Non-U.S. LC Collateral Account, to satisfy
other Bermuda Secured Obligations. If the Borrowers are required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent 64



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128071.jpg]
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all such Events of Default have been cured or waived. (k)
Existing Letters of Credit. On the Effective Date, each of such “Letters of
Credit” issued and outstanding under the Original Credit Agreement and listed on
Schedule 2.06 shall automatically, and without any action on the part of any
Person, be deemed to be a Letter of Credit that has been issued hereunder as of
the Effective Date for all purposes hereunder and under the other Loan
Documents. Without limiting the foregoing (i) each such letter of credit shall
be included in the calculation of LC Exposure, (ii) all liabilities of the
Borrowers and the other Loan Parties with respect to such letters of credit
shall constitute Obligations and (iii) each Lender shall have reimbursement
obligations with respect to such letters of credit as provided in this Section
2.06. (l) Illegality under Letters of Credit. If, at any time, it becomes
unlawful for any Issuing Bank to comply with any of its obligations under any
Letter of Credit (including, but not limited to, as a result of any sanctions
imposed by the United Nations, the European Union, the Netherlands, the United
Kingdom and/or the United States), the obligations of such Issuing Bank with
respect to such Letter of Credit shall be suspended (and all corresponding
rights shall cease to accrue) until such time as it may again become lawful for
such Issuing Bank to comply its obligations under such Letter of Credit, and
such Issuing Bank shall not be liable for any losses that the Loan Parties may
incur as a result. SECTION 2.07. Funding of Borrowings. (a) Each Lender shall
make each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 11:00 a.m. (or, in the case of Base
Rate Loans made pursuant to Section 2.03(b), 12:00 noon), Denver, Colorado time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders in an amount equal to such Lender’s
Applicable Percentage; provided that Term Loans shall be made as provided in
Sections 2.01(b) and 2.02(b) and Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Borrower Representative promptly by crediting the amounts so received, in like
funds, to the Funding Account(s); provided that Base Rate Revolving Loans made
to finance the reimbursement of (i) an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the Issuing Bank and
(ii) a Protective Advance shall be retained by the Administrative Agent. (b)
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at 65



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128072.jpg]
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, or (ii) in the case of the
Borrowers, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. SECTION 2.08. Interest Elections. (a)
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower Representative may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings or
Protective Advances, which may not be converted or continued. (b) To make an
election pursuant to this Section, the Borrower Representative shall notify the
Administrative Agent of such election in an Interest Election Request signed by
the Borrower Representative and delivered by electronic mail or facsimile by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrowers were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable. (c) Each Interest Election Request shall
specify the following information in compliance with Section 2.02: (i) the
Borrower and the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to paragraphs (iii) and (iv)
below shall be specified for each resulting Borrowing); (ii) the effective date
of the election made pursuant to such Interest Election Request, which shall be
a Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is a
Eurodollar Borrowing, the Interest Period to be applicable thereto after giving
effect to such election and the last day of such Interest Period, which shall be
a period contemplated by the definition of the term “Interest Period”. 66



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128073.jpg]
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration. (d) Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing. (e) If the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Base Rate Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Revolving Commitment shall terminate on the Maturity Date
and (ii) the Term Loan Commitments shall terminate on the making of the Term
Loans on the Effective Date. (b) The Borrower Representative may at any time
terminate the Revolving Commitments in their entirety upon (i) the payment in
full in cash of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit; (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to such Letters of
Credit, the deposit by the applicable Borrower in the applicable LC Collateral
Accounts of cash (or, with the consent of the Administrative Agent, the Required
Lenders and each applicable Issuing Bank, a back-up standby letter of credit)
equal to 103% of the LC Exposure as of such date in accordance with Section
2.06(j); (iii) the payment in full in cash of the accrued and unpaid fees; and
(iv) the payment in full in cash of all accrued and unpaid reimbursable expenses
and other Obligations together with accrued and unpaid interest thereon. (c) The
Borrower Representative may from time to time reduce the Commitments; provided
that (i) each reduction of the Commitments shall be in an amount that is an
integral multiple of $10,000,000 and not less than $25,000,000 (or, in either
case, if less, the aggregate remaining applicable Commitment) and (ii) the
Borrowers shall not reduce the Revolving Commitments if, after giving effect to
any concurrent prepayment of the Revolving Loans in accordance with Section
2.11, the Aggregate Revolving Exposure would exceed the aggregate Revolving
Commitments. (d) The Borrower Representative shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under paragraph (b)
or (c) of this Section at least three Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any 67



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128074.jpg]
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments. SECTION 2.10.
Increase in Commitments. (a) After the Effective Date, the Borrowers shall have
the right to increase the aggregate Revolving Commitments by obtaining
additional Revolving Commitments (“Incremental Revolving Commitments”) and the
right to increase the aggregate Term Loan Commitments by obtaining additional
Term Loan Commitments (“Incremental Term Commitments”), in each case from either
one or more of the Lenders or an additional Eligible Incremental Lender;
provided that (A) any such Incremental Commitment shall be in a minimum amount
of $25,000,000, (B) the aggregate amount of all Incremental Commitments effected
pursuant hereto shall not exceed $1,250,000,000; (C) any such new Term Lender
shall have assumed all of the rights and obligations of a “Term Lender”
hereunder; (D) any such new Revolving Lender shall have assumed all of the
rights and obligations of a “Revolving Lender” hereunder; (E) any such
Incremental Revolving Commitments shall, subject to Section 2.10(e), be on the
same terms as the other Revolving Commitments and any such Incremental Term
Commitments shall, subject to Section 2.10(e), be on the same terms as the other
Term Loans; and (F) all of the procedures and other conditions described in this
Section 2.10 shall have been satisfied. (b) The Borrower Representative shall
request an Incremental Commitment by delivering a notice (an “Incremental
Commitment Request”) to the Administrative Agent, who shall promptly notify the
Lenders of the substance thereof. The notice by the Administrative Agent to the
Lenders describing each Incremental Commitment Request shall specify the time
period (to be determined by the Borrower Representative in consultation with the
Administrative Agent, but in no event be less than 15 Business Days from the
date of delivery by the Borrower Representative of the applicable Incremental
Commitment Request to the Administrative Agent) within which each Lender is
required to inform the Borrower Representative and the Administrative Agent
whether such Lender intends to participate in the applicable Incremental
Commitment. Each Lender shall notify the Administrative Agent within the
required time period whether or not it agrees to participate in the applicable
Incremental Commitment and, if so, shall specify the amount of such Incremental
Commitment it desires to be allocated to it. Any Lender not responding within
such time period shall be deemed to have declined to increase its Commitment.
Each determination by a Lender to participate in an Incremental Commitment shall
be made by it in its sole and absolute discretion. (c) The Administrative Agent
shall notify the Borrower Representative and each Lender of the Lenders’
responses to each Incremental Commitment Request. The 68



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128075.jpg]
Borrowers may obtain the agreement of additional Eligible Incremental Lenders to
become Lenders pursuant to an Incremental Commitment Joinder Agreement, in
substantially the form of Exhibit D (each, an “Incremental Commitment Joinder
Agreement”). Each such Eligible Incremental Lender shall, as a condition to
participating in any Incremental Commitment, be required to deliver all forms,
if any, that are required to be delivered by such Eligible Incremental Lender
pursuant to Section 9.04 and any other information that the Administrative Agent
requires from Lenders as a condition to becoming a party to this Agreement. Any
Incremental Commitment shall be allocated among the existing Lenders that agree
to participate in such Incremental Commitment and additional Eligible
Incremental Lenders who agree to become Lenders pursuant to an Incremental
Commitment Joinder Agreement (in each case, up to the amount of each such
Person’s agreed participation) as determined by the Borrower Representative. (d)
Any amendment hereto solely for Incremental Commitments shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrower Representative (on
behalf of the Borrowers) and the Lender(s) providing an Incremental Commitment.
As a condition precedent to any such Incremental Commitment, the Borrowers shall
deliver to the Administrative Agent (i) a certificate of each Loan Party signed
by an authorized officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Incremental Commitment; and (y) in the case of the Borrowers, certifying that,
before and immediately after giving effect to such increase, (A) the
representations and warranties contained in Article III and the other Loan
Documents shall be true and correct, except that such representations and
warranties that relate solely to an earlier date shall be true and correct in
all material respects as of such earlier date; (B) no Default or Event of
Default shall have occurred and be continuing or would result from any such
Incremental Commitment; and (C) at the time of and immediately after giving
effect to each such Incremental Commitment, the Borrowers shall be in compliance
with the covenant set forth in Section 6.13 (on a Pro Forma Basis for the Test
Period for which financial statements have been delivered pursuant to Section
5.01(a) or (b) ending immediately preceding such Incremental Commitment), which
compliance shall be evidenced by the due completion, execution and delivery of a
Compliance Certificate and based on the assumption that such Incremental
Commitment was fully drawn on the first day of such Test Period, and (ii) such
opinions of counsel, evidence of flood insurance, ratification agreements,
amendments to the other Loan Documents (which amendments the Administrative
Agent is authorized to execute on behalf of all Lenders), and other documents,
certificates and information as the Administrative Agent may reasonably request;
provided that flood insurance due diligence and flood insurance compliance shall
be reasonably satisfactory to the Administrative Agent and the Lenders whose
compliance is impacted by the relevant incremental facility. (e) The terms and
provisions of the Loans made with respect to any Incremental Commitments shall
(i) rank pari passu in right of payment and of security with, and shall have the
same guarantees as the existing Loans; (ii) have a maturity date that is not
earlier than the Maturity Date of the Term Loans (or if Incremental Revolving
Commitments, the Revolving Loans); (iii) have a weighted average life to
maturity that is no shorter than the weighted average life to maturity of the
Term Loans (or if Incremental Revolving 69



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128076.jpg]
Commitments, the Revolving Loans); (iv) have a rate of interest as set forth in
each applicable Incremental Commitment Joinder Agreement; provided that with
respect to Incremental Term Commitments, if such interest rate is greater than
the interest rate on the existing Term Loans by 0.50% or more, the interest rate
on the existing Term Loans shall be increased so as to equal the interest rate
applicable to the incremental term Loans comprising such Incremental Term
Commitment minus 0.50%; and (v) otherwise be treated the same as, and not be
entitled to any additional benefits than or impose any more obligations than,
the Term Loan or Revolving Loans, as applicable. (f) Any existing Lender that
has a Note and participates in any Incremental Commitment shall, substantially
contemporaneously with the delivery of its Note to be replaced to the Borrowers,
receive a replacement Note that evidences the aggregate principal amount of its
Loans outstanding hereunder. Any new Lender requesting a Note shall receive such
a Note in an amount equal to the aggregate principal amount of the Incremental
Commitments for which its funds pursuant to the terms of this Section. (g)
Within a reasonable time after the effective date of any Incremental Commitment,
the Administrative Agent shall, and is hereby authorized and directed to, revise
the Commitment Schedule to reflect any Incremental Commitment and shall
distribute such revised Commitment Schedule to each of the Lenders and the
Borrowers, whereupon such revised Commitment Schedule shall replace the prior
Commitment Schedule and become part of this Agreement. On the Business Day
following the effectiveness of any such Incremental Revolving Commitment, all
outstanding Revolving Loans shall be reallocated among the Lenders (including
any newly added Lenders) in accordance with the Lenders’ respective revised
Applicable Percentages of the Revolving Commitments. SECTION 2.11. Repayment and
Amortization of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date; (ii) to the Administrative Agent the then unpaid amount of each
Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent; (iii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and demand by
the Swingline Lender. (b) Beginning on January 3, 2019 and continuing on the
second Business Day of each April, July, October and January thereafter, the
Borrowers shall repay the Term Loans in an amount equal to 1.25% of the original
principal amount of the Term Loan made on the Effective Date. To the extent not
previously paid, the Term Loans shall be paid in full in cash by the Borrowers
on the Maturity Date or any earlier date on which repayment of the Loans may be
due pursuant to Article VII. (c) [Reserved]. (d) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from 70



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128077.jpg]
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. (e) The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. (f) The entries
made in the accounts maintained pursuant to paragraphs (d) or (e) of this
Section shall be evidence, absent manifest error, of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement. (g) Any Lender may request that
Loans made by it be evidenced by a Note. In such event, the Borrowers shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more Notes in such form payable to the order of the payee
named therein (or, if such Note is a registered note, to such payee and its
registered assigns). SECTION 2.12. Prepayment of Loans. (a) The Borrowers shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with paragraph (f) of
this Section and payment of any amounts that are required to be paid pursuant to
Section 2.17. (b) During any Borrowing Base Period, in the event and on such
occasion that the Aggregate Revolving Exposure exceeds the lesser of (A) the
aggregate Revolving Commitments and (B) the Borrowing Base, the Borrowers shall
promptly (but in no event later than 8:00 a.m., Denver, Colorado time, the
following Business Day) prepay (or in the case of the LC Exposure, cash
collateralize) the Revolving Loans, LC Exposure and/or Swingline Loans in an
aggregate amount equal to such excess. (c) In the event and on each occasion
that any Net Proceeds are received by or on behalf of any Loan Party in respect
of any Prepayment Event, the Borrowers shall, subject to the proviso below,
immediately after such Net Proceeds are received by any Loan Party, prepay the
Obligations as set forth in Section 2.12(e) below in an aggregate amount equal
to 100% of such Net Proceeds; provided that, in the case of any such “Prepayment
Event”, if, within 365 days after receipt of such Net Proceeds, the Loan Parties
have either (x) used such Net Proceeds to acquire (or replace, construct or
build) assets useful in the business of the Loan Parties (including Permitted
Acquisitions) or (y) have a signed commitment to apply the Net Proceeds from
such event (or a portion thereof) to acquire (or replace, construct, or rebuild)
assets useful in the business of the Loan Parties 71



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128078.jpg]
(including Permitted Acquisitions), and no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds so long as such Net Proceeds are actually reinvested
by the Borrowers within 180 days after the expiration of such 365 day period;
provided, further, that if any such Net Proceeds therefrom that have not been so
applied by the end of such 180-day period, the Borrowers shall immediately
prepay the Obligations in an amount equal to such Net Proceeds that have not
been so committed or applied. (d) [Reserved]. (e) All such amounts pursuant to
Section 2.12(c) shall be applied, first to prepay any Protective Advances that
may be outstanding, second to prepay the Term Loans (to be applied to
installments of the Term Loans ratably in accordance with the then outstanding
amounts thereof), third to prepay the Swingline Loans, fourth to prepay the
Revolving Loans without a corresponding reduction in the Revolving Commitment
and fifth to cash collateralize outstanding LC Exposure (in an amount equal to
100% of the amount thereof) without a corresponding reduction in the Revolving
Commitment. All such amounts pursuant to Section 2.12(a) may be applied to
prepay the Revolving Loans or the Term Loans, as the Borrower Representative
shall direct; provided that any amounts applied pursuant to Section 2.12(a) to
prepay the Term Loans shall be applied to installments due on the Term Loans in
order of maturity. (f) The Borrower Representative shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by electronic mail or facsimile of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 12:00
noon, Denver, Colorado time, three Business Days before the date of prepayment;
(ii) in the case of prepayment of a Base Rate Borrowing, not later than 12:00
noon, Denver, Colorado time, on the date of prepayment; or (iii) in the case of
prepayment of a Swingline Loan, not later than 2:00 p.m., Denver, Colorado time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing under Section 2.12(a) shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type as provided in Section 2.02. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.14. SECTION 2.13. Fees. (a)
The Borrowers agree to pay to the Administrative Agent for the account of each
Revolving Lender, a commitment fee, which shall accrue at the rate per annum set
forth as describe in, or under the caption “Commitment Fee”, as applicable, in
the definition of “Applicable Rate” on the average daily amount of the Available
Revolving Commitment 72



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128079.jpg]
of each such Lender during the period from and including the Effective Date to
but excluding the date on which each such Lender’s Revolving Commitment
terminates. Commitment fees accrued through and including the last day of each
calendar quarter shall be payable on the second Business Day of each April,
July, October and January of each year and on the date on which the Revolving
Commitment terminates, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed. Solely for
purposes of determining the Available Revolving Commitment in connection with
the computation of commitment fees of the Revolving Lenders, the Revolving
Exposure shall be deemed to exclude the aggregate principal amount of Swingline
Loans. (b) The Borrowers agree to pay to the Administrative Agent, for the
account of (and to be shared pro rata among) each Revolving Lender, a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily amount of such
Lender’s applicable LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure. In addition, the Borrowers agree to pay the
applicable Issuing Bank a fronting fee with respect to each Letter of Credit, in
an amount equal to the greater of (i) 0.125% of the face amount of such Letter
of Credit and (ii) $1,000, payable on the date of the issuance and any renewal
or extension of such Letter of Credit (and, in the event that the face amount of
any Letter of Credit is increased after the date of issuance thereof, the
Borrowers agree to pay the applicable Issuing Bank, on the date of any such
increase, an additional fronting fee in an amount equal to the greater of (i)
0.125% of the amount by which the face amount of such Letter of Credit has been
increased and (ii) $1,000), as well as the applicable Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of each calendar quarter shall
be payable on the second Business Day of each April, July, October and January
of each year, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 Business Days after demand. All participation fees and fronting fees
payable pursuant to this paragraph (b) shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed. (c) The
Borrowers agree to pay to (i) the Administrative Agent and the other Agents the
fees set forth in the Fee Letter, and (ii) the Administrative Agent, for its own
account, any other fees payable in the amounts and at the times separately
agreed upon between the Borrowers and the Administrative Agent. 73



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128080.jpg]
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances. SECTION 2.14. Interest. (a) The Loans comprising each
Base Rate Borrowing (excluding each Swingline Loan) shall accrue interest at the
Base Rate plus the Applicable Rate. Each Swingline Loan shall accrue interest at
the Base Rate plus the Applicable Rate minus 0.250%. (b) The Loans comprising
each Eurodollar Borrowing shall accrue interest at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate. (c)
[Reserved]. (d) Each Protective Advance shall accrue interest at the Base Rate
plus the Applicable Rate for Revolving Loans plus 2%. (e) Notwithstanding the
foregoing, if any amount payable by the Borrowers under this Agreement is not
paid when due, whether at stated maturity, by acceleration or otherwise, (i) all
overdue principal on outstanding Loans shall accrue interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other overdue amount outstanding
hereunder, such amount shall accrue interest at 2% plus the rate that is
applicable to Base Rate Loans. Upon the request of the Required Lenders, during
the occurrence and continuance of an Event of Default, all Loans shall accrue
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section. (f) Accrued interest on each Loan (for
Base Rate Loans, accrued through the last day of the prior calendar quarter)
shall be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) or (e) of this Section shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. (g) All interest hereunder shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed. The
applicable Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. SECTION 2.15. Alternate Rate of Interest. (a) Inability to Determinate
Rates. If (i) the Administrative Agent shall have determined or been instructed
by the Required Lenders that adequate means do not exist for adequately and
fairly determining the cost to the Lenders, or the Adjusted LIBO Rate 74



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128081.jpg]
or the LIBO Rate do not adequately cover the costs of such Lenders, of making or
maintaining Eurodollar Loans or calculating the same or (ii) the LIBOR Scheduled
Unavailability Date has occurred, then, upon notice from the Administrative
Agent to the Company and the Lenders, the obligations of all Lenders under
Sections 2.4 and 2.5 to make or continue any Loans as, or to convert any Loans
into, Eurodollar Loans shall forthwith be suspended until the Administrative
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist. (b) LIBOR Replacement Rate. Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
but without limiting Section 2.15(a) above, if the Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto), or the Company or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Borrowers) that the Company or the Required Lenders (as applicable) shall have
determined (which determination likewise shall be final and conclusive and
binding upon all parties hereto), that (i) the circumstances described in
Section 2.15(a)(i) have arisen and that such circumstances are unlikely to be
temporary, (ii) the relevant administrator of the LIBO Rate or a Governmental
Authority having or purporting to have jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
LIBO Rate shall no longer be made available, or used for determining interest
rates for loans in the applicable currency (such specific date, the “LIBOR
Scheduled Unavailability Date”), or (iii) syndicated credit facilities among
national and/or regional banks active in leading and participating in such
facilities currently being executed, or that include language similar to that
contained in this Section 2.15(b), are being executed or amended (as applicable)
to incorporate or adopt a new interest rate to replace the LIBO Rate for
determining interest rates for loans in the applicable currency, then,
reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace the
LIBO Rate with an alternate rate of interest, giving due consideration to any
evolving or then existing convention for similar Dollar denominated syndicated
credit facilities for such alternative rates of interest (any such proposed
rate, a “LIBOR Replacement Rate”), and make such other related changes to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.15(b) (provided, that any definition of the LIBOR Replacement Rate
shall specify that in no event shall such LIBOR Replacement Rate be less than
zero for purposes of this Agreement) and any such amendment shall become
effective at 5:00 p.m. (Denver, Colorado time) on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Company unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. For the avoidance of doubt,
the parties hereto agree that unless and until a LIBOR Replacement Rate is
determined and an amendment to this Agreement is entered into to effect the
provisions of this Section 2.15(b), if the circumstances under clauses (i) and
(ii) of this Section 2.15(b) exist, the provisions of Section 2.15(a) shall
apply. 75



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128082.jpg]
(c) Illegality. If any Lender determines that any applicable law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to Borrower Representative through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and Borrower Representative that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
SECTION 2.16. Increased Costs. (a) If any Change in Law shall: (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or Issuing Bank; (ii) subject the Administrative Agent, any Lender or the
Issuing Bank to any Taxes (other than (x) Excluded Taxes and (y) Indemnified
Taxes and Other Taxes covered by Section 2.18) imposed as a result of a present
or former connection between such Administrative Agent, Lender or Issuing Bank
and the jurisdiction imposing such Tax on its Loans, Letters of Credit or
Commitments, or its deposits, reserves, other liabilities or capital
attributable to such Loans, Letters of Credit or Commitments; or (iii) impose on
any Lender or Issuing Bank or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein; and the result of any of the foregoing shall
be to increase the cost to such Lender of making or maintaining any Eurodollar
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise in respect of any such Eurodollar Loan or Letter of Credit), then the
Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered;
provided that the Borrowers shall not be treated less favorably with respect to
such amounts than other similarly situated borrowers of such Lender or Issuing
Bank (it being understood that this provision shall 76



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128083.jpg]
not be construed to obligate any Lender or Issuing Bank to make available any
information that, in its sole discretion, it deems confidential). (b) If any
Lender or Issuing Bank determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered;
provided that the Borrowers shall not be treated less favorably with respect to
such amounts than other similarly situated borrowers of such Lender or Issuing
Bank (it being understood that this provision shall not be construed to obligate
any Lender or Issuing Bank to make available any information that, in its sole
discretion, it deems confidential). (c) A certificate of a Lender or Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender or Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 10 Business Days after receipt thereof. (d)
Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; and provided, further, that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. SECTION 2.17. Break Funding Payments. In the event
of (i) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (ii) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (iii) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(d) and is revoked in accordance therewith), or (iv)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.20, then, in any such event, the Borrowers
shall compensate each Lender for 77



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128084.jpg]
the loss, cost and expense attributable to such event (excluding loss of the
Applicable Rate). A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower Representative and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof. SECTION
2.18. Taxes. (a) Defined Terms. For purposes of this Section 2.18, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.18) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. (c) Payment of Other Taxes by the Borrowers. the
Borrowers shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes. (d) Indemnification by the
Borrowers. the Borrowers shall, jointly and severally, indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that, notwithstanding anything to the
contrary herein, the Bermuda Borrowers shall have no obligation to indemnify any
Person with respect to Indemnified Taxes levied in respect of payments made by
the Company or obligations that do not constitute Bermuda Obligations. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. (e) Indemnification by the Lenders. Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure 78



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128085.jpg]
to comply with the provisions of Section 9.04(d) relating to the recording of
book entries with respect sales of participating interests and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). (f) Evidence of Payments.
As soon as practicable after any payment of Taxes by the Borrowers to a
Governmental Authority pursuant to this Section 2.18, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, if
applicable, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. (g) Status of
Lenders. (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(ii)(g)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. (ii) Without limiting the generality of the foregoing, (A) any
Lender that is a U.S. Person shall deliver to the Borrower Representative and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; 79



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128086.jpg]
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable: (1) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (2) executed copies of IRS Form
W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN- E; or (4) to the extent a
Foreign Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-2 or Exhibit I-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner; (C) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower Representative
and the Administrative 80



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128087.jpg]
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower Representative or the Administrative Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower Representative or the Administrative Agent to determine the
withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
Representative and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower
Representative or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower
Representative or the Administrative Agent as may be necessary for the Borrowers
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower Representative and the Administrative Agent in
writing of its legal inability to do so. (h) Treatment of Certain Refunds. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.18 (including by the payment of additional amounts pursuant to
this Section 2.18), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the 81



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128088.jpg]
indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (i) Survival. Each party’s obligations under this Section 2.18
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. SECTION 2.19. Payments Generally; Allocation of
Proceeds; Sharing of Set-offs. (a) The Borrowers shall make each payment
required to be made by them hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17 or 2.18) prior to 11:00 a.m. Denver, Colorado time, on the date when due,
in immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent for the account of the respective
Lenders to which such payment is owed, at such account as the Administrative
Agent may designate to Borrower Representative in writing from time to time,
except payments to be made directly to an Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.16,
2.17, 2.18 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof in like funds as received by wire transfer to such Lender’s
lending office as specified in its Administrative Questionnaire or such other
office as notified in writing by such Lender to the Administrative Agent. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars. (b)
Any proceeds of Collateral received by the Administrative Agent after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct shall be applied ratably first, to pay any
fees, indemnities, or expense reimbursements including amounts then due to the
Administrative Agent, the Collateral Agent and each Issuing Bank from the
Borrowers (other than in connection with Bank Product Obligations); second, to
pay any fees or expense reimbursements then due to the Lender Parties from the
Borrowers (other than in connection with Bank Product Obligations); third, to
pay interest due in respect of Protective Advances; fourth, to pay the principal
of Protective Advances; fifth, on a pro rata basis, to pay interest then due and
payable on the Loans (other than Protective Advances); sixth, on a pro rata
basis, to prepay principal on the Loans (other than Protective Advances) and LC
Disbursements and any amounts owing with respect to Bank Product Obligations
that are Swap Obligations; 82



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128089.jpg]
seventh, to pay an amount to the Administrative Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unpaid LC Disbursements ratably in
accordance with the then outstanding amounts thereof, to be held as cash
collateral for such Obligations; eighth, to pay any amounts owing with respect
to Bank Product Obligations that are Banking Services; and ninth, to pay any
other Secured Obligation due to the Administrative Agent or any other Lender
Party by the Borrowers. Notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Borrower Representative, or unless an
Event of Default is in existence, neither the Administrative Agent nor any other
Lender Party shall apply any payment which it receives to any Eurodollar Loan of
a Class, except (i) on the expiration date of the Interest Period applicable to
any such Eurodollar Loan or (ii) in the event, and only to the extent, that
there are no outstanding Base Rate Loans of the same Class and, in any such
event, the Borrowers shall pay the break funding payment required in accordance
with Section 2.17. The Administrative Agent and the other Lender Parties shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.
Notwithstanding the foregoing, (A) any such application of proceeds from
Collateral securing solely the Bermuda Secured Obligations shall be made solely
in respect of the Bermuda Secured Obligations and (B) Excluded Swap Obligations
with respect to any Loan Guarantor shall not be paid with amounts received from
such Loan Guarantor or such Loan Guarantor’s assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section. (c)
If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant. Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under Requirements of Law, that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against such Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Borrower in the amount of such participation. 83



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128090.jpg]
(d) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is demanded to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. (e) If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.19(d) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid. SECTION 2.20. Mitigation Obligations;
Replacement of Lenders. (a) If any Lender requests compensation under Section
2.16, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.18, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
(b) If any Lender requests compensation under Section 2.16, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender becomes a Defaulting Lender, then the Borrowers may (i) at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Banks), which consent shall not unreasonably be
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued 84



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128091.jpg]
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts), and the assignee shall have
assumed all unfunded obligations of such Lender in respect of such Lender’s
Revolving Commitment, and (C) in the case of any such assignment resulting from
a claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.18, such assignment will result in a reduction in such
compensation or payments; or (ii) if approved by the Required Lenders, terminate
the Commitments of such Lender and repay all non-contingent obligations of the
Borrowers owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply. This Section 2.20 shall not be
the exclusive remedy of the Borrowers with respect to any Lender Party that is a
Defaulting Lender. SECTION 2.21. Defaulting Lenders. (a) Defaulting Lender Cash
Collateral. (i) At any time that there shall exist a Defaulting Lender, within
one Business Day following the written request of the Administrative Agent or
any Issuing Bank (with a copy to the Administrative Agent) the Borrowers shall
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.21(b)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount. (ii) The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (iii) below. If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent and the
Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender). (iii) Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 2.21(a)
or Section 2.21(b) in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such 85



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128092.jpg]
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein. (iv) Cash
Collateral (or the appropriate portion thereof) provided to reduce any Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.21(a) following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.21(b) the Person providing Cash
Collateral and each Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations, and provided
further that to the extent that such Cash Collateral was provided by any
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents. (b) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and/or Required
Revolving Lenders, as applicable. (ii) Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 2.19(c) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first , to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second , to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
Swingline Lender hereunder; third , to Cash Collateralize each Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.21(a); fourth , as the Borrower Representative may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth , if so
determined by the Administrative Agent and the Borrower Representative, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future Fronting Exposure with respect to Loans
under this Agreement and (y) Cash Collateralize any Issuing Banks’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section
2.21(a); sixth , to the payment of any amounts owing to the Lenders, the 86



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128093.jpg]
Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh , so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth , to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to Section
2.21(b)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.21(b)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto. (iii) Certain Fees. (A) No Defaulting Lender shall
be entitled to receive any commitment fees payable under Section 2.13(a) for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender). (B) Each Defaulting Lender shall be
entitled to receive participation fees payable under Section 2.13(b) for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.21(a). (C) With
respect to any commitment fee or participation fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or 87



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128094.jpg]
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee. (iv) Reallocation of
Participations to Reduce Fronting Exposure. All or any part of such Defaulting
Lender’s LC Exposure and Swingline Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Revolving Exposures of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitments. Subject to Section 11.09, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation. (v)
Cash Collateral, Repayment of Swingline Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’
Fronting Exposure in accordance with the procedures set forth in Section
2.21(a). (c) Defaulting Lender Cure. If the Borrower Representative, the
Administrative Agent and each Swingline Lender and Issuing Bank agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the applicable Commitments (without giving effect
to Section 2.21(b)(iv), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto. 88



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128095.jpg]
SECTION 2.22. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.22 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.22 shall survive the termination
of this Agreement. SECTION 2.23. Bermuda Obligations. Notwithstanding anything
to the contrary in this Agreement or the other Loan Documents, the term
“Borrower” shall include To- Ricos and To- Ricos Distribution only to the extent
of the Bermuda Obligations. The Bermuda Borrowers shall have no obligation to
pay or reimburse any cost or expense or indemnify or hold harmless any Person
with respect to any Loss that is not a direct and proximate result of the
Bermuda Borrowers’ action (or failure to act). In addition, nothing in this
Agreement shall be interpreted or construed as an agreement by the Bermuda
Borrowers to pay or reimburse, or a direct or indirect Guarantee by the Bermuda
Borrowers of, or direct or indirect pledge of their assets to secure, the U.S.
Obligations. For the avoidance of doubt, the Company shall be jointly and
severally liable for the Bermuda Obligations. ARTICLE III REPRESENTATIONS AND
WARRANTIES Each Loan Party represents and warrants to the Lender Parties that:
SECTION 3.01. Organization; Powers. Each of the Loan Parties and each of the
Material Subsidiaries is duly organized or formed and validly existing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, its jurisdiction of organization or formation and
every jurisdiction where such qualification is required. SECTION 3.02.
Authorization; Enforceability. The Transactions are within each Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. 89



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128096.jpg]
SECTION 3.03. Governmental Approvals; No Conflicts. As of the Effective Date,
the Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents; (b)
will not violate any Requirement of Law applicable to any Loan Party or any of
the Subsidiaries; (c) will not violate or result in a default under any
indenture or other agreement or instrument binding upon any Loan Party or any of
the Subsidiaries or its assets, or give rise to a right under any such
indenture, agreement or instrument (other than a Loan Document) to require any
payment to be made by any Loan Party or any of the Subsidiaries; and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of the Subsidiaries, except Liens created or permitted pursuant to
the Loan Documents, except to the extent that any such failure to make or
obtain, or any such violation, default or payment, in each case referred to in
clauses (a) through (d), individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. SECTION 3.04. Financial
Condition; No Material Adverse Effect. (a) The Company has heretofore furnished
to the Lenders its consolidated balance sheet and statements of income,
stockholders equity and cash flows as of and for the Fiscal Year ended December
31, 2017, reported on by KPMG LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company on a
consolidated basis as of such dates and for such periods in accordance with
GAAP. (b) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2017 (after giving effect to the Transactions). SECTION 3.05. Properties. (a) As
of the Effective Date, Schedule 3.05(a) sets forth the address of each parcel of
real property that is owned, leased or subleased by each Loan Party (it being
understood that the failure to list on such Schedule real property having an
insignificant value shall not result in a breach of this Section; provided that
each Loan Party hereby represents and warrants that it reasonably believes that
such Schedule sets forth the address of each parcel of real property that is
owned, leased or subleased by each Loan Party as of the Effective Date). Each of
such leases and subleases is valid and enforceable in accordance with its terms
and is in full force and effect, and (i) no default by any Loan Party, or (ii)
to the knowledge of any Loan Party after due inquiry, no default by any other
party to any such lease or sublease exists, except where the foregoing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Each of the Loan Parties and the Subsidiaries has
good and indefeasible title to, or valid leasehold interests in, all its real
and personal property that is material to its business, free of (i) all Liens
(other than Permitted Liens) and (ii) other defects in title that (A) materially
interfere with its ability to conduct its business or to utilize such property,
or materially affect the value of such property, in each case in a manner
consistent with the intended purpose of such assets or property, or (B) could
reasonably be expected to have a Material Adverse Effect. (b) As of the
Effective Date, Schedule 3.05(b) sets forth a correct and complete list of (i)
all registered trademarks, trade names, copyrights and patents and (ii) material
unregistered trademarks and copyrights, in each case necessary to the business
of the Loan Parties as currently conducted. Except as could not reasonably be
expected to result in a 90



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128097.jpg]
Material Adverse Effect, each of the Loan Parties and the Subsidiaries owns, or
is licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual property necessary to its business as currently conducted, and the
use of such intellectual property by the Loan Parties and the Subsidiaries does
not infringe, individually or in the aggregate, in any material respect upon the
rights of any other Person, and the Loan Parties’ rights thereto are not subject
to any licensing agreement or similar arrangement, other than immaterial license
agreements granted in the ordinary course of business. SECTION 3.06. Flood
Zones. Except as set forth on Schedule 3.06 with respect to any Mortgaged
Property on the Effective Date, no portion of any Mortgaged Property has
Improvements located in an area identified by FEMA as an area having special
flood hazards pursuant to the Flood Insurance Acts. With respect to any
Mortgaged Property that has Improvements located in an area identified by FEMA
as an area having special flood hazards pursuant to the Flood Insurance Acts,
the applicable Loan Party has obtained the insurance required pursuant to
Section 5.09(b). SECTION 3.07. Litigation. (a) Except for the Disclosed Matters,
there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened in writing (i) against the Loan Parties, any of the Subsidiaries or
any of their property or assets that could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, (ii) that involve
this Agreement (other than actions, suits or proceedings brought by any Lender
Party, any Participant or any of their Affiliates), which if adversely
determined would have a material impact on the rights of the Lender Parties
hereunder, or (iii) that, as of the Effective Date, involve the Transactions.
(b) Except for the Disclosed Matters, (i) no Loan Party nor any of the
Subsidiaries (A) has received written notice of any claim with respect to any
Environmental Liability or (B) knows of any environmental condition existing at
any property owned, leased or subleased by the Loan Parties or the Subsidiaries,
or arising out of the operation of their businesses, that provides a basis for
any Environmental Liability, in the case of each of clauses (A) and (B) above,
that could reasonably be expected to have a Material Adverse Effect, except to
the extent that it has provided a reasonably detailed notice thereof to the
Administrative Agent, and (ii) except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party nor any of the Subsidiaries (A) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (B) has become subject to any known Environmental Liability. (c) Since the
Effective Date, the Loan Parties reasonably believe that there has been no
change in the status of the Disclosed Matters, which has not been disclosed in
reasonable detail to the Administrative Agent, that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect. SECTION 3.08. Compliance with Laws and Agreements. Each
Loan Party and the Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property and all indentures, agreements and other
instruments (including Material Agreements) binding upon it or 91



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128098.jpg]
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. SECTION 3.09. Investment Company Status. No Loan Party nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. SECTION 3.10. Taxes. Each of the Loan
Parties and the Subsidiaries has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested or are unpaid in compliance with Section 5.04 or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. SECTION 3.11. ERISA, Etc. No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. The minimum
funding standards of ERISA and the Code with respect to each Plan have been
satisfied, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
Bermuda Borrowers and their subsidiaries organized under the laws of Bermuda are
in compliance with the requirements of all applicable Bermuda laws relating to
pension plans, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. SECTION 3.12. Disclosure. As of the Effective Date and after giving
effect to the Transactions, each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other contractual restrictions to which
it or any Subsidiary is subject, and all other matters reasonably known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. As of the date any such information was provided,
none of the reports, financial statements, certificates or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any other Lender Party (other than projected financial information and
other forward looking information and information of a general economic or
industry specific nature) in connection with the negotiation of this Agreement
or any other Loan Document (as modified or supplemented by other information so
furnished), when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading (after giving effect to all supplements and updates thereto);
provided that, with respect to projected financial information, (a) the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time delivered and (b) it is
understood and agreed that uncertainty is inherent in any forecasts or
projections and no assurances can be given by the Company or the other Loan
Parties of the future achievement of such performance and that actual results
may vary from projected results and such variances may be material. SECTION
3.13. Material Agreements. No Loan Party nor any of the Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound in any respect that could reasonably be expected 92



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128099.jpg]
to result in a Material Adverse Effect. Immediately prior to, and after giving
effect to the occurrence of, the Effective Date, (a) no default or event of
default has occurred or will occur under any of the Material Agreements and (b)
the Borrowers are not compelled under any of the Material Agreements to secure
any obligations thereunder equally and ratably with the Obligations. SECTION
3.14. Solvency. On the Effective Date after giving effect to the consummation of
the Transactions, (a) the fair value of the assets of the Loan Parties, taken as
a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Loan Parties, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and (d)
no Loan Party will have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted after the Effective Date. SECTION 3.15. Insurance. As
of the Effective Date, Schedule 3.15 sets forth a list of all insurance policies
maintained by or on behalf of the Loan Parties (it being understood that the
failure to list on such Schedule any insignificant insurance policies shall not
result in a breach of this Section, provided that each Loan Party hereby
represents and warrants that it reasonably believes that such Schedule sets
forth a list of all insurance policies maintained by or on behalf of the Loan
Parties). As of the Effective Date, all premiums in respect of the insurance of
the Borrowers and the Subsidiaries have been paid. The Borrowers reasonably
believe that the insurance maintained by or on behalf of the Loan Parties is
adequate. SECTION 3.16. Capitalization and Subsidiaries. Schedule 3.16 sets
forth (a) a correct and complete list of the name and relationship to the
Company of each of the Company’s Subsidiaries; (b) a true and complete listing
of each class of each of the Borrowers’ authorized Equity Interests (other than
the Company), of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 3.16; and (c) the type of entity of the
Company and each of the Subsidiaries, in each case as of the Effective Date. All
of the issued and outstanding Equity Interests of each Subsidiary owned by any
Loan Party have been duly authorized and issued and are fully paid and
non-assessable (to the extent such concepts are relevant with respect to such
ownership interests). SECTION 3.17. Security Interest in Collateral. The
provisions of this Agreement and the other Loan Documents create legal and valid
Liens on all the Collateral (to the extent required hereunder and thereunder) in
favor of the Administrative Agent, for the benefit of the Lender Parties, and,
to the extent required hereunder and under the Collateral Documents, such Liens
constitute (or, in the case of real property, upon filing of the Mortgages as
necessary will constitute) perfected and continuing Liens on the Collateral
(solely to the extent and in the manner required by the Collateral Documents),
securing the Secured Obligations, enforceable against the applicable Loan Party
and all third parties, and having priority over all other Liens on the
Collateral except in the case of (a) Permitted Encumbrances and Permitted Liens,
to the extent any such Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any Requirement of 93



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128100.jpg]
Law or agreement; and (b) Liens perfected only by possession (including
possession of any certificate of title), to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral. SECTION
3.18. Employment Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of the Borrowers, threatened in writing which, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. The hours worked by and payments made to employees of the Loan Parties
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, State, local or foreign law dealing with such
matters, except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. All payments due from any
Loan Party or any Subsidiary, or for which any claim may be made against any
Loan Party or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary, except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. SECTION 3.19. Regulation U; Use of Proceeds. Neither
the Company nor any Subsidiary is engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board) and no part of the proceeds of any Loan made
hereunder will be used to purchase or carry any margin stock or to extend credit
to others for such a purpose that could reasonably be expected to result in a
violation of Regulation U. The Borrowers shall have used the proceeds of the
Loans in accordance with Section 5.08. SECTION 3.20. Sanctions/Anti-Corruption
Representations. (a) No Loan Party nor any of its Subsidiaries is in violation
of any Anti-Terrorism Laws, Anti-Corruption Laws, or Sanctions or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti- Terrorism Laws, Anti-Corruption Laws, or Sanctions. (b) No
Loan Party nor any of its Subsidiaries or any director or officer of any Loan
Party or any of its Subsidiaries or, to the Loan Parties’ knowledge, any
employee of any Loan Party or any of its Subsidiaries, is a Person (each such
Person, a “Sanctioned Person”) that is: (i) the subject of any Sanctions, or
(ii) located, organized or resident in a country, region or territory that is,
or whose government is, the subject of countrywide Sanctions, which, as of the
Effective Date, includes, the Regions of Crimea, Cuba, Iran, North Korea and
Syria. SECTION 3.21. Food Security Act. Except to the extent that it could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, no Borrower has received any written notice pursuant to
Section 1324(e)(1) or (3) of the FSA and there has not been filed any financing
statement or notice, purportedly in compliance with the provisions of the FSA,
that purports to perfect a security interest in farm products purchased by any
Borrower in favor of a secured creditor of the seller of such farm products.
Except where such failure could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, to the extent applicable,
each Borrower has registered as a buyer of farm products, pursuant to Section
1324(c)(2)(D) of the FSA, with the Secretary of State of each State in which
farm products are 94



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128101.jpg]
produced that are purchased by the Company or any of the Subsidiaries and which
has a central filing system, and each such registration is in full force and
effect. SECTION 3.22. No Default. No Default or Event of Default has occurred
and is continuing. SECTION 3.23. Source of Repayments. The funds used as the
source of the Borrowers’ repayments to the Lenders have not been derived,
directly or indirectly, from activities in violation of any law, rule,
regulation, order, or decree of any Governmental Authority, including those
identified specifically in Section 5.08, except where the foregoing (other than
those specified in clauses (w) to (y) of Section 5.08), individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
SECTION 3.24. Beneficial Ownership Certification. As of the Effective Date, to
the best of the knowledge of the Borrowers, the information included in any
Beneficial Ownership Certification provided by the Loan Parties, if applicable,
is true and correct in all material respects. ARTICLE IV CONDITIONS SECTION
4.01. Effective Date. The obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied in the
judgment of the Administrative Agent and the Lenders: (a) Credit Agreement and
Loan Documents. The Administrative Agent (or its counsel) shall have received
from each applicable party a counterpart of this Agreement signed on behalf each
such party, the Schedules to this Agreement in form and substance reasonably
acceptable to the Administrative Agent, and, except as otherwise set forth in
Section 5.15, each of the other Loan Documents (to the extent not previously
provided) and such other certificates, documents, instruments and agreements as
the Lenders or the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement, including any Notes
requested by a Lender pursuant to Section 2.11(g), payable to the order of each
such requesting Lender, and written opinions of the Loan Parties’ counsel from
all applicable jurisdictions (including New York, Delaware, Minnesota, West
Virginia and Bermuda), addressed to the Administrative Agent and the other
Lender Parties and in form and substance acceptable to the Administrative Agent.
(b) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request in accordance with Section 2.03. (c) Financial Statements and
Projections. To the extent not previously provided, the Administrative Agent and
the Lenders shall have received (i) audited consolidated financial statements of
the Company for the three most recent Fiscal Years ended at least 90 days prior
to the Effective Date; and (ii) projected consolidated financial 95



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128102.jpg]
statements of the Company for the Fiscal Years ending 2019, 2020, 2021 and 2022,
prepared on an annual basis. (d) Closing Certificates; Certified Certificate of
Incorporation; Good Standing Certificates. The Administrative Agent and the
Lenders shall have received (i) a certificate of each Loan Party, dated the
Effective Date and executed by its Secretary or Assistant Secretary, which shall
(A) certify the resolutions of its Board of Directors, members or other
equivalent body authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, (B) identify by name and title and bear the
signatures of the Financial Officers and any other officers of such Loan Party
authorized to sign the Loan Documents to which it is a party, and (C) contain
appropriate attachments, including the certificate or articles of incorporation,
certificate of formation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its bylaws or operating, limited liability company,
management or partnership agreement, and (ii) if obtainable from the applicable
jurisdiction, a long form good standing certificate (or, in the case of the
Bermuda Borrowers, a certificate of compliance issued by the Registrar of
Companies in Bermuda) for each Loan Party from its jurisdiction of organization.
(e) No Default Certificate. The Administrative Agent and the Lenders shall have
received a certificate, signed by a Financial Officer of the Company and dated
the Effective Date (i) stating that no Default has occurred and is continuing;
and (ii) stating that the representations and warranties contained in Article
III are true and correct as of such date, except that such representations and
warranties that relate solely to an earlier date shall be true and correct in
all material respects as of such earlier date. (f) Fees. The Agents and the
Lenders shall have received all fees required to be paid, and all expenses for
which invoices have been presented at least one Business Day prior to the
Effective Date (including the reasonable and documented out-of-pocket fees,
disbursements and expenses of legal counsel of the Administrative Agent, as set
forth in Section 9.03), on or before the Effective Date. (g) Lien Searches. The
Administrative Agent shall have received the results of a recent lien search
report in each of the jurisdictions where assets of the Loan Parties are
located, and such search shall reveal no Liens on any of the assets of the Loan
Parties, except for Permitted Liens or Liens discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent. (h) Collateral Access and Control Agreements. To
the extent not previously delivered to the Administrative Agent in connection
with the Original Credit Agreement, the Administrative Agent shall have received
each Collateral Access Agreement and Deposit Account Control Agreement that is
required to be provided pursuant to each Security Agreement. (i) Solvency. The
Administrative Agent shall have received a solvency certificate from a Financial
Officer of the Company. 96



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128103.jpg]
(j) Pledged Stock; Stock Powers; Pledged Notes. To the extent not previously
delivered to the Administrative Agent in connection with the Original Credit
Agreement, the Administrative Agent shall have received (i) the certificates, if
any, representing the shares of Equity Interests pledged pursuant to the
Security Agreements, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof; and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreements endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.
(k) Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Collateral Documents, the Mortgaged
Property Requirements or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lender Parties, a perfected Lien
(or in the case of Equity Interests of the Bermuda Borrowers, a first registered
charge) on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Permitted Liens), shall be in proper
form for filing, registration or recordation. (l) Approvals. All governmental
and third party approvals necessary in connection with the Transactions and the
financing contemplated hereby shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or, to the knowledge of the Loan Parties after due inquiry,
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the Transactions or the financing contemplated
hereby. (m) Insurance. Except as required by clause (n) below, the
Administrative Agent shall have received evidence of insurance coverage in
compliance with the terms of Section 5.09 in form, scope and substance
satisfactory to the Administrative Agent, together with certificates of
insurance naming the Administrative Agent, on behalf of the Lender Parties, as
an additional insured or loss payee, as applicable, to the extent required under
Section 5.09. (n) Flood Insurance. The Administrative Agent shall have received,
with respect to each Mortgaged Property subject to a Mortgage, (i) a completed
“Life of Loan” FEMA Standard Flood Hazard Determination and, if the area in
which any Improvements are located on any Mortgaged Property is designated a
“special flood hazard area” in any flood insurance rate map published by FEMA
(or any successor agency), a notice with respect to special flood hazard area
status and flood disaster assistance, duly executed on behalf of the Borrowers
and (ii) if applicable, evidence of insurance with respect to the Mortgaged
Properties in form and substance reasonably satisfactory to the Administrative
Agent and in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Acts. (o)
Regulatory Matters. All legal (including tax) and regulatory matters shall be
satisfactory to the Administrative Agent and the Lenders, including but not
limited to compliance with all applicable requirements of Regulations T, U and X
of the Board of Governors of the Federal Reserve System. 97



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128104.jpg]
(p) “Know Your Customer” Requirements. (i) The Administrative Agent and the
Lenders shall have received all documentation and other information requested by
the Administrative Agent and required under applicable “know your customer”,
Beneficial Ownership Regulation and anti-money laundering rules and regulations,
including all information required to be delivered pursuant to Section 9.14.
(ii) Any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver, to each Lender that so requests,
a Beneficial Ownership Certification in relation to such Borrower. (q) Original
Credit Agreement. All principal, interest, fees and other obligations (other
than contingent indemnification obligations as to which no unsatisfied claim has
been asserted) under the Original Credit Agreement shall have been (or shall
substantially contemporaneously be) refinanced in full with the proceeds of
Loans hereunder as contemplated by Section 9.20 and cash on hand of the
Borrowers. The Administrative Agent shall notify the Borrowers and the Lenders
of the Effective Date, and such notice shall be conclusive and binding. For
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender. SECTION 4.02. Each Credit Event. The obligations of
(a) each Lender to make a Loan on the occasion of any Borrowing and (b) each
Issuing Bank to issue, amend, renew, reinstate or extend any Letter of Credit
(it being understood that the conversion into or continuation of a Eurodollar
Loan or, solely with respect to Section 4.02(a), the amendment, renewal,
reinstatement or extension of a Letter of Credit does not constitute a Borrowing
or the issuance of a Letter of Credit), are subject to the satisfaction of the
following conditions: (a) The representations and warranties of the Loan Parties
set forth in this Agreement shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance of such Letter
of Credit, as applicable, except that such representations and warranties (A)
that relate solely to an earlier date shall be true and correct in all material
respects as of such earlier date and (B) shall be true and correct in all
respects to the extent they are qualified by a materiality standard. (b) At the
time of and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal, reinstatement or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing. (c) After giving effect to any Borrowing or the issuance, amendment,
renewal, reinstatement or extension of any Letter of Credit, the Aggregate
Revolving Exposure shall not exceed the (i) aggregate Revolving Commitments, or
(ii) solely during a Borrowing 98



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128105.jpg]
Base Period, the lesser of (x) the Borrowing Base as in effect at such time and
(y) the aggregate Revolving Commitments as in effect at such time. Each
Borrowing and each issuance of a Letter of Credit shall be deemed to constitute
a representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a), (b) and (c) of this Section 4.02. Each
amendment, renewal, reinstatement or extension of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrowers on the date
thereof as to the matters specified in paragraphs (b) and (c) of this Section
4.02. ARTICLE V AFFIRMATIVE COVENANTS Until all Obligations have been Fully
Satisfied, each Loan Party executing this Agreement covenants and agrees with
the Lender Parties that: SECTION 5.01. Financial Statements; Borrowing Base and
Other Information. The Borrowers will furnish to the Administrative Agent (which
shall in turn furnish to each other Lender Party): (a) within 90 days after the
end of each Fiscal Year, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
previous Fiscal Year, all reported on by a “Big Four” accounting firm, or other
independent public accountants of recognized national standing that are
reasonably acceptable to the Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit), to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company on a consolidated basis, accompanied by any
final management letter prepared by said accountants; (b) within 45 days after
the end of each of the first three Fiscal Quarters, the Company’s unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year; (c) concurrently
with any delivery of financial statements under paragraph (a) or (b) above, a
Compliance Certificate, (i) certifying, in the case of the financial statements
delivered under paragraph (b) above, as presenting fairly in all material
respects the financial condition and results of operations of the Company on a
consolidated basis, subject to normal year-end audit adjustments and the absence
of footnotes; (ii) certifying whether a Default or Event of Default has occurred
and, if a Default or Event of Default has occurred, specifying the details
thereof and any action taken or proposed to be taken 99



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128106.jpg]
with respect thereto; (iii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.13; and (iv) stating whether any
applicable change in GAAP that has a material effect on any financial statements
or in the application thereof has occurred since the later of the date of the
audited financial statements referred to in Section 3.04 and the date of the
prior certificate delivered pursuant to this paragraph (c) indicating such a
change and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate; (d)
[Reserved]; (e) as soon as available, but in any event not more than 60 days
following the beginning of each Fiscal Year, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and
statement of cash flow) of the Company for each quarter of the upcoming Fiscal
Year, in form reasonably satisfactory to the Administrative Agent; (f) upon the
commencement of any Borrowing Base Period and during the continuation thereof,
(i) a Borrowing Base Certificate for the most recent fiscal month that ended at
least 10 Business Days prior to such date and (ii) thereafter, a Borrowing Base
Certificate, as soon as available but in any event within 10 Business Days after
the end of each fiscal month (or, within five Business Days after the end of
each calendar week (it being understood that a calendar week ends at midnight on
Saturday), during any Weekly Reporting Period), in each case, which calculates
the Borrowing Base as of the last day of such fiscal period then ended, together
with supporting information in connection therewith and any additional reports
with respect to the Borrowing Base as the Administrative Agent may reasonably
request; (g) in connection with the delivery of any Borrowing Base Certificate
required to be delivered pursuant to this Agreement and at such other times as
may be reasonably requested by the Administrative Agent, as of the fiscal period
then ended, all delivered electronically in a formatted file reasonably
acceptable to the Administrative Agent: (i) a summary aging of each Borrower’s
and Loan Guarantor’s Accounts (based on invoices aged by invoice date and the
balance due for each Account Debtor) reconciled to the Borrowing Base
Certificate delivered as of such date prepared in a manner reasonably acceptable
to the Administrative Agent; (ii) a schedule detailing each Borrower’s and Loan
Guarantor’s Inventory, in form reasonably satisfactory to the Administrative
Agent, (A) by location (showing Inventory in transit, any Inventory located with
a third party under any consignment, bailee arrangement or warehouse agreement),
by class (work-in-process and finished goods), by product type and by volume on
hand, which Inventory shall be valued at the lower of cost (standard and/or
moving average) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate; (B) including a report of Inventory
aging 100



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128107.jpg]
by fresh plant and prepared foods in total, and LOCOM reports to support
reserves; and (C) reconciled to the Borrowing Base Certificate delivered as of
such date; (iii) a worksheet of calculations prepared by the Borrowers to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion; (iv) a reconciliation of each
Borrower’s and Loan Guarantor’s Accounts between the amounts shown in each
Borrower’s and Loan Guarantor’s general ledger and financial statements and the
reports delivered pursuant to paragraph (i) above; and (v) a reconciliation of
the loan balance per each Borrower’s and Loan Guarantor’s general ledger to the
loan balance under this Agreement; (h) [Reserved]; (i) promptly after the same
become publicly available, copies of all proxy statements and periodic reports
on Form 10-K, Form 10-Q and Form 8-K that are filed by the Company or any
Subsidiary with the SEC or any national securities exchange, as the case may be;
provided that any documents required to be delivered pursuant to paragraphs (a)
and (b) and this paragraph (i) shall be deemed to have been delivered on the
date (i) on which the Company posts such documents, or provides a link thereto
on the Company’s website on the Internet; or (ii) on which such documents are
posted on the Company’s behalf on the Platform or another relevant website, if
any to which each Lender Party has access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); and provided,
further, that the Company shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents; and (j) promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of any Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any other Lender Party may
reasonably request. SECTION 5.02. Notices of Material Events. The Borrower
Representative will furnish to the Administrative Agent (which shall post such
notices to the other Lender Parties) prompt written notice, accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
Representative setting forth in reasonable detail the nature of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto, of the following: (a) the occurrence of any Default or
Event of Default; (b) receipt of any notice of any governmental investigation or
any governmental or other litigation or proceeding commenced or threatened
against any Loan 101



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128108.jpg]
Party that (i) could reasonably be expected to result in a Material Adverse
Effect (including any such litigation or proceeding (A) seeking injunctive
relief or (B) that is asserted or instituted against any Plan, its fiduciaries
or its assets) or (ii) alleges criminal misconduct by the Company or the
Subsidiaries; (c) any Lien (other than Permitted Liens) or claim made or
asserted against any of the Collateral in the amount of $25,000,000 or more; (d)
any damage, destruction or other casualty event involving the Collateral in the
amount of $25,000,000 or more, whether or not covered by insurance; (e) any and
all written notices of default received by the Company or the Subsidiaries under
or with respect to any leased location or public warehouse where Collateral is
located with a fair market value in excess of $25,000,000; (f) to the extent not
provided pursuant to Section 5.01(i), all (i) amendments to the Mexican Credit
Facility to the extent the aggregate outstanding principal balance under the
Mexican Credit Facility is in excess of $25,000,000 at such time, and (ii)
material amendments to the Material Agreements, together with a copy of each
such amendment; (g) concurrently with the delivery of each Borrowing Base
Certificate pursuant to Section 5.01(f), a mark-to-market reconciliation with
respect to the Swap Obligations that constitute Secured Obligations; (h) the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrowers and their Subsidiaries in an aggregate amount exceeding
$25,000,000, any such notice to be delivered concurrently with the delivery of a
Compliance Certificate under Section 5.01(c); (i) receipt by the Loan Parties of
any notice or notices (or amendment to any previous notice) under PACA, PSA or
other similar Requirements of Law (in each case, other than any such notice
consisting solely of a provision in the applicable invoice relating thereto
reserving a seller’s rights under such acts), in respect of claims in an
aggregate amount at any one time outstanding for all such notices of $25,000,000
or more, to preserve the benefits of any trust applicable to any assets of any
Loan Party under the provisions of PACA, PSA or other similar Requirements of
Law (and the Loan Parties shall provide, or shall cause to be provided, promptly
to the Administrative Agent a true, correct and complete copy of such notice or
notices (or amendment), as the case may be, and other information delivered in
connection therewith), any such notice to be delivered concurrently with the
delivery of a Compliance Certificate under Section 5.01(c); (j) any change in
respect of the Disclosed Matters that could reasonably be expected to result in
a Material Adverse Effect; (k) the occurrence of any event described in Section
3.07(b) or 3.07(c), in each case as and when any such notice is required to be
delivered pursuant to each Section; 102



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128109.jpg]
(l) concurrently with the delivery of each Compliance Certificate pursuant to
Section 5.01(c), the assertion of any claim pursuant to applicable Environmental
Law, including alleged violations of or non-compliance with permits, licenses or
other authorizations issued pursuant to applicable Environmental Law by any
Person against, or with respect to the activities of, any Loan Party that would
(either individually or in the aggregate) reasonably be expected to result in a
material Environmental Liability; and (m) any other development that results in,
or could reasonably be expected to result in, a Material Adverse Effect. SECTION
5.03. Existence; Conduct of Business. Each Loan Party will, and will cause each
Subsidiary to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits material to the conduct of
its business, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, in each case except where
the failure to so preserve, renew, keep in full force and effect or maintain
could not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or 6.05; and (b) carry
on and conduct its business, in all material respects, in the poultry industry
and such other activities that are substantially similar, related or incidental
thereto (including, without limitation, processing, packaging, distribution and
wholesales of poultry and related or similar products). SECTION 5.04. Payment of
Obligations. Each Loan Party will, and will cause each Subsidiary to, pay or
discharge all Material Indebtedness as and when due (except to the extent not
constituting an Event of Default under paragraph (f) or (g) of Article VII), all
Taxes and other claims, which claims, if unpaid, could result in a Lien on any
Loan Party’s property, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP or
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect; it being understood that, to
the extent that certain Taxes or other such claims cannot (pursuant to
contractual agreement or Requirements of Law) be contested before such Taxes or
other amounts become delinquent or in default, a Loan Party shall be deemed to
be in satisfaction of clause (a) above if such Loan Party timely commences
appropriate proceedings after the earliest date that it is permitted to contest
such Taxes or other claims by such contractual agreement or Requirements of Law.
SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, do all things necessary to at all times, maintain, preserve
and protect each Mortgaged Property and all other material property, whether
real or personal, and keep such property in good repair, working order and
condition (other than wear and tear and casualty and condemnation occurring in
the ordinary course of business). SECTION 5.06. Books and Records; Inspection
Rights. Without limiting Sections 5.11 and 5.12, each Loan Party will, and will
cause each Subsidiary to, (a) keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in 103



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128110.jpg]
relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any other Lender Party (including
employees of the Administrative Agent, any other Lender Party or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records (including environmental
assessment reports and Phase I or Phase II studies), in each case that are not
protected by attorney-client privilege or bound by confidentiality agreements
that have been entered into in the ordinary course of business and consistent
with historical practice, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times
during normal business hours and as often as reasonably requested (provided that
(i) the obligation of the Company to reimburse the Lender Parties for the
expenses of any such inspection shall be limited to reimbursing the
Administrative Agent for its expenses that are incurred in connection with two
visits annually unless an Event of Default exists, in which case there shall be
no limit on the Company’s obligation to reimburse such expenses, and (ii) all
visits and inspections by or on behalf of any Lender Party (other than the
Administrative Agent) shall be conducted concurrently with any such visit or
inspection that is conducted by the Administrative Agent or its designated
representatives), and, in each case, with a reasonable opportunity for a
representative of the Company to be present. The Loan Parties acknowledge that
the Administrative Agent, after exercising its rights of inspection, may prepare
and distribute to the other Lender Parties certain Reports pertaining to the
Loan Parties’ assets for internal use by such Lender Parties. SECTION 5.07.
Compliance with Laws and Contractual Obligations. (a) Each Loan Party will, and
will cause each Subsidiary to, comply with all of its contractual obligations
and Requirements of Law, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Borrowers will maintain in effect policies and procedures reasonably
designed to promote compliance by the Loan Parties, their Subsidiaries and their
respective directors, officers, employees and agents (solely to the extent any
Loan Party exercises operational control over any such agent) with applicable
Anti-Terrorism Laws and Anti- Corruption Laws. (b) In addition to and without
limiting the generality of paragraph (a), each Loan Party will, and will cause
each Subsidiary and ERISA Affiliate to, (i) comply with all applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder with respect to all Plans, or any similar such laws,
regulations and published interpretations applicable in jurisdictions and
countries other than the United States with respect to all other pension plans,
except where the failure to comply could not reasonably be expected to result in
a Material Adverse Effect, (ii) not take any action or fail to take action the
result of which would result in a liability to the PBGC or to a Multiemployer
Plan in an amount that could reasonably be expected to result in a Material
Adverse Effect and (iii) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any Plan
concerning compliance with this covenant as may be reasonably requested by the
Administrative Agent. SECTION 5.08. Use of Proceeds. The proceeds of the Loans
will be used (a) on the Effective Date, (i) for the PPC Refinancing, and (ii) to
pay the fees and expenses incurred in 104



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128111.jpg]
connection with the Transactions and (b) on and after the Effective Date, to
finance the general corporate purposes of the Borrowers (including Capital
Expenditures, Permitted Acquisitions, to fund working capital, payments of
principal and interest on the Loans, and any refinancing(s) of or modifications
to Indebtedness permitted in this Agreement, subject to the relevant limitations
contained in this Agreement). No part of the proceeds of any Loan and no Letter
of Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. No Loan Party will, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person (w) to fund in
violation of Sanctions any activities or business of or with any Person, or in
any country, region, or territory, that, at the time of such funding, is, or
whose government is, the subject of countrywide Sanctions, which includes, as of
the Effective Date, the Regions of Crimea, Cuba, Iran, North Korea and Syria (x)
in any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise), (y) directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Laws that may be
applicable, or (z) in violation of any other law, rule, regulation, order or
decree of any Government Authority except, in the case of this clause (z), where
the foregoing, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. SECTION 5.09. Insurance. Each Loan
Party will, and will cause each Subsidiary to, maintain with financially sound
and reputable carriers having a financial strength rating of at least A- by A.M.
Best Company at the time of the initial bindings or any renewals thereof (a)
insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit, theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations; provided that the
Borrowers and the Subsidiaries may self-insure for workmen’s compensation,
crime, general liability, auto liability, employee benefits, property risks and
live chicken inventory in accordance with applicable industry standards and in a
manner consistent with other similarly situated Persons in the same industry;
provided, further, that the Borrowers and the Subsidiaries shall not self-insure
for general liability, auto liability or property risks in excess of the first
$10,000,000 of loss deductible with respect thereto without the consent of the
Administrative Agent; (b) if any Improvements on any portion of any Mortgaged
Property are located in an area identified by FEMA as an area having special
flood hazards pursuant to the Flood Insurance Acts, a policy of flood insurance
with financially sound and reputable insurance companies that (i) covers such
Improvements of such Mortgaged Property that are located in a flood zone, and
(ii) is written in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to Flood Insurance Acts;
and (c) all other insurance required pursuant to the Collateral Documents. The
Borrowers will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. All such
insurance policies, to the extent such insurance policies by their terms insure
any portion of the Collateral, shall name the Administrative Agent (for the
benefit of the Lender Parties) as an additional insured or as a loss payee, as
applicable. 105



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128112.jpg]
SECTION 5.10. Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent (which shall in turn provide such notice to the Collateral
Agent and the other Lender Parties) prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement. SECTION 5.11. Appraisals. At intervals and
frequency as reasonably specified by the Administrative Agent or the Collateral
Agent, the Borrowers and the Subsidiaries will provide the Administrative Agent
and the Collateral Agent with appraisals or updates thereof of their Inventory,
from an appraiser selected and engaged by the Administrative Agent or the
Collateral Agent, as applicable, and prepared on a basis reasonably satisfactory
to the Administrative Agent and the Collateral Agent, such appraisals and
updates to include, without limitation, information required by Requirements of
Law. Only one such appraisal per calendar year shall be at the sole expense of
the Loan Parties; provided that notwithstanding such limitation, (a) if a
Minimum Availability Period has been in effect for a period of at least 30
consecutive days during such calendar year, an additional appraisal (to the
extent requested by the Administrative Agent) shall be at the sole expense of
the Loan Parties, (b) if a Borrowing Base Period is in effect during such
calendar year, an additional appraisal (to the extent requested by the
Administrative Agent) shall be at the sole expense of the Loan Parties, provided
further, for the avoidance of doubt, there shall be no more than three such
appraisals during such calendar year and (c) if an Event of Default has occurred
and is continuing, then there shall be no limitation as to number and frequency
of such appraisals that shall be at the sole expense of the Loan Parties. For
purposes of this Section 5.11, it is understood and agreed that a (i) single
appraisal may consist of examinations conducted at multiple relevant sites and
involve one or more relevant Loan Parties and their assets and (ii) only the
reasonable and documented out-of-pocket charges, costs and expenses in
connection with such appraisals shall be required to be reimbursed by the Loan
Parties pursuant to this Section. SECTION 5.12. Field Examinations. At intervals
and frequency as reasonably specified by the Administrative Agent or the
Collateral Agent the Borrowers and the Subsidiaries will allow the
Administrative Agent and the Collateral Agent to conduct field examinations or
updates thereof during normal business hours to ensure the adequacy of
Collateral and related reporting and control systems. Two such field
examinations per calendar year shall be at the sole expense of the Loan Parties;
provided that the Administrative Agent and the Collateral Agent agree not to
conduct (or cause to be conducted) more than one such field examination every
six months; and provided, further, that (a) notwithstanding the limitation in
the preceding proviso, an additional field examination (and, for the avoidance
of doubt, three such field examinations during such calendar year) shall be at
the sole expense of the Loan Parties if a Minimum Availability Period has been
in effect for a period of at least 30 consecutive days during such calendar
year; and (b) if an Event of Default has occurred and is continuing, then there
shall be no limitation as to number and frequency of such field examinations
that shall be at the sole expense of the Loan Parties. For purposes of this
Section 5.12, it is understood and agreed that a (i) single field examination
may consist of examinations conducted at multiple relevant sites and involve one
or more relevant Loan Parties and their assets; and (ii) only the reasonable and
documented out-of-pocket charges, costs 106



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128113.jpg]
and expenses in connection with such field examinations shall be required to be
reimbursed by the Loan Parties pursuant to this Section. SECTION 5.13.
Additional Collateral; Further Assurances. (a) Subject to Requirements of Law,
each Borrower and each other U.S. Loan Party shall cause (i) any Material
Subsidiary created or acquired after the Effective Date, (ii) any Subsidiary
that has otherwise become a Material Subsidiary after the Effective Date (it
being understood that a Subsidiary’s status as a Material Subsidiary for the
purposes of clauses (i) and (ii) shall be as determined as of the most recent
date upon which financial statements have been required to be delivered pursuant
to Section 5.01(a) or (b)) or (iii) any Domestic Subsidiary or Foreign DRE whose
Equity Interests are not held directly or indirectly by a Foreign Subsidiary
that is treated as a corporation for U.S. federal income tax purposes that
incurs any Indebtedness for borrowed money (other than intercompany
Indebtedness) or Guarantees any such Indebtedness to become, not later than 45
days after the occurrence of any of the foregoing events or determinations, as
applicable (which period may be extended by the Administrative Agent in its sole
discretion), a U.S. Loan Guarantor and thus a U.S. Loan Party by executing the
Joinder Agreement set forth as Exhibit M hereto (the “Joinder Agreement”). Upon
execution and delivery thereof, each such Person (x) shall automatically become
a U.S. Loan Guarantor hereunder and thereupon shall have all of the rights,
benefits, duties and obligations in such capacity under the Loan Documents and
(y) will, subject to the limitations relating to pledges of Equity Interests in
paragraph (b) of this Section 5.13, grant Liens to the Administrative Agent (for
the benefit of the Lender Parties) in any property of such U.S. Loan Party which
constitutes Collateral. Notwithstanding the foregoing, and for the avoidance of
doubt, (i) neither PPC Mexico nor any of PPC Mexico’s subsidiaries and (ii) none
of the Moy Park Entities is or shall be required to become a U.S. Loan Party.
(b) To secure the prompt payment and performance of all the U.S. Secured
Obligations, each Borrower and each Subsidiary that is a U.S. Loan Party will
cause (i) 100% of the issued and outstanding Equity Interests of each of (A) the
Domestic Subsidiaries other than Domestic Subsidiaries whose Equity Interests
are owned, directly or indirectly, by a Foreign Subsidiary that is treated as a
corporation for U.S. Federal income tax purposes, and (B) the Foreign DREs whose
Equity Interests are not held directly or indirectly by a Foreign Subsidiary
that is treated as a corporation for U.S. federal income tax purposes, other
than any such Foreign DRE where the assets of such Foreign DRE include Equity
Interests of a “controlled foreign corporation” (within the meaning of Section
957(a) of the Code) that, when aggregated with any other Equity Interests held
by any other Affiliates of such Foreign DRE would constitute ownership of
greater than 65% of the total combined classes of Equity Interests entitled to
vote in such controlled foreign corporation (it being understood that, pursuant
to paragraph (a) of this Section, such Foreign DRE shall pledge all of its
assets which do not constitute Equity Interests in such controlled foreign
corporation and such Equity Interest in the controlled foreign corporation such
that, when aggregated with the Equity Interests of such controlled foreign
corporation pledged by any other Affiliates of the Foreign DRE, the total Equity
Interests pledged by the Foreign DRE will constitute a pledge of 65% of the
total combined classes of Equity Interests entitled to vote in such controlled
foreign corporation); (ii) 65% of the Equity Interests constituting the total
combined classes of Equity Interests entitled to vote in each First-Tier Foreign
Subsidiary that is not a Foreign DRE; and (iii) 100% of the non- voting Equity
Interests of each First-Tier Foreign Subsidiary that is not a Foreign DRE, to
107



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128114.jpg]
be subject at all times to a valid, perfected first priority security interest
(subject to Permitted Liens) in favor of the Administrative Agent (for the
benefit of the Lender Parties) pursuant to the terms and conditions of the Loan
Documents as the Administrative Agent shall reasonably request; provided that,
notwithstanding the foregoing, no U.S. Loan Party shall be required to pledge
any Equity Interests of PPC Mexico or its subsidiaries. The Borrowers agree that
if (x) the Administrative Agent notifies the Borrower Representative that as a
result of a Change in Law there is a reason to believe that a pledge of a
greater percentage of any Foreign Subsidiary’s voting Equity Interests or a
guarantee by any Foreign Subsidiary of the U.S. Secured Obligations could not
reasonably be expected to result in a “deemed dividend” under Section 956 of the
Code or any other Tax liability to the Borrowers or any Foreign Subsidiary which
would not have otherwise resulted absent such pledge and (y) subsequent to the
receipt of such notice the Borrower Representative reasonably determines (which
determination the Borrower Representative agrees to consider, in consultation
with its counsel and other tax advisors, promptly following receipt of such
notice from the Administrative Agent) that a pledge of more than 65% of the
total combined voting power of all classes of Equity Interests entitled to vote
of such Foreign Subsidiary or a guarantee by such Foreign Subsidiary of the U.S.
Secured Obligations could not reasonably be expected to result in such a “deemed
dividend” or any other Tax liability to the Borrowers or any Foreign Subsidiary
which would not have otherwise resulted absent such pledge, the applicable
Borrower will promptly pledge such greater percentage of the voting Equity
Interests of each such Foreign Subsidiary and cause each such Foreign Subsidiary
to provide a guarantee of the U.S. Secured Obligations, in each case to the
extent that the foregoing could not reasonably be expected to result in such a
“deemed dividend” under Section 956 of the Code or other Tax liability to the
Borrowers or any Foreign Subsidiary. Furthermore, the Lenders agree that if (x)
the Borrower Representative notifies the Lenders that as a result of a Change in
Law there is a reason to believe that a pledge of a lower percentage of any
Foreign Subsidiary’s voting Equity Interests would be reasonably necessary in
order to avoid there being a “deemed dividend” under Section 956 of the Code or
otherwise triggering material Tax liability to the Borrowers or any Foreign
Subsidiary and (y) subsequent to the receipt of such notice, each Lender
reasonably determines (which determination each Lender agrees to consider, in
consultation with its counsel and other tax advisors, promptly following receipt
of such notice from the Borrower Representative) that a pledge of less than 65%
of the total combined voting power of all classes of Equity Interests entitled
to vote of such Foreign Subsidiary would be reasonably necessary in order to
avoid there being a “deemed dividend” under Section 956 of the Code or otherwise
triggering material Tax liability to the Borrowers or any Foreign Subsidiary,
the applicable Borrower may promptly pledge such lower percentage of the voting
Equity Interests of each such Foreign Subsidiary and the Administrative Agent
(for the benefit of the Lender Parties) shall promptly release any excess
percentage, to the extent necessary such that the foregoing would avoid there
being a “deemed dividend” under Section 956 of the Code or otherwise triggering
material Tax liability to the Borrowers or any Foreign Subsidiary. (c) Subject
to Requirements of Law, each Bermuda Borrower and each other Bermuda Loan Party
shall cause (i) any Material Subsidiary that is organized under the laws of
Bermuda and is created or acquired after the Effective Date, (ii) any Subsidiary
that is organized under the laws of Bermuda and has otherwise become a Material
108



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128115.jpg]
Subsidiary after the Effective Date (it being understood that a Subsidiary’s
status as a Material Subsidiary for the purposes of clauses (i) and (ii) above
shall be as determined as of the most recent date upon which financial
statements have been required to be delivered pursuant to Section 5.01(a) or
(b)) or (iii) any Subsidiary that is organized under the laws of Bermuda that
incurs any Indebtedness for borrowed money (other than intercompany
Indebtedness) or Guarantees any such Indebtedness to become, not later than 45
days after the occurrence of any of the foregoing events or determinations, as
applicable (which period may be extended by the Administrative Agent in its sole
discretion), a Bermuda Loan Guarantor by executing a guarantee agreement that
guarantees repayment of the Bermuda Secured Obligations (which guarantee
agreement shall be in substantially the form of the Bermuda Guaranty) and a
security agreement (which shall, among other things, pledge 100% of the Equity
Interests in each such Subsidiary and grant a security interest in all the
personal property of each such Subsidiary, the foregoing to be in substantially
the form of the Bermuda Pledge Agreement, the Bermuda Security Agreement or the
Puerto Rico Security Agreement, as applicable) that secures repayment of the
Bermuda Secured Obligations, together with such other documentation and filings
that the Administrative Agent may reasonably require in order to perfect its
valid, perfected first priority security interest (subject to Permitted Liens)
in the assets subject to the terms of such Security Agreement. (d) Without
limiting the foregoing, each Loan Party will, and will cause each Subsidiary to,
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents and such other actions or deliveries of the type required by Section
4.01, as applicable), which may be required by law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Loan Parties. (e) The Borrower
Representative will promptly notify the Administrative Agent if any Borrower or
any other Loan Party acquires any real or personal property with a fair market
value in excess of $25,000,000 (other than assets constituting Collateral under
the Security Agreements that are, as a result of actions previously taken,
automatically subject to a valid, perfected first priority security interest or
mortgage lien (subject to Permitted Liens) in favor of the Administrative Agent
(for the benefit of the Lender Parties) upon acquisition thereof), and, if
requested by the Administrative Agent or the Required Lenders and subject to the
terms and conditions of this Agreement, the Borrowers will promptly cause such
assets to be subjected to a valid, perfected first priority security interest or
mortgage lien (subject to Permitted Liens) in favor of the Administrative Agent
(for the benefit of the Lender Parties) securing the applicable Secured
Obligations and will take, and cause, as reasonably practicable, the applicable
Loan Parties to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, all at the expense
of the Loan Parties; provided that it is hereby acknowledged and agreed that,
the Administrative Agent shall not request and such Loan 109



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128116.jpg]
Party shall not deliver any Mortgage until the Lenders are reasonably satisfied
with flood insurance due diligence and flood insurance compliance. SECTION 5.14.
Source of Repayments. The funds used as the source of the Borrowers’ repayments
to the Lenders shall not derive, directly or indirectly, from activities in
violation of any rule, regulation, order, or decree of any Governmental
Authority, including those identified specifically in Section 5.08, except, in
each case (other than those specified in clauses (w) to (y) of Section 5.08),
where the foregoing, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Post-Closing Covenants. (a) On or
before 120 days after the Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Administrative Agent
shall have received such duly executed amendments or assignments with respect to
each Mortgage, in form and substance acceptable to the Administrative Agent, as
shall be reasonably necessary to create a valid, perfected first priority
security interest and mortgage lien (subject to Permitted Liens) in favor of the
Collateral Agent in all of the Mortgaged Property. (b) On or before 120 days
after the Effective Date (or such longer period as the Administrative Agent may
agree in its sole discretion), the Administrative Agent shall have received (i)
appraisals reasonably requested by the Administrative Agent and prepared by
appraisers acceptable to the Administrative Agent; and/or (ii) one or more
reliance letters, in form and substance satisfactory to the Administrative
Agent, with respect to appraisals of real estate and the improvements thereon
reasonably requested by the Administrative Agent. (c) On or before 120 days
after the Effective Date (or such longer period as the Administrative Agent may
agree in its sole discretion), the Company shall have delivered to the
Administrative Agent, in form and substance acceptable to the Administrative
Agent, with respect to each Mortgage and the properties covered thereby, (i)
mortgagee title insurance policies, or date down and modification endorsements
to existing policies, as the case may be; and (ii) modifications thereto to
reflect the new Maturity Date and such other matters with respect to this
Agreement as the Administrative Agent shall require. (d) On or before 90 days
after the Effective Date (or such longer period as the Administrative Agent may
agree in its sole discretion), the Company, if reasonably requested by the
Administrative Agent, shall have delivered to the Administrative Agent, in form
and substance acceptable to the Administrative Agent, with respect to each
Collateral Access Agreement and Deposit Account Control Agreement that is
required to be provided pursuant to the Security Agreement, an assignment of
such Collateral Access Agreement and Deposit Account Control Agreement, as
applicable, to the Administrative Agent (as successor-in-interest to Rabobank as
collateral agent). (e) On or before 90 days after the Effective Date (or such
longer period as the Administrative Agent may agree in its sole discretion), the
Company, if reasonably requested by the Administrative Agent, shall have
delivered to the Administrative Agent, in form and substance acceptable to the
Administrative Agent, an assignment or amendment of each IP Security Agreement
(as defined in the Security Agreement) that is 110



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128117.jpg]
required to be provided pursuant to the Security Agreement, to evidence the
Liens granted thereby in favor of the Administrative Agent (as
successor-in-interest to Rabobank as collateral agent). (f) On or before 45 days
after the Effective Date (or such longer period as the Administrative Agent may
agree in its sole discretion), the Company shall have delivered certificates and
endorsements to the liability and property insurance policies of the Company and
its Subsidiaries naming the Administrative Agent (as successor-in-interest to
Rabobank as collateral agent) as lender’s loss payee or additional insured, as
applicable, in form and substance acceptable to the Administrative Agent. (g)
Within 120 days after the Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Company, if
reasonably requested by the Administrative Agent, shall have delivered such
documentation reasonably requested by the Administrative Agent, if any, to
evidence each of the mortgages and charges of the Administrative Agent (as
successor-in-interest to Rabobank as collateral agent) on record with the
Bermuda Registrar of Companies. (h) The Company shall pay all reasonable costs
required to comply with this Section 5.15. ARTICLE VI NEGATIVE COVENANTS Until
the Obligations have been Fully Satisfied, each Loan Party executing this
Agreement covenants and agrees with the Lender Parties that: SECTION 6.01.
Indebtedness. No Loan Party will, nor will it permit any of the Subsidiaries to,
create, incur or suffer to exist any Indebtedness, except: (a) the Secured
Obligations; (b) Indebtedness existing on the Effective Date and set forth in
Schedule 6.01(b) and refinancing, refundings, extensions, renewals and
replacements of any such Indebtedness in accordance with paragraph (f) hereof;
(c) Indebtedness (other than Guarantees described in paragraph (d) below) of any
Borrower to any Subsidiary and of any Subsidiary to any Borrower or any other
Subsidiary; provided that (i) Indebtedness under this paragraph (c) shall not be
permitted unless the corresponding Investment is permitted under Section 6.04
and (ii) Indebtedness of any Loan Party to any Subsidiary that is not a Loan
Party shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent; (d) Guarantees by any Borrower of
Indebtedness of any Subsidiary and by any Subsidiary of Indebtedness of any
Borrower or any other Subsidiary; provided that (i) the Indebtedness so
Guaranteed is permitted by this Section 6.01; (ii) Guarantees under this
paragraph (d) shall not be permitted unless the corresponding Investment is
permitted 111



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128118.jpg]
under Section 6.04; and (iii) Guarantees permitted under this paragraph (d)
shall be subordinated to the Secured Obligations of the applicable Subsidiary on
terms no less favorable to the Lenders as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations (if any); (e) Indebtedness of any
Borrower or any Subsidiary (i) incurred to finance the lease, acquisition,
construction or improvement of any fixed or capital assets (whether or not
constituting purchase money Indebtedness), including Capital Lease Obligations,
industrial revenue bonds, municipal bonds or similar bonds, Indebtedness in
respect of sale and leaseback transactions permitted under Section 6.06 and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof and (ii)
refinancings, refundings, extensions, renewals and replacements of any such
Indebtedness in accordance with paragraph (f) hereof; provided that in the case
of paragraph (e)(i) above, (A) such Indebtedness is incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness that may be
incurred in any Fiscal Year shall not exceed $100,000,000; (f) Indebtedness
which represents a refinancing, refunding, extension, renewal or replacement of
any of the Indebtedness described in paragraphs (b), (e), (j), and (k), hereof;
provided that (i) the principal amount of such Indebtedness is not increased,
except by an amount equal to (x) any reasonable premium or similar amount paid,
and fees and expenses reasonably incurred, in connection with such refinancing,
refunding, extension, renewal or replacement, and (y) any then existing
unutilized commitment to extend credit to the relevant Loan Party or relevant
Subsidiary thereof under any agreement governing such Indebtedness (provided
that this paragraph (f) shall not limit the principal amount of such
Indebtedness that may be increased to the extent such Indebtedness may be
incurred under any other provision of this Section 6.01 and so long as such
Indebtedness is deemed to have been incurred under such provision); (ii) any
Liens securing such Indebtedness are not extended to any additional property of
any Loan Party (provided that assets that are subject to or secure any
Indebtedness of any Loan Party or any Subsidiary constituting Capital Lease
Obligations or purchase money Indebtedness permitted under Section 6.01(b), (e),
or (k) or operating leases may also secure any other Indebtedness of such Loan
Party or Subsidiary constituting Capital Lease Obligations, purchase money
Indebtedness or operating leases to the extent that such Indebtedness is
advanced or otherwise extended by the same creditor or its Affiliates); (iii) no
Loan Party that is not originally obligated with respect to repayment of such
Indebtedness is required to become obligated with respect thereto (provided that
this clause (iii) shall not limit other Loan Parties becoming obligated with
respect thereto to the extent such Indebtedness may be incurred by such other
Loan Parties under Section 6.01(c) or (d); (iv) such refinancing, refunding,
extension, renewal or replacement does not result in a shortening of the average
weighted maturity of the Indebtedness so refinanced, refunded, extended, renewed
or replaced (provided that this clause (iv) shall not apply to any such
Indebtedness that matures prior to the Maturity Date); (v) the terms of any such
refinancing, refunding, extension, renewal or replacement are not materially
less favorable to the obligor thereunder (as determined by the Company in its
commercially reasonable judgment) than the original terms of such Indebtedness;
and (vi) if the Indebtedness that is refinanced, 112



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128119.jpg]
refunded, extended, renewed or replaced was subordinated in right of payment to
the Secured Obligations, then the terms and conditions of the refinancing,
refunding, extension, renewal or replacement Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed or extended Indebtedness; (g) (i) Indebtedness owed to any
Person providing workers’ compensation, unemployment insurance, health,
disability or other employee benefits or other social security legislation or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, and (ii) letters of credit, bank
guarantees or similar instruments for the benefit of Persons under clause (i) of
this paragraph (g) in each case incurred in the ordinary course of business by
any Captive Insurance Company; (h) Indebtedness (other than Indebtedness for
borrowed money) of any Borrower or any Subsidiary in respect of bids, trade
contracts, leases, statutory obligations, performance bonds, bid bonds, appeal
bonds, surety bonds, customs bonds and similar obligations (or, in the case of
Captive Insurance Companies, in respect of letters of credit, bank guarantees or
similar obligations related thereto), in each case provided in the ordinary
course of business; (i) Indebtedness of (i) PPC Mexico and its Mexican
Subsidiaries in respect of the Mexican Credit Facility in an aggregate principal
amount not to exceed the greater of $100,000,000 or MXN$1,500,000,000 at any
time outstanding and (ii) the Moy Park Entities in the aggregate principal
amount not to exceed the greater of $225,000,000 or £150,000,000 at any time
outstanding; (j) Indebtedness in respect of the Intercompany IRBs (provided
that, to the extent that any Subsidiary that is not a Loan Party is obligated
under any Intercompany IRBs to any Loan Party, such Indebtedness of such
Subsidiary shall not be permitted under this paragraph unless such Intercompany
IRB is existing on the Effective Date and set forth on Schedule 6.01(b) or the
corresponding Investment is permitted under Section 6.04); (k) (i) Indebtedness
of any Person that becomes a Subsidiary after the Effective Date in connection
with an Investment permitted by Section 6.04(h), (k), (q) or (s) (provided that
such Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary) and (ii) Indebtedness owed to any seller of property acquired in
connection with an Investment permitted by Section 6.04(k), (q) or (t); provided
that both before and after giving effect to Indebtedness pursuant to this
paragraph (k), on a Pro Forma Basis (x) no Default or Event of Default shall
exist or result therefrom and (y) the Borrowers shall be in compliance with the
covenant set forth in Section 6.13 for the Test Period ending immediately prior
to the incurrence of such Indebtedness for which financial statements have been
delivered pursuant to Section 5.01(a) or (b); (l) Indebtedness pursuant to
clause (a)(ii) of the definition thereof in respect of customer deposits and
advance payments received in the ordinary course of business from customers for
goods purchased in the ordinary course of business; 113



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128120.jpg]
(m) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfers of funds; (n) Indebtedness arising
from agreements of the Company or the Subsidiaries providing for
indemnification, adjustment of acquisition price or similar obligations, in each
case, to the extent such obligations are incurred or assumed in connection with
the acquisition or disposition of any business or assets by the Company or the
Subsidiaries permitted by Section 6.04 or Section 6.05; (o) Indebtedness
supported by a Letter of Credit, in a principal amount not in excess of the
stated amount of such Letter of Credit; (p) Indebtedness consisting of the
financing of insurance premiums (other than to the Captive Insurance Company or
other Affiliates of the Company) in the ordinary course of business; (q)
Indebtedness pursuant to paragraph (d) of the definition thereof consisting of
take-or-pay obligations contained in supply arrangements in the ordinary course
of business and consistent with historical practice; (r) Indebtedness pursuant
to paragraph (d) of the definition thereof incurred by the Company and the
Subsidiaries representing deferred compensation to officers and employees of
such Person in the ordinary course of business; (s) Indebtedness arising out of
the endorsement for deposit or collection of items received in the ordinary
course of business; (t) other (i) unsecured Indebtedness (including the
aggregate principal amount of the 2015 Senior Notes and 2017 Senior Notes and
any Permitted Subordinated Indebtedness at any time outstanding) in an aggregate
principal amount not to exceed at any time outstanding the result of (A)
$4,000,000,000 minus (B) the principal amount of all secured Indebtedness then
outstanding (including pursuant to Section 6.01(a), (b), (e), and (t)(ii) but
excluding pursuant to Section 6.01(i)), and (ii) secured Indebtedness in an
aggregate amount not to exceed $50,000,000 at any time outstanding, provided
that (X) no principal payment or prepayment shall be made under such
Indebtedness prior to six months following the latest Maturity Date in effect on
the date of the incurrence of such Indebtedness (other than (1) in the case of
unsecured Indebtedness permitted by clause (i) above, (I) in connection with a
refinancing of such Indebtedness with new unsecured Indebtedness permitted by
clause (t)(i) to the extent such proceeds are not required to repay the Loans
pursuant to Section 2.12(c) or (II) with the proceeds of the issuance of any
Equity Interests of the Company, and (2) in the case of secured Indebtedness
permitted by clause (ii) above, in connection with a refinancing of such
Indebtedness permitted by clause (t)(ii) and Section 6.02), unless in each case,
both concurrently with and after giving effect to such payment under such
Indebtedness, there are no Loans outstanding, (Y) the stated maturity date of
such Indebtedness shall not be earlier than six months following the latest
Maturity Date in effect on the date of the incurrence of such Indebtedness; and
(Z) no such 114



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128121.jpg]
Indebtedness may be created or incurred unless both before and after giving
effect to such Indebtedness, on a Pro Forma Basis (1) no Default or Event of
Default shall exist or result therefrom, and (2) the Borrowers shall be in
compliance with the covenant set forth in Section 6.13 for the Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) ending immediately prior to the incurrence of such Indebtedness; (u)
Indebtedness consisting of promissory notes issued by any Loan Party to future,
present or former directors, officers or employees of the Company or any of the
Subsidiaries or their respective estates, heirs, family members, spouses or
former spouses to finance Restricted Payments in the form of the purchase or
redemption of Equity Interests of the Company to the extent such Restricted
Payments are permitted by Section 6.08(a)(iii), (iv) and (viii) at the time of
the incurrence of such Indebtedness; (v) Indebtedness arising under Swap
Agreements permitted by Section 6.07; (w) Indebtedness arising under Qualified
Securitization Financings in an aggregate outstanding amount not to exceed
$150,000,000; and (x) the extent any of the following constitute Indebtedness:
all premiums (if any) interest, fees, expenses, charges and additional or
contingent interest (other than paid in kind interest) paid with respect to
Indebtedness described in paragraphs (a) through (w) above. SECTION 6.02. Liens.
No Loan Party will, nor will it permit any of the Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except: (a) Liens
created pursuant to any Loan Document; (b) Permitted Encumbrances; (c) any Lien
on any property or asset of any Borrower or any Subsidiary existing on the
Effective Date and set forth in Schedule 6.02(c); provided that (i) such Lien
shall not apply to any other property or asset of such Borrower or Subsidiary,
other than as permitted under Section 6.01(f)(ii); and (ii) such Lien shall
secure only the Indebtedness which it secures on the Effective Date and
refinancings, refundings, extensions, renewals and replacements thereof that are
permitted by Section 6.01 (or, solely with respect to obligations that are not
Indebtedness, any refinancings, refundings, extensions, renewals and
replacements thereof that are not prohibited by Section 6.01, so long as such
obligations are not amended or otherwise modified in contravention of this
Agreement); (d) Liens on fixed or capital assets acquired, constructed or
improved by any Borrower or any Subsidiary; provided that (i) such security
interests only secure Indebtedness permitted by Section 6.01(e), (f), (k) or
(t)(ii); (ii) such security interests and the Indebtedness secured thereby are
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement; (iii) the Indebtedness 115



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128122.jpg]
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and any reasonable expenses in connection
therewith; and (iv) such security interests shall not apply to any other
property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary, other than as permitted under Section 6.01(f)(ii); (e) any Lien
existing on any property or asset prior to the acquisition thereof by any
Borrower or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the Effective Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be; (ii) such Lien shall not apply to any other
property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary, other than as permitted under Section 6.01(f)(ii); (iii) such Lien
shall not apply to any Accounts and Inventory of any Loan Party, including any
Subsidiary which becomes a Loan Party (or is required to become a Loan Party
under terms of the Loan Documents) and (iv) such Lien shall secure only the
Indebtedness which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and such Indebtedness is
permitted with respect to such Subsidiary under Section 6.01(k), together with
refinancings, refundings, extensions, renewals and replacements thereof that are
permitted by Section 6.01 (or, solely with respect to obligations that are not
Indebtedness, any refinancings, refundings, extensions, renewals and
replacements thereof that are not prohibited by Section 6.01, so long as such
obligations are not amended or otherwise modified in contravention of this
Agreement); (f) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon; (g) Liens
created under PSA, PACA or other similar Requirements of Law; (h) Liens arising
out of sale and leaseback transactions permitted by Section 6.06; (i) Liens
solely on the assets of the Foreign Subsidiaries and Equity Interests issued by
the Foreign Subsidiaries, in each case that secure outstanding Indebtedness
permitted by Section 6.01(i); and (j) Liens granted by any Subsidiary to secure
obligations permitted under Section 6.01(j), provided that if such Liens are on
any property of a U.S. Loan Party, such Liens are in favor of a U.S. Loan Party,
and if such Liens are on property of a Bermuda Loan Party, such Liens are in
favor of a Bermuda Loan Party, in the case of this proviso, only to the extent
such Liens are collaterally assigned to the Administrative Agent pursuant to
terms and conditions acceptable to the Administrative Agent; (k) Liens on the
Equity Interests of any non-wholly owned Subsidiary of any Loan Party or Liens
on the Equity Interests of any other Investment, in each case to secure put or
call obligations or similar obligations, and any other put or call or similar
116



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128123.jpg]
arrangements related to the Equity Interests issued by such non-wholly owned
Subsidiary or such other Investment set forth in its organizational documents or
any related joint venture or similar agreement; (l) Liens (i) consisting of
customary rights and restrictions contained in agreements relating to any
disposition of assets in a transaction permitted under Section 6.05 pending the
completion thereof, (ii) on assets subject to escrow or similar arrangements
that secure indemnification obligations arising under agreements relating to any
a transaction permitted under Section 6.05 (g) or (h), and (iii) on Receivables
and Related Assets sold in a Permitted Customer Factor Program; (m) Liens of any
Governmental Authority arising under any Requirement of Law in any Inventory of
the Company or the Subsidiary that is subject to any procurement contract with
such Governmental Authority; (n) Liens consisting of precautionary filings of
financing statements under the UCC which cover property that is made available
to or used by the Loan Parties or any of the Subsidiaries pursuant to the terms
of any operating lease or consignment of goods; (o) Liens consisting of rights
reserved by or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Company or any of the Subsidiaries or by
a statutory provision, to terminate any such lease, license, franchise, grant or
permit; (p) Liens encumbering reasonable customary initial deposits and margin
deposits attaching to commodity trading accounts or other commodity brokerage
accounts in favor of the relevant commodity broker incurred in the ordinary
course of business and not for speculative purposes and margin loans made by
such commodity broker; provided that such accounts shall be subject to a control
(or similar) agreement among the applicable Loan Party, the applicable commodity
counterparty and the Administrative Agent, which agreement shall be reasonably
satisfactory to the Administrative Agent; (q) Liens that are incurred in the
ordinary course of business consisting of pledges or deposits to secure
liability for reimbursement or indemnification obligations of insurance carriers
providing or administering insurance for the Company and the Subsidiaries (or,
in the case of any Captive Insurance Company, to secure letters of credit, bank
guarantees or similar obligations related thereto); (r) Liens that are incurred
in the ordinary course of business on the proceeds of insurance policies to
secure the financing of insurance premiums thereunder; (s) Liens on the property
of any Foreign Subsidiary (other than a Loan Party) of the Company (and Equity
Interests issued by such Foreign Subsidiary, unless such Equity Interests (or
any percentage thereof) are (or are required to be) pledged under the Loan
Documents) securing Indebtedness of such Foreign Subsidiary to the extent such
Indebtedness is permitted under Section 6.01(f), (k) or (t)(ii); 117



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128124.jpg]
(t) Liens that are incurred in the ordinary course of business consisting of
cash deposits or deposits of Permitted Investments in favor of the seller,
lessor or sublessor of any property in connection with a transaction not
otherwise prohibited under this Agreement; (u) Liens arising out of any
conditional sale, title retention or similar arrangement for the purchase or
sale of goods entered into in the ordinary course of business and otherwise not
prohibited by the terms of this Agreement; (v) Liens that are incurred in the
ordinary course of business deemed to exist in connection with repurchase
agreements described in paragraphs (d) and (g) of the definition of “Permitted
Investments”; (w) Liens on feed ingredients granted in the ordinary course of
business to the sellers of such feed ingredients to secure the unpaid purchase
price thereof; (x) Liens on cash and/or Permitted Investments securing
obligations under Swap Agreements in favor of the applicable counterparty if (i)
such Swap Agreement is permitted under Section 6.07(b) and (ii) the applicable
Loan Party’s rights under such Swap Agreement are subject to a valid, perfected
first priority security interest (subject to Permitted Liens) in favor of the
Administrative Agent (for the benefit of the Lender Parties), which security
interest is acknowledged, on terms reasonably satisfactory to the Administrative
Agent, by the applicable counterparty to such Swap Agreement; (y) Liens on the
Equity Interests of any Farm Credit System Institution required to be purchased
from time to time by the Borrowers in favor of such Farm Credit System
Institution; (z) Liens on accounts receivable, Securitization Assets and related
assets incurred in connection with a Qualified Securitization Facility; and (aa)
other Liens securing Indebtedness and other obligations permitted under this
Agreement, which Indebtedness and other obligations shall not exceed $50,000,000
in the aggregate at any time outstanding, on assets that are not subject to a
security interest in favor of the Administrative Agent (for the benefit of the
Lender Parties) unless the Indebtedness that is being secured constitutes
Capital Lease Obligations or purchase money Indebtedness. Notwithstanding the
foregoing, none of the Permitted Liens may at any time attach to any Loan
Party’s (A) Accounts, other than those permitted under paragraphs (a) and (e) of
the definition of “Permitted Encumbrances” and paragraphs (a), (e), (g) and (l)
above and (B) Inventory, other than those permitted under paragraphs (a), (b),
(e), (g) and (i) of the definition of “Permitted Encumbrances” and paragraphs
(a), (e), (g), (l), (m) and (w) above. SECTION 6.03. Fundamental Changes; Change
in Nature of Business. No Loan Party will, nor will it permit any of the
Subsidiaries to, merge into or consolidate with any other Person; permit any
other Person to merge into or consolidate with it; transfer all or substantially
all of its assets to another Person; or liquidate or dissolve, or change the
type of entity it is, or the jurisdiction 118



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128125.jpg]
of its organization; provided that if, at the time thereof and immediately after
giving effect thereto, no Default or Event of Default (including under paragraph
(n) of Article VII) shall have occurred and be continuing: (a) any Loan Party or
any of the Subsidiaries may merge into, consolidate with, or dissolve or
liquidate into, and may transfer all or substantially all of its assets to, any
other Loan Party or any of the Subsidiaries; provided that: (i) in any such
transaction involving the Company, the Company shall be either the surviving
entity or the acquirer of such assets, as the case may be, and (2) in any such
transaction involving any Bermuda Borrower, such Bermuda Borrower or the Company
shall be either the surviving entity or the acquirer of such assets, as the case
may be; (ii) in any such transaction involving a U.S. Loan Party, a U.S. Loan
Party shall be either the surviving entity or the acquirer of such assets, as
the case may be, and (2) in any such transaction involving any Bermuda Loan
Party, a Bermuda Loan Party or a U.S. Loan Party shall be either the surviving
entity or the acquirer of such assets, as the case may be; and (iii) any such
merger or consolidation involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger or consolidation shall not be permitted unless
also permitted by Section 6.04(c), (k), (q) or (t); (iv) with respect to
liquidations and dissolutions, the Company shall have reasonably determined in
good faith and in the exercise of its reasonable business judgment that such
liquidation or dissolution is in the best interests of such Person and is not
materially disadvantageous to the Lenders (provided that, without limiting the
foregoing, under no circumstances shall the Company be permitted to liquidate or
dissolve); and (v) in no event shall any Subsidiary, the Equity Interests of
which are Collateral (a “Pledged Subsidiary”), merge into or consolidate with
any Subsidiary other than another Pledged Subsidiary unless after giving effect
thereto, the Administrative Agent shall have a perfected pledge of, and security
interest in and to, at least the same percentage of the issued and outstanding
interests of Equity Interests (on a fully diluted basis) of the surviving Person
as the Administrative Agent had immediately prior to such merger or
consolidation, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to such documentation (including related legal
opinions) as shall be necessary in the reasonable opinion of the Administrative
Agent to create, perfect or maintain the collateral position of the
Administrative Agent therein; (vi) the Loan Parties and the Subsidiaries may
merge into or consolidate with any other Person in order to effect a Permitted
Acquisition; provided that: 119



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128126.jpg]
(A) (1) in any such transaction involving the Company, the Company shall be the
surviving entity and (2) in any such transaction involving any Bermuda Borrower,
such Bermuda Borrower or the Company shall be the surviving entity; and (B) in
any such transaction involving any Loan Party (other than a Borrower, such
non-Borrower Loan Party, a “Subject Loan Party”), either (1) such Subject Loan
Party shall be the surviving entity or (2) if the Person formed by or surviving
any such merger or consolidation is not such Subject Loan Party (any such
Person, the “Successor Company”), all of the following conditions shall be
satisfied on or prior to the consummation of such transaction: (aa) the
Successor Company shall be a Person organized under the laws of a state of the
United States if such Subject Loan Party was a U.S. Loan Party or a Person
organized under the laws of Bermuda or a state of the United States if such Loan
Party was a Bermuda Loan Party, (bb) the Successor Company shall expressly
assume all the obligations of such Subject Loan Party under this Agreement and
the other Loan Documents to which such Subject Loan Party is a party immediately
prior to such transaction pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (cc) each Loan Guarantor
shall have confirmed on terms satisfactory to the Administrative Agent that its
Loan Guaranty shall apply to the Successor Company’s obligations under this
Agreement and the other Loan Documents, (dd) each Loan Party shall have
confirmed on terms satisfactory to the Administrative Agent that its obligations
under the Collateral Documents shall secure the Successor Company’s obligations
under this Agreement and the other Loan Documents, (ee) such transaction shall
not adversely affect the validity, perfection or priority of the Administrative
Agent’s security interest in the Collateral, (ff) the Administrative Agent shall
have received such other confirmations, instruments and documents as it may
reasonably request in connection with such merger or consolidation and (gg) the
Company shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such confirmations, instruments and documents delivered in
respect of this Agreement comply with this Agreement, the foregoing to be
reasonably satisfactory to the Administrative Agent. If all of the foregoing
conditions are satisfied on or prior to the consummation of such transaction,
the Successor Company will succeed to, and be substituted for, the relevant Loan
Party under this Agreement and the other Loan Documents; (vii) the Company and
any of the Bermuda Borrowers may merge into or consolidate with any newly formed
Subsidiary, the sole purpose of which is to change the jurisdiction of
organization of such Borrower (a “Redomestication”), but only if (A) the
conditions set forth in Section 6.03(a)(iv)(B)(2)(bb) through (gg) are satisfied
on or prior the consummation of such transaction (it being agreed that the
relevant Borrower would be deemed the Subject Loan Party for determining whether
such conditions have been satisfied), (B) such transaction could not 120



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128127.jpg]
reasonably be expected to result in (1) material adverse tax consequences to the
Administrative Agent or the Lenders, as determined in their sole and absolute
discretion, or (2) a Material Adverse Effect, (C) with respect to any
Redomestication of the Company, the jurisdiction of organization of the Company
after such Redomestication is one of the states of the United States, (D) with
respect to any Redomestication of any other Borrower, the jurisdiction of
organization of such Borrower after such Redomestication be satisfactory to the
Administrative Agent in its sole and absolute discretion and (E) such
transaction is otherwise consummated in accordance with the Security Agreements.
If all of the foregoing conditions are satisfied on or prior to the consummation
of such Redomestication, the entity surviving such Redomestication will succeed
to, and be substituted for, the relevant Borrower under this Agreement and the
other Loan Documents; (viii) subject to Section 6.03(a)(vii) above, any Loan
Party and any of the Subsidiaries may change its type of organization or its
jurisdiction of organization in accordance with the Security Agreements; (ix)
the Company may dispose of any Subsidiary of the Borrowers (other than the
Bermuda Borrowers) (including by means of a merger, dissolution, liquidation,
consolidation or winding up of all or substantially all of its assets), to the
extent permitted pursuant to 6.05(a)(ii), (g), (h) and (m); and (x) the Company
may dispose of the Bermuda Borrowers (and the Bermuda Borrowers may dispose of
all or substantially all of their assets), so long as (A) substantially
simultaneously with the consummation of such transaction, the Bermuda Secured
Obligations are Fully Satisfied and the Loan Documents are amended in a manner
satisfactory to the Administrative Agent to reflect that the Bermuda Borrowers
are no longer Borrowers or Loan Parties and (B) such transaction is permitted
under Section 6.05(g). (b) No Loan Party will, nor will it permit any of the
Subsidiaries to, engage in any business in any material respect other than the
poultry industry and businesses substantially similar, related or incidental
thereto (including, without limitation, processing, packaging, distribution and
wholesales of poultry and related or similar products). SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions. No Loan Party will,
nor will it permit any of the Subsidiaries to, acquire, hold, make or permit to
exist any Investment, except: (a) (i) Permitted Investments and (ii) Investments
which were Permitted Investments when made but that no longer constitute
Permitted Investments, solely to the extent such Permitted Investments under
this clause (ii), cannot be divested without the Loan Parties and the
Subsidiaries incurring material monetary penalties or losses; (b) Investments
(other than loans and advances to Subsidiaries) in existence, or committed to be
made, on the Effective Date and described in Schedule 6.04(b), and any 121



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128128.jpg]
renewal or extension thereof; provided that no such renewal or extension thereof
shall increase the amount of such Investment except by an amount otherwise
permitted by this Section 6.04 or change the fundamental nature of such
Investment in a manner not otherwise permitted under this Section 6.04 (provided
that if any other provision of this Section 6.04 is utilized for the foregoing
purposes the related Investment shall be deemed to have been acquired, held,
made or permitted to exist under such provision to the extent of such
utilization); (c) Investments among the Borrowers and the Subsidiaries; provided
that any Investment of any Loan Party in any Subsidiary that is not a Loan Party
shall not in the aggregate exceed the amount of $400,000,000 at any time
outstanding for all such Investments made after the Effective Date; (d)
Guarantees of the Company in respect of Indebtedness permitted to be incurred
pursuant to Section 6.01(i); (e) loans or advances made by the Company or the
Subsidiaries to its employees and officers (and, solely with respect to travel
and entertainment expenses, directors) in the ordinary course of business for
travel and entertainment expenses, relocation costs, housing-related expenses,
expenses associated with the procurement or sale of personal residences of key
employees and officers and similar purposes up to a maximum of $5,000,000 in the
aggregate at any one time outstanding, and advances of payroll payments and
expenses made by the Company or the Subsidiaries to employees and officers to be
treated as expenses for accounting purposes and that are made in the ordinary
course of business and consistent with historical practice; (f) (i) Accounts and
other trade credit extended in the ordinary course of business, (ii) notes, or
stock or other securities issued by Account Debtors to a Loan Party pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business and (iii) Investments received in
the ordinary course of business in connection with the bankruptcy or
reorganization of, or settlement of disputes with, or judgments against, or
foreclosure or deed in lieu of foreclosure with respect to, customers and
suppliers; (g) Investments in the form of and arising out of Swap Agreements
permitted by Section 6.07; (h) Investments of any Person existing at the time
such Person becomes a Subsidiary of a Borrower or consolidates or merges with a
Borrower or any of the Subsidiaries (including in connection with a Permitted
Acquisition) so long as such Investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger, and any renewal or extension
thereof provided that no such renewal or extension thereof shall increase the
amount of such Investment except by an amount otherwise permitted by this
Section 6.04 or change the fundamental nature of such Investment in a manner not
otherwise permitted under this Section 6.04 (provided that if any other
provision of this Section 6.04 is utilized for the foregoing purposes the
related 122



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128129.jpg]
Investment shall be deemed to have been acquired, held, made or permitted to
exist under such provision to the extent of such utilization); (i) Investments
received in connection with the dispositions of assets in accordance with
Section 6.05; (j) Investments constituting deposits of cash and Permitted
Investments to the extent such deposits are otherwise permitted under Section
6.02; (k) Permitted Acquisitions not otherwise permitted by this Section 6.04;
provided that both immediately before and after giving effect to the
consummation of each such Permitted Acquisition, on a Pro Forma Basis, (i)
Availability is not less than the greater of $250,000,000 or 30% of the
Revolving Commitment and (ii) no Default or Event of Default shall have occurred
and be continuing; (l) Investments constituting loans and advances to contract
growers (i) in an aggregate amount not to exceed $100,000,000 at any time
outstanding and (ii) for reasonable expenses, in each case as incurred in the
ordinary course of business; (m) Investments made by any Captive Insurance
Company permitted by the investment policies of such Captive Insurance Company
which investment policies are set forth on Schedule 6.04(m), and all amendments,
supplements and all other modifications thereto which are reasonably
satisfactory to the Administrative Agent; (n) Guarantees by the Company or any
of the Subsidiaries that are consolidated with the Company on the Company’s
financial statements of leases (other than Capital Lease Obligations), accounts
payable and accrued expenses of the Company and the Subsidiaries that do not
constitute Indebtedness, in each case, entered into in the ordinary course of
business; (o) Investments consisting of (i) Intercompany IRBs and Guarantees in
respect thereof, to the extent the incurrence (or the existence) of such
Intercompany IRBs or Guarantees, as applicable, is permitted under paragraph (j)
of Section 6.01, (ii) mergers and consolidations, purchases of all or
substantially all assets of a Person and assumption of assets pursuant to a
dissolution or liquidation of any Subsidiary, in each case to the extent such
mergers, consolidations and purchase or assumption of such assets, as the case
may be, are consummated pursuant to Section 6.03, (iii) any Restricted Payment
to the extent made pursuant to Section 6.08 (other than paragraph (a)(v)
thereof) and (iv) solely to the extent constituting an Investment, dispositions
of assets contemplated in Section 6.09(c)(v) (other than clause (A)(2) thereof);
(p) Investments in or relating to a Securitization Subsidiary that, in the good
faith determination of the Company, are necessary or advisable to effect any
Qualified Securitization Facility (including distributions or payments of
Securitization Fees) or any repurchase obligation in connection therewith
(including the contribution or lending of cash equivalents to Subsidiaries to
finance the purchase of such assets from the Company or any Subsidiary or to
otherwise fund required reserves); 123



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128130.jpg]
(q) other Investments at any time outstanding in an aggregate amount not to
exceed 10% of Consolidated Tangible Net Worth (which, for the purposes of this
clause (q) shall be measured at the time such Investment is made); (r)
Investment in any Subsidiary that is a Captive Insurance Company in an amount
not to exceed the sum of (i) the amounts needed by such Captive Insurance
Company to maintain regulatory capital requirements plus (ii) such other amounts
that are reasonably needed in order to insure the risks of the Borrowers and the
Subsidiaries that such Captive Insurance Company is insuring; (s) Investments in
the Equity Interests of any Farm Credit System Institution that are required to
be made pursuant to the governing documents of such Farm Credit System
Institution in order for such Farm Credit System Institution to be a Lender; and
(t) other Investments in an aggregate amount not to exceed the amount available
under the Additional Equity Interest Basket; provided that no Investment shall
be permitted under this Section 6.04 if prohibited under Section 6.03. For
purposes of this Section, the aggregate amount of an Investment at any time
shall be deemed to be equal to (i) the aggregate amount of cash, together with
the aggregate fair market value of property, loaned, advanced, contributed,
transferred, or otherwise invested that gives rise to such Investment minus (ii)
the aggregate amount of distributions or other repayments received in cash in
respect of such Investment. The amount of an Investment shall not in any event
be reduced by reason of any write off of such Investment nor increased by any
increase in the amount of earnings retained in the Person in which such
Investment is made or by any increase in the value of such Investment. SECTION
6.05. Asset Sales. No Loan Party will, nor will it permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest of any Subsidiary of the Company owned by it, nor
will any Borrower permit any Subsidiary to issue any additional Equity Interest
in such Subsidiary, except: (a) sales, transfers and dispositions (other than to
any Borrower or any Subsidiary) of (i) inventory in the ordinary course of
business; and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business; (b) sales, transfers and dispositions to any
Borrower or any Subsidiary; provided that (i) if any such sales, transfers or
dispositions are in the form of any Investment, such sales, transfers or
dispositions shall be made in compliance with Section 6.04(c), (o), (q) or (t)
and (ii) any such sales, transfers or dispositions to a Subsidiary that is not a
Loan Party shall be made in compliance with Section 6.09; (c) sales, transfers
and dispositions of (i) accounts receivable or note receivables in connection
with the compromise, settlement or collection thereof and (ii) Investments
received in connection with the bankruptcy or reorganization of, or settlement
of disputes with, or judgments against, or foreclosure or deed in lieu of
foreclosure with respect to, customers and suppliers of the Borrowers or the
Subsidiaries; 124



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128131.jpg]
(d) sales, transfers and dispositions of (i) cash and Permitted Investments and
other investments permitted by each of Section 6.04(a)(ii), (e), (f)(ii),
(f)(iii), (m) or (r), (ii) Investments described in items 2 through 7 of
Schedule 6.04(b) and (iii) Investments which were Permitted Investments when
made, but that no longer constitute Permitted Investments, provided that any
such Investment is sold, transferred and disposed as soon as reasonably
practicable after the date the Company learns that such Investment no longer
constitutes Permitted Investments; (e) sale and leaseback transactions permitted
by Section 6.06; (f) dispositions resulting from any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any property or asset of any Borrower or any Subsidiary;
(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a wholly-owned Subsidiary, unless all Equity Interests in such
Subsidiary are sold) that are not permitted by any other paragraph of this
Section; provided that (i) the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (g) shall
not exceed $100,000,000 during any Fiscal Year and (ii) at the time of and
immediately after giving effect to any such sale, transfer or other disposition
or a commitment of any Borrower or Subsidiary with respect thereto, whichever
comes first, on a Pro Forma Basis, (A) no Default or Event of Default shall have
occurred and be continuing and (B) if such sale, transfer or other disposition
is of an operating facility, line of business or Subsidiary the Borrowers shall
be in compliance with the covenant set forth in Section 6.13 (for the Test
Period ending immediately preceding such sale, transfer or other disposition for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b)); (h) sales, transfers, leases or other dispositions by the Company or any
of its Subsidiaries of assets that were acquired in connection with a Permitted
Acquisition (other than Equity Interests in a wholly-owned Subsidiary, unless
all Equity Interests in such Subsidiary are sold); provided that any such sale,
transfer, lease or other disposition shall be made or contractually committed to
be made within 270 days of the date such assets were acquired by the Company or
such Subsidiary; (i) licensing and cross-licensing arrangements involving any
intellectual property of the Company or any of the Subsidiaries in the ordinary
course of business; (j) sales, transfers, leases, and other dispositions of
property that is exchanged, or the proceeds thereof are applied, in each case,
in a substantially contemporaneous acquisition of similar replacement property;
(k) leases, subleases, licenses or sublicenses of property in the ordinary
course of business that do not materially interfere with the business of the
Company and its Subsidiaries; 125



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128132.jpg]
(l) sales, transfers, leases and other dispositions of property in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of the Company and in the
exercise of its reasonable business judgment, are not material to the conduct of
the business of the Company and its Subsidiaries; (m) sales, transfers, leases
and other dispositions of Investments in joint ventures and non-wholly owned
Subsidiaries of the Company to the extent required by, or made pursuant to, buy
and sell arrangements or similar arrangements between the parties holding the
Equity Interests of such Persons set forth in joint venture arrangements or
similar binding agreements; (n) sales, transfers, leases and other dispositions
of real property and related assets in the ordinary course of business in
connection with relocation of officers or employees of the Company and the
Subsidiaries; (o) voluntary terminations of Swap Agreements; (p) the expiration
of any option to buy or sell any real or personal property; and (q) Liens
permitted by Section 6.02, Investments permitted by Section 6.04 and Restricted
Payments permitted by Section 6.08; (r) sales of Receivables and Related Assets
in connection with Permitted Customer Factoring Program; and (s) sales of
Securitization Assets in connection with any Qualified Securitization Facility
or the disposition of an account receivable in connection with the collection or
compromise thereof in the ordinary course of business or consistent with
industry practice or in bankruptcy or similar proceedings. provided that all
sales, transfers, leases and other dispositions permitted hereby shall be made
for (x) fair value (other than those permitted by paragraphs (b), (f), (i), (k),
(l), (m), (n), (p) and (q) above) and (y) at least 75% cash consideration (other
than those permitted by paragraphs (b), (f), (i), (j), (l), (m), (p) and (q)
above and other than any such sale, transfer, lease or other disposition
(whether in one transaction or a series of related transactions) of assets with
a fair market value up to $20,000,000), in each case other than Excluded
Transactions (it being understood that the exclusions set forth in this proviso
shall not limit the effect of Section 6.09); and provided, further, that no
sale, transfer or other disposition shall be permitted under this Section 6.05,
if prohibited under Section 6.03). SECTION 6.06. Sale and Leaseback
Transactions. No Loan Party will, nor will it permit any of the Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for any such arrangement
(a) involving a sale of any fixed or capital assets by any Borrower or any
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such 126



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128133.jpg]
fixed or capital asset and is consummated within 180 days after such Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset and (b) that is made in accordance with Section 6.01(e) or (t)(ii).
SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any of the
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) or currency with respect to any interest-bearing liability or
Investment of any Borrower or any Subsidiary and not for speculative purposes;
and (b) in accordance with the Commodity Price Risk Management Guidelines
attached hereto as Schedule 6.07 or as otherwise approved by the Administrative
Agent in its Permitted Discretion. SECTION 6.08. Restricted Payments; Certain
Payments of Indebtedness and Management Fees. (a) No Loan Party will, nor will
it permit any of the Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except: (i) each Borrower may declare and
pay dividends with respect to its common stock payable solely in additional
shares of its common stock, and, with respect to its preferred stock, payable
solely in additional shares of such preferred stock or in shares of its common
stock; (ii) Subsidiaries may declare and pay dividends ratably with respect to,
or purchase, redeem, retire, acquire, cancel or terminate, ratably, their Equity
Interests; (iii) the Company may make Restricted Payments in the form of the
purchase or redemption of (A) Equity Interests of the Company held by present or
former directors, officers or employees of the Company or any of its
Subsidiaries (or the estate, heirs, family members, spouses or former spouses of
any of the foregoing) or by any employee stock or similar plan or agreement;
provided that the aggregate amount of such Restricted Payments under this clause
(a)(iii)(A) shall not exceed in any Fiscal Year $10,000,000 and (B) fractional
shares of stock; (iv) distributions or payments of Securitization Fees; (v)
Restricted Payments made to acquire the common stock in a Subsidiary held by one
or more minority shareholders to the extent such acquisition is permitted
pursuant to Section 6.04; (vi) Tax Distributions; (vii) non-cash repurchases of
Equity Interests deemed to occur upon the exercise or vesting of stock options
or similar Equity Interests if such repurchased Equity Interests represent a
portion of the exercise price of such options or payments of Taxes made by the
Company or the Subsidiaries in respect of options or similar Equity Interests
exercised or vested in connection with such Equity Interests; 127



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128134.jpg]
(viii) Restricted Payments in an aggregate amount not to exceed the then amount
available under the Additional Equity Interest Basket; (ix) to the extent
constituting a Restricted Payment, the Loan Parties may enter into the
transactions permitted pursuant to (A) Section 6.03(a)(i), (a)(ii) or (a)(iii)
for the purpose of paying the acquisition consideration pursuant to any merger
or consolidation referred to therein; (B) Section 6.03(a)(i) or (a)(v) in
connection with any liquidation or dissolution referred to therein; or (C)
Section 6.05 (other than Section 6.05(g)); and (x) the Company may make any
other Restricted Payments, provided that both immediately before and after
giving effect to the payment of each such Restricted Payment, on a Pro Forma
Basis, (i) the Borrowers shall be in compliance with the covenant set forth in
Section 6.13, (ii) Availability is not less than the greater of $250,000,000 or
30% of the Revolving Commitment, and (iii) no Default or Event of Default shall
have occurred and be continuing. (b) No Loan Party will, nor will it permit any
of the Subsidiaries to, make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any unsecured
Indebtedness that is Material Indebtedness, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Indebtedness, except: (i)
payment of regularly scheduled interest and principal payments as and when due,
subject to any restrictions set forth in this Agreement (including, without
limitation, the restrictions set forth in Section 6.01(t)); (ii) (A) any
refinancing, refunding, extension, renewal or replacement of such Indebtedness
to the extent permitted by Section 6.01, (B) repayment of any Indebtedness of
the Moy Park Target or any of its Subsidiaries outstanding on the date the Moy
Park Acquisition is consummated, and (C) any principal payments made with
respect to any Indebtedness under a revolving credit or receivables facility of
a Foreign Subsidiary; and (iii) any payment or other distribution of, or in
respect of, or any repurchase, redemption, retirement, acquisition, cancellation
or termination, at any time and from time to time, of all or any portion of such
Indebtedness in an amount not to exceed the amount available under the
Additional Equity Interest Basket or in exchange for Equity Interests of the
Company or any direct or indirect parent of the Company. (c) No Loan Party will,
nor will it permit any of the Subsidiaries to, make or agree to pay any
Management Fees if any Default or Event of Default shall have occurred and be
continuing or would result therefrom; provided however that such Management 128



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128135.jpg]
Fees shall still accrue during such time that any Default or Event of Default
has occurred and is continuing. SECTION 6.09. Transactions with Affiliates. No
Loan Party will, nor will it permit any of the Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that (i) are
in the ordinary course of business and (ii) are at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; (b) transactions
between or among any Loan Parties not involving any other Affiliate; (c) the
following transactions between or among any Loan Parties and any Subsidiaries
that are not Loan Parties: (i) any Indebtedness permitted under Section 6.01(b),
(c), (d), (j), (k), (r) and (y) and any refinancing, refunding, extension,
renewal or replacement of any of the foregoing permitted under Section 6.01;
(ii) any transaction permitted under Section 6.03(a); (iii) any Investments
permitted under Section 6.04; (iv) Guarantees permitted under Section 6.01(b),
(d), (f), (i), (j) and (k) and 6.04 (provided that this paragraph (iv) shall
only extend to the Borrower or Subsidiary whose obligations are being Guaranteed
and not to the beneficiary of such Guarantee); and (v) any sale, transfer or
other disposition of (A) Inventory in the ordinary course of business and
consistent with historical practice to (1) any Subsidiary other than PPC Mexico
and its subsidiaries and (2) PPC Mexico or any of its subsidiaries or (B) any
other personal property (other than Inventory) in an aggregate amount
(determined in relation to the net book value of such property) not to exceed
$25,000,000 per Fiscal Year; provided that, with respect to clause (A)(1) above,
all the net cash flow of each such Subsidiary shall be promptly paid to the
Company; and provided, further, that, with respect to clause (B) above, any
proceeds received within one year of the initial sale, transfer or other
disposition of such property by a Subsidiary that is not a Loan Party from the
re- disposition of such property shall be promptly paid to the Loan Party that
sold, transferred or otherwise disposed of such property to such Subsidiary in
the form received (net of any amounts previously paid to such Loan Party as
consideration for such disposition), either as sales proceeds or as a dividend
or other distribution (the “Excluded Transactions”); (vi) any Liens permitted by
Section 6.02(c), (e), (j) and (k); 129



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128136.jpg]
(d) any transaction permitted by Section 6.08(a), 6.08(b)(iii) (to the extent
utilizing amounts available pursuant to the Additional Equity Interest Basket)
or 6.12(b); (e) the payment of reasonable fees to directors of any Borrower or
any Subsidiary who are not employees of such Borrower or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business; (f) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership
plans approved by a Borrower’s board of directors; (g) employment, severance
agreements, change of control or other similar agreements or arrangements
entered into in the ordinary course of business; (h) subscription agreements or
similar agreements pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with employees, directors and officers of the
Company or the Subsidiaries; (i) any purchase, sale or resale of common Equity
Interests of or contributions to the common equity capital of the Company, in
each case, by, for or on behalf of the Company or a stockholder thereof
(including any customary agreement in connection therewith); provided that any
purchase or sale of common Equity Interests by the Company or any Loan Party
shall be subject to Section 6.09(a)(ii); (j) transactions exclusively among
Subsidiaries that are not Loan Parties; (k) the following transactions with any
Affiliate that is not a Subsidiary: (i) Indebtedness permitted under Section
6.01(b), and (r); and (ii) Investments permitted under Section 6.04(b), (e),
(h), (q) (provided that the relevant Investments are at prices and on terms and
conditions not less favorable than could be obtained on an arm’s-length basis
from unrelated third parties), (s) and (t). (l) any agreement in effect between
(x) an Affiliate of a Loan Party and (y) a Person that is not a Loan Party
immediately prior to a Permitted Acquisition, which Person described in clause
(y) becomes a Loan Party at the time of a Permitted Acquisition, so long as such
agreement was not entered into in contemplation of such Permitted Acquisition;
(m) any agreement that provides customary registration rights to the equity
holders of the Company and the performance of such agreements; 130



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128137.jpg]
(n) Permitted Subordinated Indebtedness provided by an Affiliate to a Loan Party
or any of its Subsidiaries in an aggregate principal amount not exceeding
$250,000,000; and (o) sales Securitization Assets in connection with any
Qualified Securitization Facility and any other transaction effected in
connection with a Qualified Securitization Facility or a financing related
thereto. SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it
permit any of the Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of the
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Secured Obligations (and any refinancing,
refunding, extension, renewal or replacement thereof), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its Equity Interests or to make or repay loans or advances to any Borrower or
any other Subsidiary or to Guarantee Indebtedness of any Borrower or any other
Subsidiary; provided that the foregoing shall not apply to (i) restrictions and
conditions imposed by Requirements of Law or by any Loan Document; (ii)
restrictions and conditions imposed on the Loan Parties existing on the
Effective Date identified on Schedule 6.10 and amendments, modifications,
extensions renewals, replacements or refinancings thereof (but shall apply to
any refinancing, refunding, extension, renewal or replacement of, or any
amendment or modification expanding the scope of, any such restriction or
condition); (iii) restrictions and conditions imposed upon the Company (but
solely with respect to the Equity Interests held by the Company in PPC Mexico or
any other Foreign Subsidiary), PPC Mexico and its Subsidiaries, and any other
Foreign Subsidiary and its Subsidiaries, in each case with respect to
Indebtedness of PPC Mexico or such other Foreign Subsidiary permitted by Section
6.01(i); (iv) customary restrictions and conditions contained in agreements
relating to the sale, transfer, lease or other disposition of a Subsidiary or
asset in a transaction permitted under Section 6.05 pending such sale, transfer,
lease or other disposition, (provided that such restrictions and conditions
apply only to the Subsidiary or asset that is to be sold, transferred, leased or
otherwise disposed and such sale, transfer, lease or other disposition is
otherwise permitted hereunder); (v) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures or Equity
Interests therein entered into in the ordinary course of business; (vi)
customary provisions contained in leases, subleases, licenses or sublicenses of
intellectual property and other similar agreements entered into in the ordinary
course of business that do not materially interfere with the business of the
Company and its Subsidiaries; (vii) restrictions created in connection with any
Qualified Securitization Facility that, in the good faith determination of the
Borrower Representative, are necessary or advisable to effect such Qualified
Securitization Facility; (viii) restrictions and conditions contained in the
documentation governing the 2015 Senior Notes and the 2017 Senior Notes; and
(ix) any agreement in effect at the time such Person becomes a Subsidiary of the
Company, so long as such agreement was not entered into in contemplation of such
Person becoming a Subsidiary of the Company (provided that such restrictions and
conditions apply only to such Subsidiary, its Subsidiaries and their respective
assets, and not any Loan Party or other Subsidiary or the assets of any Loan
Party or other Subsidiary); and provided, further, that clause (a) of the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness or sale and leaseback transactions
otherwise permitted by this Agreement if such restrictions or conditions apply
only to the property or assets securing such Indebtedness and 131



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128138.jpg]
(B) customary provisions in any agreement entered into in the ordinary course of
business restricting the assignment thereof. SECTION 6.11. Amendment of Material
Documents. No Loan Party will, nor will it permit any of the Subsidiaries to,
amend, modify or waive any of its rights under (a) any agreement relating to any
Indebtedness the payment of which is subordinated to payment of the Obligations
(including the Permitted Subordinated Indebtedness); (b) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents; (c) any Material Agreement; (d) the Mexican Credit
Facility or the guarantee by the Company thereof; or (e) any material agreement
entered into in connection with the 2015 Senior Notes, in each case to the
extent any such amendment, modification or waiver: (i) could reasonably be
expected to be materially adverse to the rights, interests or privileges of the
Administrative Agent or the other Lender Parties or their ability to enforce the
same; (ii) solely with respect to Section 6.11(a), results in the imposition or
expansion in any material respect of any restriction or burden on the Borrowers
or any of the Subsidiaries; or (iii) individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. SECTION 6.12.
Capital Expenditures. The Borrowers will not, nor will they permit any
Subsidiary to, incur or make any Capital Expenditures during any Fiscal Year in
an amount exceeding $500,000,000. SECTION 6.13. Minimum Consolidated Tangible
Net Worth. The Borrowers shall maintain as of the Fiscal Quarter ending
September 30, 2018, and as of the end of each Fiscal Quarter thereafter,
Consolidated Tangible Net Worth of not less than an amount equal to the sum of
(a) $150,000,000, plus (b) for the Fiscal Quarter ending December 30, 2018, an
amount equal to 50% of Net Income (excluding any Net Income that is a loss for
such period of determination) of the Company and the Subsidiaries for such
Fiscal Quarter, as reported in the Company’s unaudited financial statements for
such Fiscal Quarter, on a cumulative basis, plus (c) for the Fiscal Year ended
2019 and each Fiscal Year thereafter, an amount equal to 50% of cumulative Net
Income (excluding any Net Income that is a loss for such period of
determination) of the Company and the Subsidiaries as reported in the Company’s
audited financial statements for each such Fiscal Year, in each case for
purposes of this clause (c), on a cumulative basis. SECTION 6.14. Change in
Fiscal Year. No Borrower will make any change in its fiscal year. ARTICLE VII
EVENTS OF DEFAULT If any of the following events (any such event, an “Event of
Default”) shall occur: 132



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128139.jpg]
(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; (b) the Borrowers shall fail to pay any
interest on any Loan or any fee or any other Obligation (other than an amount
referred to in paragraph (a) of this Article) payable pursuant to this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days; (c) any
representation or warranty made or deemed made by or on behalf of any Loan Party
or any Subsidiary in this Agreement or any other Loan Document, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document, shall prove to
have been incorrect in any material respect (or, in the case of any
representation, warranty or statement qualified by materiality, in any respect)
when made or deemed made; (d) any Loan Party shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02(a), 5.03 (with
respect to a Loan Party’s existence) or 5.08 or in Article VI; (e) subject to
paragraph (o) below, any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those which constitute a default under another Section of
this Article), and such failure shall continue unremedied for a period of (i)
three Business Days if such breach relates to the terms or provisions of Section
5.01(f) (or, if such breach is of the requirement to report weekly pursuant to
the parenthetical of Section 5.01(f), three Business Days); (ii) 10 Business
Days after notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of Section 5.02 (other than Section 5.02(a)), 5.03 (other than with
respect to a Loan Party’s existence), 5.06 or 5.07(b); or (iii) 30 days after
notice thereof from the Administrative Agent (which notice will be given at the
request of any Lender) if such breach relates to terms or provisions of any
other Section of this Agreement; (f) any Loan Party or any Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable after the expiration of any applicable grace periods provided for
therein; (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after the expiration of any applicable grace periods provided for
therein) the holder or holders of any such Indebtedness or any trustee or agent
on its or their behalf to cause any such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity (it being understood that margin calls in respect of Swap
Agreements shall not constitute a defeasance or default in respect thereof);
provided that this paragraph (g) shall not apply to Indebtedness secured by
assets that are voluntarily 133



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128140.jpg]
sold, transferred or disposed of, or that become subject to a casualty or
condemnation event, that becomes due as a result of any such sale, transfer or
disposition (including as a result of a casualty or condemnation event and to
the extent such sale, transfer or disposition is not prohibited under this
Agreement); (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) bankruptcy, liquidation, reorganization or
other relief in respect of a Loan Party or any Subsidiary of any Loan Party or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for 90 days or an
order or decree approving or ordering any of the foregoing shall be entered; (i)
any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article; (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Subsidiary
of any Loan Party or for a substantial part of its assets; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors; or (vi)
take any action for the purpose of effecting any of the foregoing; (j) any Loan
Party or any Subsidiary of any Loan Party shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due; (k) one or
more judgments for the payment of money in an aggregate amount in excess of
$25,000,000 (to the extent not adequately covered by insurance as to which the
insurer has not denied coverage) shall be rendered against any Loan Party, any
Subsidiary or any combination thereof and the same shall remain unpaid, unbonded
or undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to execute to enforce any such judgment (as opposed to filing or
recording such judgment) or any Loan Party or any Subsidiary shall fail within
60 days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued; (l) an ERISA Event shall have occurred
that, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; 134



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128141.jpg]
(m) a reasonable basis shall exist for the assertion against any Loan Party or
any Subsidiary, or any predecessor in interest of any Loan Party or any
Subsidiary, of (or there shall have been asserted against any Loan Party or any
Subsidiary) a claim for any Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
(n) a Change in Control shall occur; (o) the occurrence of any “Event of
Default” (as defined in the U.S. Security Agreement); (p) any Loan Guaranty
shall fail to remain in full force or effect or any action shall be taken by (i)
any Loan Party or any of its Affiliates or (ii) any other Person (other than a
Lender Party or its Affiliates) if, in the case of this clause (ii), such action
has a reasonable likelihood of being determined in a manner adverse to the Loan
Parties, to discontinue or to assert the invalidity or unenforceability of any
Loan Guaranty or any Loan Guarantor shall deny that it has any further liability
under any Loan Guaranty to which it is a party, or shall give notice to such
effect (except as expressly provided for herein); (q) any Collateral Document
shall for any reason fail to create a valid, perfected first priority security
interest (subject to Permitted Liens) in any material portion of Collateral
purported to be covered thereby (other than to the extent such failure results
from failure by the Administrative Agent to file UCC financing statements or
continuation statements under the UCC in respect of such security interest),
except as permitted by the terms of any Collateral Document, or any Collateral
Document shall fail to remain in full force or effect or any action shall be
taken by (i) any Loan Party or any of its Affiliates or (ii) any other Person
(other than a Lender Party or its Affiliates) if, in the case of this clause
(ii), such action has a reasonable likelihood of being determined in a manner
adverse to the Loan Parties, to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or (r) any material provision of
any Loan Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms); then, and in every such event (other than an event
with respect to the Borrowers described in paragraph (h) or (i) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent shall, at the request of the Required Lenders, by notice to
the Borrower Representative, take either or both of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans and other
Obligations then outstanding to be due and payable in whole (or in part, in
which case any Obligations not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans and
135



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128142.jpg]
other Obligations so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Borrowers described
in paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans and other Obligations then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC. ARTICLE VIII ADMINISTRATIVE AGENT, ISSUING
BANK, COLLATERAL, AND AFFILIATES OF LENDERS SECTION 8.01. Authorization and
Action. (a) Each of the Lenders and Issuing Bank hereby irrevocably appoints the
Administrative Agent to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article 8 are solely for the benefit of the Administrative Agent, the Lenders,
and Issuing Bank, and no Loan Party has rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. (b) The Administrative Agent shall also act as the
collateral agent under the Loan Documents, and each of the Lenders and Issuing
Bank hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of such Lender and Issuing Bank for purposes of acquiring, holding,
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as collateral agent and any co-agents, sub-agents, and attorneys-in- fact
appointed by the Administrative Agent pursuant to Section 8.5 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article 8 and Section 9.03 as if set
forth in full herein with respect thereto. The Administrative Agent is
authorized on behalf of all the Lenders, without the necessity of any notice to
or further 136



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128143.jpg]
consent from the Lenders or Issuing Bank, from time to time to take any action
with respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected the Liens upon any Collateral granted pursuant to
any Collateral Document. (c) The Collateral Agent shall have the same rights,
powers, immunities, indemnities and exclusions from liability as are prescribed
in favor of the Administrative Agent in this Agreement, which shall apply
equally to the Collateral Agent acting in its capacity as such. SECTION 8.02.
Administrative Agent and its Affiliates. (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
own securities of, lend money to, act as the financial advisor or in any
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. (b) Each Lender and Issuing Bank understands that the Person serving as
the Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) is engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Article 8 as “Activities”) any
may engage in the Activities with or on behalf of one or more of the Loan
Parties or their respective Affiliates. Furthermore, the members of the Agent’s
Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Loan Parties and their Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Company, another Loan Party or their respective Affiliates),
including trading in or holding long, short or derivative positions in
securities, loans, or other financial products of one or more of the Loan
Parties or their Affiliates. Each Lender and Issuing Bank understands and agrees
that in engaging in the Activities, the members of the Agent’s Group may receive
or otherwise obtain information concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. Neither the Administrative Agent nor any other member of the
Agent’s Group shall have any duty to disclose to any Lender or Issuing Bank or
use on behalf of any Lender or Issuing Bank, nor be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection 137



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128144.jpg]
with the Activities, except that the Administrative Agent shall deliver or
otherwise make available to each Lender such documents as are expressly required
by any Loan Document to be transmitted by the Administrative Agent to the
Lenders. (c) Each Lender and Issuing Bank further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders or Issuing Banks (including the interests of any
Lender or Issuing Bank hereunder and under the other Loan Documents). Each
Lender and Issuing Bank agrees that no member of the Agent’s Group is or shall
be required to restrict its activities as a result of any Person serving as the
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification of any Lender or Issuing Bank. None of (i) this Agreement
nor any other Loan Document, (ii) the receipt by the any members of the Agent’s
Group of information (including information concerning the ability of the Loan
Parties to perform their respective obligations hereunder and under the other
Loan Documents), or (iii) any other matter, shall give rise to any fiduciary,
equitable, or except as expressly provided in this Agreement, contractual duties
(including any duty of trust, care or confidence), owing by the Administrative
Agent or any member of the Agent’s Group to any Lender or Issuing Bank including
any such duty that would prevent or restrict any member of the Agent’s Group
from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account. SECTION 8.03. Duties. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent: (a) shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing; (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of their
respective Affiliates that is 138



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128145.jpg]
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity; and (d) shall not be liable for any
damage or loss resulting from or caused by events or circumstances beyond the
Administrative Agent's reasonable control, including nationalization,
expropriation, currency or funds transfer restrictions, the interruption,
disruption, or suspension of the normal procedures and practices of any
securities market, power, mechanical, communications, or other technological
failures or interruptions, computer viruses or the like, fires, floods,
earthquakes, or other natural disasters, civil, and military disturbance, acts
of war or terrorism, riots, revolution, acts of God, work stoppages, strikes,
national disasters of any kind, or other similar events or acts, or errors by
the Borrower in its instructions to the Administrative Agent. SECTION 8.04.
Administrative Agent’s Reliance, Etc. (a) The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances provided in Section 9.02)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until a Loan Party, a Lender, or Issuing
Bank has given written notice describing such Default or Event of Default to the
Administrative Agent. The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, or (v) the satisfaction of
any condition set forth in Article 4 or elsewhere herein or therein, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent. (b) The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document, or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or Issuing
Bank, the Administrative Agent may 139



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128146.jpg]
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for a Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 8.05. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The Administrative Agent is authorized on
behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders or Issuing Bank, from time to time to permit any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Collateral Document. The exculpatory
provisions of this Article 8, as well as all other indemnity and expense
reimbursement provisions of this Agreement (including, without limitation,
Section 9.03), shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative Agent
and as though such co-agents, sub-agents and attorneys-in- fact were the
“collateral agent” under the Loan Documents. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents. SECTION 8.06.
Resignation. (a) The Administrative Agent may resign at any time by giving
notice of its resignation to the Lenders, Issuing Bank, and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with and, so long as no Default or Event of Default then
exists, subject to the approval (not to be unreasonably withheld or delayed) of,
the Borrower Representative, to appoint a successor, which shall be a financial
institution with an office in the United States, or an Affiliate of any such
financial institution with an office in the United States. If no successor shall
have been so appointed by the Required Lenders and, if applicable, the Borrower
Representative and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may, on behalf of the Lenders and
Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. 140



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128147.jpg]
(b) With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
possessory Collateral held by the Administrative Agent on behalf of the Lenders
or Issuing Bank under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent) and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as the
Administrative Agent. (c) Any resignation by CoBank as the Administrative Agent
pursuant to this Article shall also constitute its resignation as Collateral
Agent, Issuing Bank and Swingline Lender. Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Collateral Agent, Issuing Bank and Swingline Lender, (ii)
the retiring Collateral Agent, Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements reasonably
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit. SECTION
8.07. Lender Credit Decision. Each Lender and Issuing Bank acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. 141



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128148.jpg]
SECTION 8.08. Other Agent Titles. Anything herein to the contrary
notwithstanding, none of the “Joint Bookrunners”, “Lead Arranger”, “Joint Lead
Arrangers”, “Joint Syndication Agents”, or “Joint Documentation Agents” listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or Issuing
Bank hereunder. SECTION 8.09. Agent May File Proofs of Claim; Bankruptcy Events.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party or any Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand any Loan Party or any other Person primarily or secondarily
liable) shall be entitled and empowered (but not obligated), by intervention in
such proceeding or otherwise: (a) to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans, LC
Disbursements and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, Issuing Bank, and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, Issuing Bank, and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, Issuing Bank, and the
Administrative Agent under Article 2 and Section 9.03) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same in accordance with
this Agreement; (c) and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and Issuing Bank,
to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Article 2 and Section 9.03. SECTION 8.10. Collateral. (a) The
Administrative Agent shall have no obligation whatsoever to any of the Secured
Parties to assure that the Collateral exists or is owned by any Loan Party or
its Subsidiaries or is cared for, protected, or insured or has been encumbered,
or that the Administrative Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or that any particular items of Collateral meet the
eligibility criteria applicable in respect thereof or whether to impose,
maintain, reduce, or eliminate any particular reserve hereunder or whether the
amount of any such reserve is appropriate or not, or to exercise at all or in
any particular manner or to continue exercising, any of the rights, authorities
and powers granted or available to the Administrative Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any 142



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128149.jpg]
act, omission, or event related thereto, subject to the terms and conditions
contained herein, the Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion given the Administrative Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that the
Administrative Agent shall have no other duty or liability whatsoever to any
Secured Party as to any of the foregoing, except as otherwise provided herein.
(b) The Secured Parties hereby irrevocably authorize the Administrative Agent,
based upon the instruction of the Required Lenders, to (i) consent to, credit
bid or purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Section 363 of the Bankruptcy
Code, (ii) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale or other
disposition thereof conducted under the provisions of the UCC, including
pursuant to Section 9-610 or 9-620 of the UCC, or (iii) credit bid or purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law. In connection with any such credit bid or purchase, (A) the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of the Administrative
Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Secured Parties whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase), and (B) the Administrative Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by such acquisition vehicle or
vehicles and in connection therewith the Administrative Agent may reduce the
Obligations owed to the Secured Parties (ratably based upon the proportion of
their Obligations credit bid in relation to the aggregate amount of Obligations
so credit bid) based upon the value of such non- cash consideration. SECTION
8.11. Issuing Bank. Neither Issuing Bank nor any of its Related Parties shall be
liable to any Lender Party for any action taken or omitted to be taken by any of
them hereunder or otherwise in connection with any Loan Document except for its
or their own gross negligence or willful misconduct. Without limiting the
generality of the preceding sentence, Issuing Bank (a) shall have no duties or
responsibilities except those expressly set forth in the Loan Documents, and
shall not by reason of any Loan Document be a trustee or fiduciary for any
Lender or for the Administrative Agent, (b) shall not be required to initiate
any litigation or collection proceedings under any Loan Document, (c) shall not
be responsible to any Lender or the Administrative Agent for any recitals,
statements, representations, or warranties contained in any Loan Document, or
any certificate or other documentation referred to or provided for in, or
received by any of them under, any Loan Document, or for the value, validity,
effectiveness, enforceability, or sufficiency 143



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128150.jpg]
of any Loan Document or any other documentation referred to or provided for
therein or for any failure by any Person to perform any of its obligations
thereunder, (d) may consult with legal counsel (including counsel for the Loan
Parties or the Administrative Agent), independent public accountants, and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants, or experts, and (e) shall incur no liability under or in respect of
any Loan Document by acting upon any notice, consent, certificate, or other
instrument or writing believed by it to be genuine and signed or sent by the
proper party or parties. As to any matters not expressly provided for by any
Loan Document, Issuing Bank shall in all cases be fully protected in acting, or
in refraining from acting, hereunder in accordance with instructions signed by
the Required Lenders, and such instructions of the Required Lenders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and the Administrative Agent; provided, however, that Issuing Bank shall
not be required to take any action which Issuing Bank reasonably believes
exposes it to personal liability or which Issuing Bank reasonably believes is
contrary to any Loan Document or applicable law. SECTION 8.12. Agency for
Perfection. The Administrative Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Provider Letter Agreement, each Bank Product
Provider shall be deemed to accept) such appointment) for the purpose of
perfecting the Administrative Agent’s Liens in assets which, in accordance with
Article 8 or Article 9, as applicable, of the UCC can be perfected by possession
or control. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver
possession or control of such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s instructions. SECTION 8.13.
Affiliates of Lenders; Bank Product Providers. By accepting the benefits of the
Loan Documents, any Affiliate of a Lender that is owed any Bank Product
Obligation is bound by the terms of the Loan Documents. Notwithstanding the
foregoing: (a) neither the Administrative Agent, any Lender nor any Loan Party
shall be obligated to deliver any notice or communication required to be
delivered to any Lender under any Loan Documents to any Affiliate of any Lender;
and (b) no Affiliate of any Lender that is owed any Bank Product Obligation
shall be included in the determination of the Required Lenders or entitled to
consent to, reject, or participate in any manner in any amendment, waiver or
other modification of any Loan Document. The Administrative Agent shall deal
solely and directly with the related Lender of any such Affiliate in connection
with all matters relating to the Loan Documents. The Bank Product Obligation
owed to such Affiliate shall be considered the Secured Obligations of its
related Lender for all purposes under the Loan Documents and such Lender shall
be solely responsible to the other parties hereto for all the obligations of
such Affiliate under any Loan Document. It is understood and agreed that the
rights and benefits under this Agreement, the Collateral Documents, and the Loan
Guaranties of each Bank Product Provider, in such capacity, consist exclusively
of such Bank Product Provider’s right to share in payments and collections of
the Collateral and payments under the Loan Guaranties; provided that for the
avoidance of doubt, any release of Collateral or any Loan Guarantors effected in
the manner permitted by this Agreement shall not require the consent of holders
of any Bank Product Obligations (in such capacity). All Bank Product Obligations
shall be secured but on a silent basis, so that notwithstanding any other
provision, if any, in this Agreement or any Collateral Document or Loan
Guaranty, no Bank Product Provider shall be able 144



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128151.jpg]
to take any action in respect of the Collateral or Loan Guaranties nor instruct
the Required Lenders or the Administrative Agent to take any such action nor
have any rights in connection with the management or release of any Collateral
or the obligations of any Loan Guarantor under any Loan Guaranty. By accepting
the benefits of the Collateral and the Loan Guaranties, such Bank Product
Provider shall be deemed to have appointed the Administrative Agent as its agent
and agreed to be bound by the Loan Documents as a Secured Party, subject to the
limitations set forth in this Section 8.13. The Administrative Agent shall not
owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure, or
any other obligation whatsoever to any Bank Product Provider with respect to any
Bank Product Obligation. The Administrative Agent shall have no duty to
determine the amount or the existence of any amounts owing under any Bank
Product Obligations. In connection with any such distribution of payments and
collections or termination or release by the Administrative Agent of any Liens
or Loan Guarantors thereunder, the Administrative Agent shall be entitled to
assume no amounts are due under any Bank Product Agreement unless such Bank
Product Provider has notified the Administrative Agent in writing of the amount
of any such liability owed to it at least 5 Business Days prior to such
distribution, termination, or release. Certain ERISA Matters. (a) Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true: (i) such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub- 145



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128152.jpg]
sections (b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of
such Lender, the requirements of subsection (a) of Part I of PTE 84-14 are
satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each other Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that: (i) none of the
Administrative Agent or any of the Lead Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto), (ii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),6 (iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations), (iv) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement is a fiduciary under
ERISA or the Code, or both, with respect to the Loans, the Letters of Credit,
the Commitments and this Agreement and is 146



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128153.jpg]
responsible for exercising independent judgment in evaluating the transactions
hereunder, and (v) no fee or other compensation is being paid directly to the
Administrative Agent or any Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement. (c) The Administrative
Agent, and each Lead Arranger hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. ARTICLE IX
MISCELLANEOUS SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications (“Communications”)
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or, subject to Section 9.01(b), by electronic communication, as
follows: (i) if to any Loan Party, to the Borrower Representative at: Pilgrim’s
Pride Corporation 1770 Promontory Circle Greeley, Colorado 80634 Attention:
Fabio Sandri, Chief Financial Officer Telephone No.: (970) 506-8117 Email:
fabio.sandri@pilgrims.com (ii) if to the Administrative Agent, Swingline Lender
or CoBank at: CoBank, ACB 6340 S. Fiddlers Green Circle 147



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128154.jpg]
Greenwood Village, Colorado 80111 Attention: Credit Information Services
Facsimile No.: (303) 224-6101 Email: CIServices@cobank.com (iii) if to any other
Lender or Issuing Bank to it at its address or facsimile number set forth in its
Administrative Questionnaire. Communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received. Communications sent by telecopier shall be deemed to have
been given when sent (except that, if not given before or during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day). Communications delivered through electronic
communications to the extent provided in Section 9.01(b), shall be effective as
provided in such Section 9.01(b). (b) Electronic Communications. Communications
to the Administrative Agent and the Lenders under the Loan Documents may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. The Administrative Agent and Borrowers
may, in their discretion, agree to accept such Communications to it under the
Loan Documents by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
Communications. Unless the Administrative Agent otherwise prescribes, (i)
Communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) Communications posted on an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in clause (i) of this
Section 9.01(b) notification that such Communications is available and
identifying the website address thereof; provided that, for both clauses (i) and
(ii) of this Section 9.01(b), if such Communications is not sent before or
during the normal business hours of the recipient, such Communications shall be
deemed to have been sent at the opening of business on the next Business Day.
(c) Change of Address for Notices. Any party hereto may change its address or
telecopy number for, or individual designated to receive, Communications under
the Loan Documents by notice to the other parties hereto (or, in the case of any
such change by a Lender, by notice to Borrower Representative and the
Administrative Agent). All Communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. (d) Electronic Transmission System. Borrowers and
the Lenders agree that the Administrative Agent may make the Communications
available to the Lenders and Borrower by posting the Communications on Debt
Domain, IntraLinks, SyndTrak or a substantially similar electronic transmission
system or digital workspace provider (the “Platform”). THE PLATFORM IS PROVIDED
“AS IS” AND “AS AVAILABLE”. THE AGENTS DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE 148



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128155.jpg]
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE AGENTS HAVE ANY LIABILITY
TO BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT, OR OTHERWISE) ARISING OUT OF
BORROWER’S OR ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENTS ARE FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL ANY AGENT HAVE ANY LIABILITY TO ANY LOAN PARTY,
ANY LENDER, OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES). (e) Communications
through the Platform. Each Lender agrees that notice to it (as provided in the
next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes hereof. Each Lender agrees (i) to provide to the
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address. (f) Reliance on Notices.
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices of a Borrowing) purportedly given by or on
behalf of a Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrowers shall indemnify the
Administrative Agent, each Lender, and the Related Parties of each of them from
all losses, costs, expenses, and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Borrower. The
Administrative Agent may record all telephonic notices to, and other telephonic
communications with, the Administrative Agent and each of the parties hereto
hereby consents to such recording. SECTION 9.02. Waivers; Amendments. (a) No
failure or delay by any Lender Party in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the 149



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128156.jpg]
Lender Parties hereunder and under any other Loan Document are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time. (b) Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended, restated or
otherwise modified except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders; or (ii) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
each Loan Party that is a party thereto, with the consent of the Required
Lenders ; provided that no such agreement shall: (A) increase the Commitment of
any Lender without the written consent of such Lender and any Voting
Participant, it being understood that waivers, amendments, restatements or other
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate commitments shall not constitute
increases in any Commitment (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04); (B) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, in each
case without the written consent of each Lender and Voting Participant directly
affected thereby; provided that nothing in this paragraph (B) shall restrict the
ability of any Lender to reduce or forgive any amounts payable to such Lender
with respect to any Loan or Letter of Credit without the consent of any other
Lender or Voting Participant; (C) except as otherwise provided in Sections
9.02(b)(I) and (J) below, extend the maturity of any Loan or postpone any
scheduled date of payment of the regularly scheduled installment payments of
principal of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender and Voting
Participant directly affected thereby; (D) change Section 2.19(b) or (d) in a
manner that would alter the manner in which payments are shared, without the
written consent of each Lender and Voting Participant directly affected thereby;
150



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128157.jpg]
(E) (1) increase the advance rates set forth in the definition of “Borrowing
Base” or (2) make changes affecting (x) eligibility criteria, as such
eligibility criteria are in effect on the Effective Date (including adding new
categories of eligible assets or eliminating any categories of Reserves) under
the Borrowing Base or (y) the definition of “Dilution Reserve” or “Value of
Eligible Inventory”, in each case having the effect of increasing Availability,
without the written consent of the Required Lenders and the Required Revolving
Lenders (each voting as a separate class); (F) change (1) any of the provisions
of this Section, (2) the definitions of “Required Lenders”, “Required Revolving
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, or (3) the definition of “Change in Control”, in each case without
the written consent of each Lender and Voting Participant; (G) release any Loan
Guarantor from its obligation under any Loan Guaranty to which it is a party
(except as otherwise permitted herein, including without limitation pursuant to
Sections 6.03, 6.05 and 9.02(e) and (f), or in the other Loan Documents),
without the written consent of each Lender; or (H) except as provided in
paragraph (c) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender
and Voting Participant; provided, further, that (i) no such agreement shall
amend, modify or otherwise affect the rights or duties of any Agent, the
Swingline Lender or any Issuing Bank hereunder without the prior written consent
of such Agent, the Swingline Lender or such Issuing Bank, as applicable; (ii)
amendments pursuant to Section 2.10(d) shall be effective as described therein;
and (iii) when a Defaulting Lender shall exist, Section 2.21 shall control with
respect to voting of such Lender that is a Defaulting Lender. The Administrative
Agent may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04. (c) The Lender Parties hereby irrevocably authorize
the Administrative Agent, at its option and in its sole discretion, to release
any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral (i) upon the termination of all Commitments and Full Satisfaction of
all Secured Obligations; (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty provided by
such Subsidiary; (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement; (iv) as required to effect any sale or other disposition of 151



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128158.jpg]
such Collateral in connection with any exercise of remedies of the
Administrative Agent and the Lenders pursuant to Article VII; (v) as provided in
the Collateral Documents; or (vi) to the extent required under Section 5.13(b).
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral. Nothing in this paragraph shall
relieve the Administrative Agent of any obligations to release the Liens on any
Collateral to the extent required under any Loan Document if the Loan Parties
have satisfied the conditions for such release. (d) If, in connection with any
proposed amendment, waiver or consent requiring the consent of “each Lender” or
“each Lender directly affected thereby”, the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders or Voting Participants is
not obtained (any such Lender or Voting Participant whose consent is necessary
but not obtained being referred to herein as a “Non-Consenting Lender”), then
the Borrowers may elect to replace a Non-Consenting Lender as a Lender party to
this Agreement or, with the consent of the Required Lenders, terminate the
Commitments of such Lender and repay all non-contingent Obligations of the
Borrowers owing to such Lender relating to the Loans held by such Lender as of
such termination date; provided that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrowers
and the Administrative Agent shall agree, as of such date, to purchase for cash
the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of paragraph (b)
of Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender
in same day funds on the day of such replacement (1) all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non- Consenting Lender under Sections 2.16 and
2.18, and (2) an amount, if any, equal to the payment which would have been due
to such Lender or Voting Participant on the day of such replacement under
Section 2.17 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender. (e) From time to time, the
Company may cause one or more additional direct or indirect, wholly-owned
Subsidiaries to become Borrowers hereunder by delivering, or causing to be
delivered, to the Administrative Agent in respect of each applicable Subsidiary,
the following, each in form and substance reasonably satisfactory to the
Administrative Agent: (i) a Joinder Agreement in the form of Exhibit M attached
hereto, executed and delivered by such Subsidiary (the date of each such Joinder
Agreement being referred to herein as a “Joinder Date”, which date shall be at
least ten days after the Company provides notice to the Administrative Agent of
its intention to cause such Subsidiary to become a Borrower hereunder), (ii)
replacement Notes dated as of the applicable Joinder Date payable to each Lender
for which an existing Note is outstanding on such Joinder Date, (iii) a written
confirmation by the Loan Guarantors that their 152



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128159.jpg]
guarantee obligations shall apply to the obligations of such Subsidiary under
the Loan Documents from and after the Joinder Date and (iv) such other
approvals, opinions or documents as the Administrative Agent may reasonably
request; provided that no Subsidiary may become a Borrower hereunder pursuant to
this paragraph (e) if (x) a Default or Event of Default shall have occurred and
be continuing on the applicable Joinder Date, or shall result from the joinder
of such Subsidiary as a Borrower on such Joinder Date, or (y) such Subsidiary is
not organized under the laws of any jurisdiction of the United States or
Bermuda. Without limiting the foregoing, if the designation of any additional
direct or indirect, wholly-owned Subsidiary as a Borrower hereunder obligates
the Administrative Agent or any Lender to comply with “know your customer” or
similar regulatory requirements and the information necessary for such
compliance is not already available to the Administrative Agent or such Lender,
as applicable, the Company shall, promptly upon the request of the
Administrative Agent or such Lender, as applicable, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or
such Lender, as applicable, in order for it to comply with all “know your
customer” and/or similar identification procedures required under all applicable
laws and regulations. Notwithstanding the foregoing, no assets of any Person
that becomes a Borrower hereunder will be included in the Borrowing Base until
such time as the Collateral Agent shall have conducted such field exams, audits
and inspections of such assets as it may require in its Permitted Discretion.
(f) From time to time, the Company may cause any Loan Party (other than the
Company and Pilgrim’s Pride Corporation of West Virginia, Inc.) to cease to be a
Loan Party hereunder by (i) delivering to the Administrative Agent a notice to
such effect, specifying the identity of the applicable Loan Party and the
proposed date on which such Loan Party shall no longer be a Loan Party
hereunder, which date shall be no earlier than five Business Days after delivery
of such notice (each such date being referred to herein as a “Loan Party Removal
Date”) and (ii) delivering, or causing to be delivered, to the Administrative
Agent replacement Notes dated as of the applicable Loan Party Removal Date
payable to each Lender for which an existing Note is outstanding on such Loan
Party Removal Date, executed by the Company and each other Loan Party that shall
not cease to be a Loan Party on such Loan Party Removal Date, in form and
substance reasonably satisfactory to the Administrative Agent; provided that no
Loan Party may cease to be a Loan Party hereunder pursuant to this Section
9.02(f) if (i) a Default or Event of Default shall have occurred and be
continuing on the applicable Loan Party Removal Date, or shall result from such
Loan Party ceasing to be a Loan Party hereunder on such Loan Party Removal Date,
(ii) the Loan Party to be removed became a U.S. Loan Guarantor or a Bermuda Loan
Guarantor pursuant to Section 5.13(a) or (c), (iii) the Loan Party to be removed
is a Material Subsidiary, or (iv) the Loan Party to be removed is a Borrower and
the Loans of such Borrower have not been paid in full in cash prior to the
applicable Loan Party Removal Date. Upon satisfaction of the conditions set
forth in the preceding sentence, on the applicable Loan Party Removal Date, the
applicable Loan Party shall no longer be a “Borrower”, a “U.S. Borrower,” a
“Bermuda Borrower,” a “U.S. Loan Guarantor,” a “Bermuda Loan Guarantor,” a “Loan
Party”, as the case may be, hereunder or under any other Loan Document.
Notwithstanding anything to the contrary contained herein, in the event that any
Loan Party shall cease to be a Loan Party hereunder in accordance with this
Section 9.02(f), the other Loan Parties shall remain jointly and severally
liable with respect 153



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128160.jpg]
to each Loan made to such Loan Party and each Letter of Credit issued for the
account of such Loan Party outstanding on the applicable Loan Party Removal
Date. SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) Except as provided
in Section 2.23, the Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arranger
and their respective Affiliates (limited in the case of legal fees to the
reasonable, documented and invoiced out-of-pocket fees, charges and
disbursements of a single New York legal counsel for the Administrative Agent
and the Lead Arranger and their respective Affiliates, and one local counsel in
each jurisdiction that the Administrative Agent may deem appropriate in its good
faith discretion) in connection with the syndication and distribution (including
via the internet or through the Platform) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable and documented out-of-pocket expenses
(limited, in the case of attorneys’ fees, to the reasonable and documented
out-of-pocket fees, charges and disbursements of one outside counsel) incurred
by the applicable Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender (limited in
the case of legal fees to the fees, charges and disbursements of a single
general legal counsel to collectively represent the Administrative Agent, the
Lenders, the Lead Arranger and their respective Affiliates, and of a single
local legal counsel to collectively represent the Administrative Agent, the
Lenders, the Lead Arranger and their respective Affiliates in each jurisdiction
that the Administrative Agent may deem appropriate in its good faith discretion)
in connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable and documented out-of-pocket expenses incurred in
connection with any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Reasonable and documented out-of-pocket expenses
being reimbursed by the Borrowers under this Section include, without limiting
the generality of the foregoing, costs and expenses incurred in connection with:
(A) subject to Section 5.11, appraisals and insurance reviews; (B) subject to
Section 5.12, field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Collateral Agent; (C) background
checks regarding senior management and/or key investors, as deemed necessary or
appropriate in the sole discretion of the Administrative Agent; (D) taxes, fees
and other charges, if any, for (1) Lien and title searches and title insurance
and (2) recording the Mortgages, filing financing statements and continuations,
and other actions to perfect, protect, and continue the Administrative Agent’s
Liens; 154



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128161.jpg]
(E) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take (other than items
being contested in good faith or Taxes being contested or not paid in compliance
with Section 5.04); and (F) forwarding loan proceeds, collecting checks and
other items of payment, and establishing and maintaining the accounts and lock
boxes, and costs and expenses of preserving and protecting the Collateral. (b)
Except as provided in Section 2.23, the Borrowers shall, jointly and severally,
indemnify each Lender Party, the Lead Arranger and each Related Party of a
Lender Party or the Lead Arranger (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, incremental taxes, liabilities and related
expenses (limited in the case of legal fees to the reasonable, documented and
invoiced out-of-pocket fees, charges and disbursements of one general legal
counsel for all of the Indemnitees, taken as a whole, one local legal counsel
for all of the Indemnitees, taken as a whole, in each jurisdiction that the
Administrative Agent may deem appropriate in its good faith discretion, and,
solely in the case of a conflict of interest, one additional legal counsel for
all of the Indemnitees, taken as a whole) (collectively, a “Loss”) incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the Original Credit
Agreement, and any other Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby; (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit); (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of the Subsidiaries; (iv) the failure of the Borrowers to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrowers for Taxes
pursuant to Section 2.18; or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any particular
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses have resulted from (a) the gross
negligence or willful misconduct of such Indemnitee or its Related Parties, (b)
a breach in bad faith of such Indemnitee’s or its Related Parties’ obligations
under the Loan Documents, in each case of clause (a) and (b) as determined by a
court of competent jurisdiction by final and nonappealable judgment and (c) any
disputes primarily among Indemnitees and not arising out of any act or omission
of the Loan Parties or their Affiliates (other than claims against an Indemnitee
acting in its capacity as an Agent or Lead Arranger or similar role). 155



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128162.jpg]
(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent, the Collateral Agent, an Issuing Bank or
the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent,
such Issuing Bank or the Swingline Lender in its capacity as such. (d) To the
extent permitted by Requirements of Law, no Loan Party shall assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof. (e) All amounts
due under this Section shall be payable not later than 10 Business Days after
written demand therefor, which demand shall set forth the basis for such claim
in reasonable detail. SECTION 9.04. Successors and Assigns. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of an Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and
Voting Participant (and any attempted assignment or transfer by a Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lender Parties) any legal or equitable right, remedy or claim
under or by reason of this Agreement. (b) (i) Subject to the conditions set
forth in paragraph (b)(ii) below, any Lender may assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of: (A)
the Borrower Representative; provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund of such Lender or, if an Event of Default has
occurred and is continuing, any other assignee; provided that the Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the 156



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128163.jpg]
Administrative Agent within 10 Business Days after having received notice
thereof; (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender, or an Approved Fund of such Lender; and (C) in the case
of an assignment of Revolving Commitments or Revolving Loans, the Issuing Banks
and the Swingline Lender. (ii) Assignments shall be subject to the following
additional conditions: (A) except in the case of an assignment to a Lender, an
Affiliate of a Lender or any other Person under common control with such Lender,
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing; (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; provided that this
paragraph shall not be construed to prohibit the assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans; (C) no assignment shall be made to (1) the Parent
Entity or any of its Affiliates (including the Company and its Subsidiaries),
(2) any natural Person or (3) any Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (3); (D) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with, in each case other than an assignment by a Lender
to any of its Affiliates or any other Person under common control with such
Lender, a processing and recordation fee of $3,500; and (E) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective 157



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128164.jpg]
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and Requirements of Law,
including Federal and state securities laws. (iii) Subject to acceptance and
recording thereof pursuant to paragraph (b)(v) of this Section, from and after
the effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section. (iv) The
Administrative Agent, acting for this purpose as an agent of the Borrowers and
the Lender Parties, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent, the other Agents, the Issuing Banks and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Agents, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. (v) Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04, 2.05, 2.06(d) or (e), 2.07(b),
2.19(c) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph. 158



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128165.jpg]
(c) (i) any Lender may, without the consent of the Borrowers, the Administrative
Agent or any other Lender Party, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent and the other Lender Parties
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
requires the vote of (1) all the Lenders or (2) each directly affected Lender,
to the extent that such Lender is directly affected by any such amendment,
modification or waiver and such Participant holds a participation in such
Lender’s obligations under this Agreement. Subject to paragraph (c)(ii) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by Requirements of Law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.19(c)
as though it were a Lender. (ii) A Participant shall not be entitled to receive
any greater payment under Section 2.16 or 2.18 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower Representative’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.18 unless the Borrower Representative is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.18(e) as though it were a
Lender. (d) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the 159



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128166.jpg]
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (e) Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank for such Lender, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. (f) Notwithstanding anything in Section 9.02(b)
or this Section 9.04 to the contrary, any Farm Credit System Institution that
(i) is the owner of a participation in any Commitment (including any Loans
outstanding thereunder) initially in the amount of at least $10,000,000; (ii)
is, by written notice to the Borrowers and the Administrative Agent (a “Voting
Participant Notification”), designated by the selling Lender as being entitled
to be accorded the rights of a voting participant hereunder (any Farm Credit
System Institution so designated, a “Voting Participant”); and (iii) receives
the prior written consent of the Borrower Representative (such consent of the
Borrower Representative not to be unreasonably withheld or delayed and not to be
required if any Event of Default has occurred and is continuing) and the
Administrative Agent to become a Voting Participant, shall be entitled to vote
for so long as such Farm Credit System Institution owns such participation and
notwithstanding any subparticipation by such Farm Credit System Institution (and
the voting rights of the selling Lender shall be correspondingly reduced, on a
dollar for dollar basis), as if such Voting Participant were a Lender, on any
matter requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (A) state the full
name, as well as all contact information required for an assignee in the
Assignment and Assumption; and (B) state the dollar amount of the participation
purchased. The selling Lender and the Voting Participant shall notify the
Administrative Agent and the Borrower Representative within three Business Days
of any termination of, reduction or increase in the amount of, such
participation. The Borrowers and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
paragraph (f). Notwithstanding the foregoing, each Farm Credit System
Institution designated as a Voting Participant in Schedule 9.04 shall be a
Voting Participant without delivery of a Voting Participation Notification and
without the prior written consent of the Administrative Agent. The voting rights
hereunder are solely for the benefit of the Voting Participants and shall not
inure to any assignee or participant of a Voting Participant. SECTION 9.05.
Survival. All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of 160



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128167.jpg]
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any other Lender
Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.16, 2.17, 2.18, 9.03, 9.09 and 9.10 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. The provisions of Section 9.12 shall
survive and remain in full force and effect for a period of 18 months following
the termination of this Agreement. SECTION 9.06. Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or electronic mail transmission shall be effective as delivery of a
manually executed counterpart of this Agreement. SECTION 9.07. Severability. Any
provision of any Loan Document held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. SECTION 9.08. Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender Party and each of its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender Party or
Affiliate to or for the credit or the account of the Borrowers or any Loan
Guarantor against any of and all the Secured Obligations held by such Lender
Party, irrespective of whether or not such Lender Party shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The applicable Lender Party shall notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender Party
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender Party may have. 161



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128168.jpg]
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, without regard to the conflict of laws principles thereof,
but giving effect to Federal laws applicable to national banks. (b) Each party
hereto irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any U.S. Federal or New York State court sitting
in the Borough of Manhattan, State of New York, in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, nothing in
this Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any other Lender Party may otherwise have to bring any
action or proceeding in the courts of any jurisdiction, to the extent that such
action or proceeding relates to the enforcement of rights with respect to the
Collateral. (c) Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. SECTION 9.10.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. 162



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128169.jpg]
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. SECTION 9.12. Confidentiality.
Each of the Lender Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors, in each case on a confidential
basis (it being understood that the disclosing Lender Party shall be responsible
for the foregoing persons’ compliance with this paragraph); (b) to the extent
requested by any bank or other regulatory authority having jurisdiction
(including any self-regulatory organization having or claiming to have
jurisdiction) or oversight or in connection with any pledge or assignment to a
Federal Reserve Bank or central bank permitted by Section 9.04(e); (c) to the
extent required by Requirements of Law or by any subpoena or similar legal
process (it being understood that the applicable Lender Party, to the extent
permitted by Requirements of Law, shall inform the Borrower Representative
reasonably promptly thereof and provide the Borrower Representative a reasonable
opportunity to apply for and obtain a court order to protect the confidentiality
of the relevant information); (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions the same as, or substantially similar to, those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations or
(iii) any insurer of risks hereunder (and any such Person may disclose such
Information to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will agree to be
bound by confidentiality obligations that are the same as, or substantially
similar to, the terms set forth in this Section)); (g) with the written consent
of the Borrower Representative; (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to any Lender Party on a non-confidential basis from a source
other than the Borrowers or their representatives which is not known by any such
Person to be under a duty of confidentiality with respect to the Information;
(i) to the National Association of Insurance Commissioners or its Securities
Valuation Office or, in each case, any similar organization or nationally
recognized rating agency that requires access to information about such Lender
Party’s investment portfolio for purposes of rating such investment portfolio,
in each case with a request for confidentiality (it being understood that any
such organization or rating agency may elect not to agree with any such request,
in which case the disclosing Lender Party shall incur no obligation or liability
if such organization or rating agency does not maintain the confidentiality of
such Information); or (j) subject to clause (d), in connection with a legal
action related to this Agreement (it being understood that the applicable Lender
Party, to the extent permitted by Requirements of Law, shall inform the Borrower
Representative reasonably promptly thereof and provide the Borrower
Representative a reasonable opportunity to apply for and obtain a court order to
protect the confidentiality of the relevant information). For the purposes of
this Section, “Information” means all confidential, proprietary and non-public
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to any Lender Party
on a non- confidential basis prior to disclosure by the Borrowers. Any Person
required to maintain the 163



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128170.jpg]
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. EACH LENDER PARTY
ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
REQUIREMENTS OF LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. ALL
INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
PARTY HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND REQUIREMENTS OF LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS. SECTION 9.13. Several Obligations;
Nonreliance; Violation of Law. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan or perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law. SECTION 9.14. Patriot Act. The Administrative Agent and each
Lender subject to the Patriot Act hereby notifies each Loan Party that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify, and
record information that identifies each Loan Party and other information that
will allow the Administrative Agent and such Lender to identify each Loan Party
in accordance with the Patriot Act. The Borrower Representative hereby agrees to
provide, and cause each other Loan Party to provide, such information promptly
upon the request of the Administrative Agent or any Lender. Each Lender subject
to the Patriot Act acknowledges and agrees that neither such Lender, nor any of
its Affiliates, participants or assignees, may rely on the Administrative Agent
to carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, 164



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128171.jpg]
including any programs involving any of the following items relating to or in
connection with any Loan Party, its Affiliates or its agents, this Agreement,
the Loan Documents or the transactions hereunder or contemplated hereby: (a) any
identity verification procedures, (b) any record- keeping, (c) comparisons with
government lists, (d) customer notices, or (e) other procedures required under
the CIP Regulations or such other law. Solely to the extent a Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, such
Borrower shall furnish to the Administrative Agent all information relating to
such Borrower’s compliance with the Beneficial Ownership Regulation as the
Administrative Agent may reasonably request from time to time. SECTION 9.15.
Disclosure. Each Loan Party and each Lender Party hereby acknowledges and agrees
that the Administrative Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates. SECTION 9.16. Appointment for
Perfection. Each Lender Party hereby appoints each other Lender Party as its
agent for the purpose of perfecting Liens, for the benefit of the Lender
Parties, in assets which, in accordance with Article 9 of the UCC or any other
Requirement of Law can be perfected only by possession. Should any Lender Party
(other than the Administrative Agent) obtain possession of any such Collateral,
such Lender Party shall notify the Administrative Agent thereof, and, promptly
upon the Administrative Agent’s request therefor shall deliver such Collateral
to the Administrative Agent or otherwise deal with such Collateral in accordance
with the Administrative Agent’s instructions. SECTION 9.17. Interest Rate
Limitation. Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with Requirements of Law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender. SECTION 9.18. WAIVERS OF FARM CREDIT RIGHTS. THE
BORROWERS ACKNOWLEDGE AND AGREE THAT THEY HAVE BEEN REPRESENTED BY LEGAL COUNSEL
AND THAT THEY HAVE REVIEWED ALL RIGHTS THAT THEY MAY OTHERWISE BE ENTITLED TO
WITH RESPECT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS UNDER THE SECTIONS
OF THE AGRICULTURAL CREDIT ACT OF 1987 DESIGNATED AS 12 U.S.C. SECTIONS 2199
THROUGH 2202E AND THE IMPLEMENTING FARM CREDIT ADMINISTRATION REGULATIONS AS SET
FORTH IN 12 C.F.R. SECTIONS 617.7000 THROUGH 617.7630 (INCLUDING THOSE
PROVISIONS WHICH AFFORD THE BORROWERS CERTAIN RIGHTS AND IMPOSE ON THE LENDER
165



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128172.jpg]
PARTIES CERTAIN DUTIES WITH RESPECT TO THE COLLECTION OF ANY AMOUNTS OWING
HEREUNDER OR THE FORECLOSURE OF THE SECURITY INTEREST OF THE ADMINISTRATIVE
AGENT ON THE COLLATERAL, OR WHICH REQUIRE THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER PARTY TO DISCLOSE TO THE BORROWERS THE NATURE OF ANY SUCH RIGHTS OR
DUTIES), AND THAT THEY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY
WAIVE ANY AND ALL SUCH RIGHTS. NOTHING CONTAINED IN THIS SECTION NOR THE
DELIVERY TO THE BORROWERS OF ANY SUMMARY OF ANY RIGHTS UNDER, OR ANY NOTICE
PURSUANT TO, THE AGRICULTURAL CREDIT ACT OF 1987 SHALL IN ANY WAY BE DEEMED TO
BE, OR BE CONSTRUED TO IN ANY WAY INDICATE, THE DETERMINATION OR AGREEMENT BY
THE BORROWERS, THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY THAT THE
AGRICULTURAL CREDIT ACT OF 1987, OR ANY RIGHTS THEREUNDER, ARE OR WILL IN FACT
BE APPLICABLE TO THE BORROWERS, THE LOANS OR THE LOAN DOCUMENTS.Bank Equity
Interests. Loans hereunder shall be made on a non-patronage basis. Each Farm
Credit System Institution that is a Lender may from time to time, in its
discretion reserve, sell participations on a non-patronage basis. Each party
hereto acknowledges that the Farm Credit System Institutions have a statutory
first Lien on all Equity Interests (the “Bank Equity Interests”) in any Farm
Credit System Institution which is a Lender that any Borrower may now own or
hereafter acquire, which statutory Lien shall be for each applicable Farm Credit
System Institution’s sole and exclusive benefit and such Bank Equity Interests
shall not constitute or form a part of the Collateral. SECTION 9.20. Amendment
and Restatement of Original Credit Agreement; Confirmation of Existing
Obligations. (a) On the Effective Date, (i) the Original Credit Agreement shall
be amended and restated in its entirety pursuant to the terms of this Agreement,
(ii) each of the commitments of the Original Lenders under the Original Credit
Agreement shall be terminated and, to the extent that such Original Lenders
constitute Lenders hereunder, shall be replaced with their respective
Commitments hereunder and (iii) all loans and other amounts owing under the
Original Credit Agreement shall be repaid as provided in Section 4.01(q). The
parties hereto acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation or termination of the “Obligations” (as
defined in the Original Credit Agreement) that are outstanding immediately prior
to the Effective Date and (ii) the Liens and security interests as granted under
the applicable Collateral Documents securing payment of all Obligations
hereunder and under the other Loan Documents are in all respects continuing and
in full force and effect and are reaffirmed hereby. (b) On and after the
Effective Date, (i) all references to the Original Credit Agreement or the
Credit Agreement in the Loan Documents (other than this Agreement) shall be
deemed to refer to the Original Credit Agreement as amended and restated by this
Agreement, (ii) all references to any section (or subsection) of the Original
Credit Agreement or the Credit Agreement in any Loan Document (but not herein)
shall be amended to become, mutatis mutandis, references to the corresponding
provisions of this Agreement and (iii) except as the context otherwise provides,
on or after the Effective Date, all references to this Agreement herein
(including for purposes of indemnification and reimbursement of fees) shall be
deemed to be reference to the Original Credit Agreement as amended and restated
hereby. 166



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128173.jpg]
(c) The Lenders hereby acknowledge that, immediately prior to the occurrence of
the Effective Date, Rabobank has delivered notice of its resignation as
Administrative Agent and Collateral Agent under (and as defined in) the Original
Credit Agreement, and the Lenders hereby appoint CoBank as its successor to act
as Administrative Agent and Collateral Agent under this Agreement and all of the
other Loan Documents. ARTICLE X U.S. GUARANTY SECTION 10.01. Guaranty. Each U.S.
Loan Guarantor hereby agrees that it is jointly and severally liable for, and,
as primary obligor and not merely as surety, absolutely and unconditionally
guarantees to the Lender Parties the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations and all costs, expenses and other amounts that are required
to be paid by the Borrowers pursuant to Section 9.03 or any similar provision in
any other Loan Document (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”). Each U.S. Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this U.S. Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender Party that
extended any portion of the Guaranteed Obligations. SECTION 10.02. Guaranty of
Payment. This U.S. Guaranty is a guaranty of payment and not of collection. Each
U.S. Loan Guarantor waives any right to require any Lender Party to sue any
Borrower, any other U.S. Loan Guarantor, any other guarantor or any other Person
obligated for all or any part of the Guaranteed Obligations (each, an “Obligated
Party”), or otherwise to enforce its payment against any collateral securing all
or any part of the Guaranteed Obligations. SECTION 10.03. No Discharge or
Diminishment of U.S. Guaranty. (a) Except as otherwise provided for herein, the
obligations of each U.S. Loan Guarantor hereunder are unconditional and absolute
and not subject to any reduction, limitation, impairment or termination for any
reason (other than the payment in full in cash of the Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any other guarantor of or other Person
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; (iv) the existence of any claim, setoff or other rights which
any U.S. Loan Guarantor may have at any time against any Obligated Party, any
Lender Party, or any other Person, whether in connection herewith or in any
unrelated transactions; or (v) any law or regulation of any jurisdiction or any
other event affecting any term of a guaranteed obligation. (b) The obligations
of each U.S. Loan Guarantor hereunder are not subject to any defense or setoff,
counterclaim, recoupment, or termination whatsoever by reason of 167



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128174.jpg]
the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any Requirement of Law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof. (c) Further, the obligations of any U.S. Loan Guarantor hereunder
are not discharged or impaired or otherwise affected by: (i) the failure of any
Lender Party to assert any claim or demand or to enforce any remedy with respect
to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Lender Party with respect to any collateral securing any
part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such U.S. Loan Guarantor or that would
otherwise operate as a discharge of any U.S. Loan Guarantor as a matter of law
or equity (other than the payment in full in cash of the Guaranteed
Obligations). SECTION 10.04. Defenses Waived. To the fullest extent permitted by
Requirements of Law, each U.S. Loan Guarantor hereby waives any defense based on
or arising out of any defense of any Borrower or any U.S. Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
U.S. Loan Guarantor, other than the payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each U.S. Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party, or any other Person. The Administrative Agent may,
at its election, following the occurrence and during the continuance of an Event
of Default, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such U.S. Loan Guarantor under this U.S. Guaranty except to the extent the
Guaranteed Obligations have been fully paid in cash. To the fullest extent
permitted by Requirements of Law, each U.S. Loan Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to Requirements of Law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any U.S. Loan Guarantor against any
Obligated Party or any security. SECTION 10.05. Rights of Subrogation. No U.S.
Loan Guarantor will assert any right, claim or cause of action, including,
without limitation, a claim of subrogation, contribution or indemnification that
it has against any Obligated Party, or any Collateral, until the Loan Parties
and the U.S. Loan Guarantors have fully performed all their obligations to the
Lender Parties and no Obligation is outstanding. 168



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128175.jpg]
SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each U.S. Loan Guarantor’s obligations under this U.S.
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Lender Parties are in
possession of this U.S. Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the U.S. Loan Guarantors forthwith
on demand by the Lender Parties. SECTION 10.07. Information. Each U.S. Loan
Guarantor assumes all responsibility for being and keeping itself informed of
the Borrowers’ financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each U.S. Loan Guarantor assumes and
incurs under this U.S. Guaranty, and agrees that no Lender Party shall have any
duty to advise any U.S. Loan Guarantor of information known to it regarding
those circumstances or risks. SECTION 10.08. Taxes. All payments of the
Guaranteed Obligations will be made by each U.S. Loan Guarantor free and clear
of and without deduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if any U.S. Loan Guarantor shall be required to deduct or
withhold any Indemnified Taxes or Other Taxes from such payments, then (a) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) each applicable Lender Party receives an amount equal to the sum
it would have received had no such deductions been made, (b) such U.S. Loan
Guarantor shall make such deductions and (iii) such U.S. Loan Guarantor shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with Requirements of Law. SECTION 10.09. Maximum Liability. The
provisions of this U.S. Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state, Federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any U.S. Loan Guarantor under this U.S.
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such U.S. Loan Guarantor’s liability
under this U.S. Guaranty, then, notwithstanding any other provision of this U.S.
Guaranty to the contrary, the amount of such liability shall, without any
further action by the U.S. Loan Guarantors or the Lender Parties, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant U.S. Loan Guarantor’s “Maximum
Liability”). This Section with respect to the Maximum Liability of each U.S.
Loan Guarantor is intended solely to preserve the rights of the Lender Parties
to the maximum extent not subject to avoidance under Requirements of Law, and no
U.S. Loan Guarantor nor any other Person or entity shall have any right or claim
under this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any U.S. Loan Guarantor hereunder shall not
be rendered voidable under Requirements of Law. Each U.S. Loan Guarantor agrees
that the Guaranteed Obligations may at any time and from time to time exceed the
Maximum Liability of each U.S. Loan Guarantor without impairing this U.S.
Guaranty or affecting the rights and remedies of the 169



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128176.jpg]
Lender Parties hereunder; provided that nothing in this sentence shall be
construed to increase any U.S. Loan Guarantor’s obligations hereunder beyond its
Maximum Liability. SECTION 10.10. Contribution. In the event any U.S. Loan
Guarantor (a “Paying Guarantor”) shall make any payment or payments under this
U.S. Guaranty or shall suffer any loss as a result of any realization upon any
Collateral granted by it to secure its obligations under this U.S. Guaranty,
each other U.S. Loan Guarantor (each a “Non-Paying Guarantor”) shall contribute
to such Paying Guarantor an amount equal to such Non-Paying Guarantor’s
“Applicable Percentage” of such payment or payments made, or losses suffered, by
such Paying Guarantor. For purposes of this Article X, each Non-Paying
Guarantor’s “Applicable Percentage” with respect to any such payment or loss by
a Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (a) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the Effective Date (whether by loan, capital infusion or by other means)
to (b) the aggregate Maximum Liability of all U.S. Loan Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any U.S. Loan
Guarantor, the aggregate amount of all monies received by such U.S. Loan
Guarantors from the Borrowers after the Effective Date (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any U.S.
Loan Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such U.S. Loan Guarantor’s Maximum Liability). Each of the
U.S. Loan Guarantors covenants and agrees that its right to receive any
contribution under this U.S. Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the Lender
Parties and the U.S. Loan Guarantors and may be enforced by any one, or more, or
all of them in accordance with the terms hereof. SECTION 10.11. Liability
Cumulative. The liability of each U.S. Loan Party as a U.S. Loan Guarantor under
this Article X is in addition to and shall be cumulative with all liabilities of
each U.S. Loan Party to the Lender Parties under this Agreement and the other
Loan Documents to which such U.S. Loan Party is a party or in respect of any
obligations or liabilities of the other U.S. Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary. SECTION
10.12. Common Enterprise. The successful operation and condition of each of the
Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) the successful operations of each of the other Loan Parties and (b) the
credit extended by the Lenders to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies. Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest. 170



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128177.jpg]
ARTICLE XI THE BORROWER REPRESENTATIVE SECTION 11.01. Appointment; Nature of
Relationship. The Company is hereby appointed by each of the Borrowers as its
contractual representative (herein referred to as the “Borrower Representative”)
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XI. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower. None of the Lender Parties or
their respective officers, directors, agents or employees shall be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section
11.01. SECTION 11.02. Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders
Parties to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Borrower Representative. SECTION 11.03.
Employment of Agents. The Borrower Representative may execute any of its duties
as the Borrower Representative hereunder and under any other Loan Document by or
through authorized officers. SECTION 11.04. Notices. Each Borrower shall
immediately notify the Borrower Representative of the occurrence of any Default
or Event of Default hereunder referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the other Lender Parties. Any notice provided to the
Borrower Representative hereunder shall constitute notice to each Borrower on
the date received by the Borrower Representative. SECTION 11.05. Successor
Borrower Representative. Upon prior notice to the Administrative Agent, the
Borrower Representative may resign at any time, such resignation to be effective
upon the appointment of a successor Borrower Representative. The Administrative
Agent shall give prompt written notice of such resignation to the Lender
Parties. SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate.
The Borrowers hereby empower and authorize the Borrower Representative, on
behalf of the Borrowers, to execute and deliver to the Lender Parties the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, the Borrowing Base 171



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128178.jpg]
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers. SECTION 11.07. Reporting. Each Borrower hereby agrees that
such Borrower shall furnish promptly after each fiscal month (or such shorter
period for which Borrowing Base Certificates shall be required pursuant to the
terms hereof) to the Borrower Representative a copy of its Borrowing Base
Certificate (to the extent that a Borrowing Base Period is in effect) and any
other certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement. SECTION 11.08. Keepwell. To the fullest extent
permitted by applicable law, while any Guaranteed Obligations are outstanding
with respect to a transaction under a Secured Swap Agreement, each ECP Loan
Guarantor hereby jointly and severally absolutely and unconditionally
undertakes, for the benefit of each Supported Loan Guarantor and the holder(s)
of such Guaranteed Obligations, to provide such funds or other support as may be
needed from time to time to enable each Supported Loan Guarantor to pay such
Guaranteed Obligations with respect to such transaction and to pay such funds to
the holder of such Guaranteed Obligations upon the demand of either the
Supported Loan Guarantor or such holder. The Loan Guarantors agree that this
Section constitutes a “keepwell, support, or other agreement” for the benefit of
the Supported Loan Guarantors for purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. SECTION 11.09. Acknowledgement and Consent to Bail-In of
EEA Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or 172



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128179.jpg]
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. 173



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128180.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. BORROWERS: PILGRIM’S PRIDE CORPORATION By: /s/ Fabio Sandri Name:
Fabio Sandri Title: Chief Financial Officer TO-RICOS, LTD. By: /s/ Fabio Sandri
Name: Fabio Sandri Title: Chief Financial Officer TO-RICOS DISTRIBUTION, LTD.
By: /s/ Fabio Sandri Name: Fabio Sandri Title: Chief Financial Officer FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT S-1



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128181.jpg]
OTHER LOAN PARTIES: PILGRIM’S PRIDE CORPORATION OF WEST VIRGINIA, INC. By: /s/
Fabio Sandri Name: Fabio Sandri Title: Chief Financial Officer JFC LLC By: /s/
Fabio Sandri Name: Fabio Sandri Title: Chief Financial Officer GOLD’N PLUMP
POULTRY, LLC By: /s/ Fabio Sandri Name: Fabio Sandri Title: Chief Financial
Officer GOLD’N PLUMP FARMS, LLC By: /s/ Fabio Sandri Name: Fabio Sandri Title:
Chief Financial Officer FOURTH AMENDED AND RESTATED CREDIT AGREEMENT S-2



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128182.jpg]
AGENTS AND LENDERS: COBANK, ACB, as Administrative Agent, Collateral Agent,
Issuing Bank and Swingline Lender By: /s/ James H. Matzat Name: James H. Matzat
Title: Vice President FOURTH AMENDED AND RESTATED CREDIT AGREEMENT S-3



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128183.jpg]
COBANK , FCB, as a Lender By: /s/ James H. Matzat Name: James H. Matzat Title:
Vice President



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128184.jpg]
BANK OF MONTREAL , as a Lender By: /s/ Joan Murphy Name: Joan Murphy Title:
Managing Director



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128185.jpg]
BARCLAYS BANK PLC , as a Lender By: /s/ Ronnie Glenn Name: Ronnie Glenn Title:
Director



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128186.jpg]
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender By: /s/ Chris Grimes
Name: Chris Grimes Title: Executive Director By: /s/ Claire Laury Name: Claire
Laury Title: Executive Director



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128187.jpg]
ROYAL BANK OF CANADA , as a Lender By: /s/ Nikhil Madhok Name: Nikhil Madhok
Title: Authorized Signatory



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128188.jpg]
U.S. BANK NATIONAL ASSOCIATION , as a Lender By: /s/ James D Pegues Name: James
D Pegues Title: Senior Vice President



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128189.jpg]
FARM CREDIT BANK OF TEXAS , as a Lender By: /s/ Isaac E. Bennett Name: Isaac E.
Bennett Title: VP of Capital Markets



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128190.jpg]
Metropolitan Life Insurance Company , a New York corporation By: MetLife
Investment Advisors, LLC, its investment manager By: /s/ Kevin J. Harshberger
Name: Kevin J. Harshberger Title: Director



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128191.jpg]
ING CAPITAL LLC , as a Lender By: /s/ Daniel W. Lamprecht Name: Daniel W.
Lamprecht Title: Managing Director By: /s/ Gonzalo Sanchez Name: Gonzalo Sanchez
Title: Director



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128192.jpg]
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By: /s/ Marguerite Sutton Name:
Marguerite Sutton Title: Vice President By: /s/ Alicia Schug Name: Alicia Schug
Title: Vice President



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128193.jpg]
AMERICAN AG CREDI T, PCA , as a Lender By: /s/ Daniel K. Hansen Name: Daniel K.
Hansen Title: Vice President



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128194.jpg]
BRANCH BANKING AND TRUST COMPANY, as a Lender By: /s/ Erron Powers Name: Erron
Powers Title: Senior Vice President



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128195.jpg]
SUNTRUST BANK , as a Lender By: /s/ Tesha Winslow Name: Tesha Winslow Title:
Director



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128196.jpg]
COMPEER FINANCIAL, FLCA , as a Voting Participant By: /s/ Dale A. Richardson
Name: Dale A. Richardson Title: Managing Director, Capital Markets



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128197.jpg]
AGFIRST FARM CREDIT BANK , as a Voting Participant By: /s/ Neda Beal Name: Neda
Beal Title: Vice President



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128198.jpg]
FARM CREDIT SERVICES OF AMERICA, FLCA, as a Voting Participant By: /s/ Bruce
Dean Name: Bruce Dean Title: Vice President



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128199.jpg]
FARM CREDIT MID -AMERICA, FLCA , as a Voting Participant By: /s/ Matthew Dixon
Name: Matthew Dixon Title: Credit Officer Capital Markets



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128200.jpg]
FCS COMMERCIAL FINANCE GROUP, FOR AGCOUNTRY FARM CREDIT SERVICES, FLCA, as a
Voting Participant By: /s/ Eric Born Name: Eric Born Title: Vice President



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128201.jpg]
GREENSTONE FARM CREDIT SERVICES, FLCA, as a Voting Participant By: /s/ Curtis
Flammini Name: Curtis Flammini Title: VP of Capital Markets



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128202.jpg]
FARM CREDIT EAST, ACA , as a Voting Participant By: /s/ Kerri B. Sears Name:
Kerri B. Sears Title: Vice President



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128203.jpg]
FARM CREDIT WEST , FL CA, as a Lender By: /s/ Rob Stornetta Name: Rob Stornetta
Title: Vice President



--------------------------------------------------------------------------------



 
[ppcfourthamendedandre128204.jpg]
NORTHWEST FARM CREDIT SERVICES, FLCA, as a Voting Participant By: /s/ Paul
Hadley Name: Paul Hadley Title: Vice President



--------------------------------------------------------------------------------



 